Exhibit 10.6

 

EXECUTION

 

MASTER REPURCHASE AGREEMENT

 

Between:

 

UBS AG,

by and through its branch office at 1285 Avenue of the Americas,

New York, New York,

 

and

 

TH COMMERCIAL UBS LLC, as Seller

 

Dated as of November 4, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

APPLICABILITY

1

 

 

 

SECTION 2.

DEFINITIONS

1

 

 

 

SECTION 3.

INITIATION; TERMINATION

19

 

 

 

SECTION 4.

MARGIN AMOUNT MAINTENANCE; PURCHASE PRICE RESET

25

 

 

 

SECTION 5.

COLLECTIONS; INCOME PAYMENTS

26

 

 

 

SECTION 6.

REQUIREMENT OF LAW

28

 

 

 

SECTION 7.

TAXES

29

 

 

 

SECTION 8.

SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

32

 

 

 

SECTION 9.

PAYMENT, TRANSFER; ACCOUNTS

33

 

 

 

SECTION 10.

RESERVED

33

 

 

 

SECTION 11.

REPRESENTATIONS

33

 

 

 

SECTION 12.

COVENANTS

38

 

 

 

SECTION 13.

EVENTS OF DEFAULT

44

 

 

 

SECTION 14.

REMEDIES

47

 

 

 

SECTION 15.

INDEMNIFICATION AND EXPENSES; RECOURSE

49

 

 

 

SECTION 16.

SERVICING

50

 

 

 

SECTION 17.

DUE DILIGENCE

52

 

 

 

SECTION 18.

ASSIGNABILITY

53

 

i

--------------------------------------------------------------------------------


 

SECTION 19.

TRANSFER AND MAINTENANCE OF REGISTER

54

 

 

 

SECTION 20.

HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

55

 

 

 

SECTION 21.

TAX TREATMENT

55

 

 

 

SECTION 22.

SET-OFF

55

 

 

 

SECTION 23.

TERMINABILITY

55

 

 

 

SECTION 24.

NOTICES AND OTHER COMMUNICATIONS

56

 

 

 

SECTION 25.

USE OF ELECTRONIC MEDIA

56

 

 

 

SECTION 26.

ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT

57

 

 

 

SECTION 27.

GOVERNING LAW

58

 

 

 

SECTION 28.

SUBMISSION TO JURISDICTION; WAIVERS

58

 

 

 

SECTION 29.

NO WAIVERS, ETC.

59

 

 

 

SECTION 30.

NETTING

59

 

 

 

SECTION 31.

CONFIDENTIALITY

60

 

 

 

SECTION 32.

INTENT

60

 

 

 

SECTION 33.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

61

 

 

 

SECTION 34.

CONFLICTS

62

 

 

 

SECTION 35.

MISCELLANEOUS

62

 

 

 

SECTION 36.

GENERAL INTERPRETIVE PRINCIPLES

62

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

SCHEDULE 1

Representations and Warranties

 

 

SCHEDULE 2

Responsible Officers

 

 

EXHIBIT A

Form of Release Letter

 

 

EXHIBIT B

Form of Distribution Worksheet

 

 

EXHIBIT C

Form of Power of Attorney

 

 

EXHIBIT D

Form of Tax Compliance Certificate

 

 

EXHIBIT E

Reserved

 

 

EXHIBIT F

Form of Transaction Request and Confirmation

 

 

EXHIBIT G

Form of Notice to Obligor

 

 

EXHIBIT H

Form of Request for Repurchase and Confirmation

 

 

EXHIBIT I

Form of Custodial Delivery Letter

 

 

EXHIBIT J-1

Form of Collateral Administrator Notice and Pledge

 

 

EXHIBIT J-2

Form of Collateral Administrator Notice

 

 

EXHIBIT K

Form of Escrow Instruction Letter

 

iii

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT

 

This is a MASTER REPURCHASE AGREEMENT (the “Agreement”), dated as of November 4,
2016, between TH COMMERCIAL UBS LLC, a Delaware limited liability company
(“Seller”) and UBS AG, by and through its branch office at 1285 Avenue of the
Americas, New York, New York (the “Buyer”).

 

SECTION 1.            APPLICABILITY

 

From time to time at the request of Seller the parties hereto may enter into
transactions in which (a) Seller agrees to transfer to Buyer Purchased Assets
against the transfer of funds by Buyer, and (b) Buyer simultaneously agrees to
transfer to Seller each of such Purchased Assets on the applicable Repurchase
Date against the transfer of funds by Seller.  Each such transaction shall be
referred to herein as a “Transaction” and shall be governed by this Agreement
(including any supplemental terms or conditions contained in any annexes
identified herein, as applicable hereunder), unless otherwise agreed in
writing.  This Agreement sets forth the procedures to be used in connection with
periodic requests for Buyer to enter into Transactions with Seller.  Seller
hereby acknowledges that Buyer is under no obligation to agree to enter into, or
to enter into, any Transaction pursuant to this Agreement.

 

The Pricing Letter is one of the Program Documents as defined below.  The
Pricing Letter is incorporated by reference into this Agreement and each Seller
Party and Buyer agree to adhere to all terms, conditions and requirements of the
Pricing Letter as incorporated herein.  In the event of a conflict or
inconsistency between this Agreement and the Pricing Letter, the terms of the
Pricing Letter shall govern.

 

After the initial Purchase Date, as part of separate Transactions, Seller may
request, and Buyer may fund, subject to the terms and conditions of this
Agreement, an increase to the Purchase Price for a Purchased Asset based on an
increase in Asset Value solely resulting from the satisfaction, in whole, or in
part, of a Future Funding Obligation.

 

SECTION 2.            DEFINITIONS

 

As used herein, the defined terms set forth below shall have the meanings set
forth herein.  Any capitalized term used but not defined herein shall have the
meaning assigned to such term in the Pricing Letter.  Additionally, as used
herein, the following terms shall have the meanings defined in the Uniform
Commercial Code: accounts, chattel paper (including electronic chattel paper),
goods (including inventory and equipment and any accessions thereto),
instruments (including promissory notes), documents, investment property,
general intangibles (including payment intangibles and software), and supporting
obligations, products and proceeds.

 

“1934 Act” shall have the meaning set forth in Section 33 hereof.

 

“A-Note” shall mean the original promissory note, if any, that was executed and
delivered in connection with the senior or pari passu senior position of a
Commercial Mortgage Loan.

 

--------------------------------------------------------------------------------


 

“Accepted Servicing Practices” shall mean, with respect to any Purchased Asset,
Requirements of Law, the provisions of Commercial Mortgage Loan Documents, the
terms of the Collateral Administration Agreement and, to the extent consistent
with the foregoing, customary and usual standards of practice of prudent
institutional multifamily and commercial mortgage lenders, loan servicers and
asset managers.

 

“Acquisition Cost” shall mean the total cost to Seller of originating or
acquiring a Purchased Asset, which shall mean (i) with respect to an originated
Purchased Asset, the outstanding principal balance advanced by Seller to the
related Obligor or (ii) with respect to an acquired Purchased Asset, the
purchase price paid by Seller for such Purchased Asset.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

 

“Agreement” shall mean this Master Repurchase Agreement between Buyer and
Seller, dated as of the date hereof, as the same may be amended, restated,
supplemented or otherwise modified, from time to time, in accordance with the
terms hereof.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Debt Service” shall mean, for any Purchased Asset twelve (12) times the
monthly payment in effect on the date of determination with respect to the
related Purchased Asset.

 

“Annual Financial Statement Date” shall have the meaning set forth in the
Pricing Letter.

 

“Anti-Money Laundering Laws” shall have the meaning set forth in
Section 11(x) hereof.

 

“Appraised Value” shall mean, with respect to any Purchased Asset, the “as is”
value set forth in a Qualified Appraisal of the related Mortgaged Property.

 

“Approved Bailee” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Approved CPA” shall mean Ernst & Young LLP and its successors.

 

“Approved Product” shall mean each Product approved by Buyer as identified in
the Pricing Letter.  Notwithstanding any reference to a Product herein, such
Product shall not be an Approved Product unless expressly identified as such in
the Pricing Letter or Transaction Request and Confirmation.

 

“Asset File” shall mean the documents specified on Exhibit A to the Custodial
Agreement, together with any additional documents and information required to be
delivered to Buyer or its designee (including the Custodian) pursuant to this
Agreement.

 

“Asset Schedule” shall mean with respect to any Transaction as of any date, an
Asset Schedule in the form of a computer tape or other electronic medium
generated by Seller and

 

2

--------------------------------------------------------------------------------


 

delivered to Buyer in accordance with the terms of this Agreement and to
Custodian as set forth in the Custodial Agreement, which provides information
relating to the Purchased Assets in the form of Annex 1 to Exhibit F hereto.

 

“Asset Value” shall have the meaning set forth in the Pricing Letter.

 

“Assignment and Acceptance” shall have the meaning set forth in Section 18
hereof.

 

“Assignment of Leases” shall mean, with respect to any Mortgage or other
security agreement, an assignment of leases thereunder, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the Mortgaged Property is located to reflect the assignment
of leases.

 

“Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the sale of the Mortgage or other security agreement.

 

“ASTM” shall have the meaning set forth in Schedule 1 hereof.

 

“B-Note” shall mean the original promissory note, if any, that was executed and
delivered in connection with the junior position of a Commercial Mortgage Loan.

 

“Bailee Letter” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Blank Assignment Documents” shall have the meaning set forth in
Section 3(b)(viii) hereof.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York, or (iii) any
day on which the New York Stock Exchange is closed.

 

“Buyer” shall mean UBS AG, by and through its branch office at 1285 Avenue of
the Americas, New York, New York, its permitted successors in interest and
assigns pursuant to Section 18 and, with respect to Section 7, its participants.

 

“Cash Equivalents” shall have the meaning set forth in the Pricing Letter.

 

“Change in Control” shall mean any of the following events:

 

(a)           any transaction or event as a result of which Guarantor ceases to
own, directly or indirectly, 100% of the equity interests of Seller; or

 

3

--------------------------------------------------------------------------------


 

(b)           the sale, transfer, or other disposition of all or substantially
all of any Seller Party’s assets (excluding any such action taken in connection
with any securitization transaction or whole loan sale or any sale of Seller’s
assets in accordance with this Agreement); or

 

(c)           the consummation of a merger or consolidation of Guarantor with or
into another entity or any other corporate reorganization (in one transaction or
in a series of transactions), if more than 50% of the combined voting power of
the continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not stockholders of Guarantor immediately prior to such merger, consolidation or
other reorganization.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral Administration Agreement” shall mean (i) that certain Servicing and
Asset Management Agreement, dated July 6, 2015 among Collateral Administrator,
TH Commercial Holdings LLC and Seller as approved by Buyer, as the same may be
amended from time to time with the consent of Buyer with respect to material
modifications, or (ii) any other collateral administrator agreement as approved
by Buyer in its sole discretion.

 

“Collateral Administrator” shall mean Trimont Real Estate Advisors, LLC, or a
nationally recognized third party, or any other party as agreed upon by Seller
and Buyer.

 

“Collateral Administrator Notice” shall mean (i) the notice and pledge agreement
among Guarantor, Seller and Buyer and acknowledged by Collateral Administrator,
in the form of Exhibit J-1 hereto, if the Collateral Administrator is an
Affiliate of Seller and (ii) the notice acknowledged by a third-party Collateral
Administrator substantially in the form of Exhibit J-2 hereto, if the Collateral
Administrator is not an Affiliate of Seller.

 

“Commercial Mortgage Loan” shall mean a fixed or floating rate senior mortgage
loan that is secured by a first mortgage lien on one or more properties that are
each used as an Approved Product.

 

“Commercial Mortgage Loan Documents” shall mean the documentation governing a
Commercial Mortgage Loan and all ancillary documents related thereto.

 

“Complete Submission” shall mean with respect to any Transaction, the Summary
Diligence Materials, together with the Asset Schedule to be attached thereto.

 

“Confidential Information” shall have the meaning set forth in
Section 12(u) hereof.

 

“Confidential Terms” shall have the meaning set forth in Section 31 hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

4

--------------------------------------------------------------------------------


 

“Control Account” shall have the meaning set forth in Section 5(a) hereof.

 

“Control Agreement” shall mean a letter agreement relating to the Control
Account, in form and substance acceptable to Buyer, as the same may be amended
from time to time.

 

“Costs” shall have the meaning set forth in Section 15(a) hereof.

 

“Credit Event” shall mean an event or circumstance relating to the Mortgaged
Property that could reasonably be expected to have a material adverse effect on
the value, operations or cash flows of the Mortgaged Property or any interest
therein, as determined by Buyer in its sole good faith discretion; provided that
no Credit Event shall be deemed to have occurred solely based on any disruption
in the commercial mortgage-backed securities markets, capital markets or credit
markets or any other event that, in each case, results in the increase or
decrease of interest rate spreads or other similar benchmarks (including
treasuries, interest rates swaps, One-Month LIBOR or any other rate).

 

“Credit File” shall mean with respect to each Purchased Asset, the documents and
instruments relating to the origination and administration of such Purchased
Asset.

 

“Custodial Agreement” shall mean that certain Custodial Agreement dated as of
the date hereof, among Seller, Buyer and Custodian as the same may be amended
from time to time.

 

“Custodial Asset Transmission” shall have the meaning set forth in the Custodial
Agreement.

 

“Custodial Delivery Letter” shall have the meaning set forth in the Custodial
Agreement.

 

“Custodial Fees” shall mean the fees charged by the Custodian under the
Custodial Agreement.

 

“Custodian” shall mean Wells Fargo Bank, National Association or any successor
thereto under the Custodial Agreement.

 

“Debt Service Coverage Ratio” or “DSCR” shall mean, with respect to any
Purchased Asset, as of any date of determination, the Underwritten Net Cash Flow
for the related Mortgaged Property divided by the Annual Debt Service of such
Purchased Asset.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Defaulting Party” shall have the meaning set forth in Section 30 hereof.

 

“Distribution Worksheet” shall mean a worksheet setting forth the amounts and
recipients of remittances to be made on the next succeeding Payment Date,
substantially in the form of Exhibit B prepared by Facility Administrator.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

5

--------------------------------------------------------------------------------


 

“Due Date” shall mean the day of the month on which the Scheduled Payment is due
on a Purchased Asset, exclusive of any days of grace.

 

“E-Sign” shall mean the federal Electronic Signatures in Global and National
Commerce Act, as amended from time to time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

 

“Electronic Record” shall mean “Record” and “Electronic Record,” both as defined
in E-Sign, and shall include but not be limited to, recorded telephone
conversations, fax copies or electronic transmissions.

 

“Electronic Signature” shall have the meaning set forth in E-Sign.

 

“Electronic Transactions” shall mean transactions conducted using Electronic
Records and/or Electronic Signatures or fax copies of signatures.

 

“Eligible Asset” shall mean (a) a Commercial Mortgage Loan, (b) a senior or
pari passu Participation Interest in a Commercial Mortgage Loan that is
evidenced by a Participation Certificate, (c) if an Eligible Asset is in an A/B
structure (where the A-Note is senior to the B-Note), the A-Note thereof, (d) a
junior Participation Interest in an Eligible Asset that is evidenced by a
Participation Certificate (provided that the respective senior Participation
Interest with respect thereto is a Purchased Asset), (e) if an Eligible Asset is
in an A/B structure (where the A-Note is senior to the B-Note), the B-Note
(provided that the A-Note with respect thereto is a Purchased Asset), (f) if an
Eligible Asset is in an A-1/A-2 structure (where the A-1 Note and A-2 Note are
pari passu), the A-1 Note and/or the A-2 Note, (g) if an Eligible Asset is in an
A-1/A-2 structure (where the A-1 Note is senior to the A-2 Note), the A-1 Note
and, provided the A-1 Note with respect thereto is a Purchased Asset, the A-2
Note, or (h) if an Eligible Asset is in an A/B structure (where the A-Note and
B-Note are pari passu), the A-Note and/or the B-Note.

 

“Environmental Condition” shall mean recognized environmental conditions (as
such term is defined in ASTM E1527-05 or its successor).

 

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety, or hazardous substances, materials or other
pollutants, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. 9601 et seq.; the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act (“RCRA”), 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; and the Occupational Safety and

 

6

--------------------------------------------------------------------------------


 

Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
analogues, counterparts or equivalents, in each case as amended from time to
time.

 

“EO13224” shall have the meaning set forth in Section 11(y) hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto, and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall, with respect to any Person, mean any Person with which
it is treated as a single employer under Section 414(b) or (c) of the Code, or
solely for purposes of Section 302 of ERISA and Section 412 of the Code, which
is treated as a single employer described in Section 414(m) or (o) of the Code.

 

“ESA” shall have the meaning set forth in Schedule 1 hereof.

 

“Escrow Instruction Letter” means, with respect to a Table-Funded Asset, an
instruction letter delivered to applicable title insurance company substantially
in the form of Exhibit K hereto or as otherwise approved by Buyer in its sole
discretion.

 

“Event of Default” shall have the meaning set forth in Section 13 hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of Buyer, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of Buyer with respect to an applicable
interest in the Transactions pursuant to a law in effect on the date on which
(i) Buyer acquires such interest in the Transactions or (ii) Buyer changes its
lending office, except in each case to the extent that, pursuant to Section 7,
amounts with respect to such taxes were payable either to Buyer’s assignor
immediately before Buyer become a party hereto or Buyer immediately before it
changed its lending office, (c) Taxes attributable to Buyer’s failure to comply
with its obligations under Section 21 of this Agreement and (d) any federal
withholding Taxes imposed under FATCA.

 

“Facility Administrative Agent” shall mean Situs Asset Management LLC, or any
other asset manager agreed between Seller and Buyer, and as further set forth in
Section 16(g) hereof.

 

“Facility Administration Fee” shall have the meaning set forth in the Pricing
Letter.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any

 

7

--------------------------------------------------------------------------------


 

intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

 

“FDIA” shall have the meaning set forth in Section 32(c) hereof.

 

“FDICIA” shall have the meaning set forth in Section 32(d) hereof.

 

“FHLB” shall mean the Federal Home Loan Bank of Des Moines.

 

“FHLB Eligible Loan” shall mean an Eligible Asset eligible for sale to the FHLB
that meets criteria acceptable to Buyer in its sole discretion, including,
without limitation (a) is fully disbursed; (b) the outstanding principal balance
is not greater than $200,000,000; (c) the related Mortgaged Property is not a
Product with non-contractual rental income; (d) has a Debt Service Coverage
Ratio in excess of 1.0; (e) the LTV of the related Mortgaged Property is not
greater than 85% and (f) does not amortize longer than on a 30-year schedule; in
each instance unless otherwise approved by Buyer.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud.

 

“Financial Statements” shall have the meaning set forth in the Program Guaranty.

 

“Future Funding Obligations” means, with respect to a Purchased Asset, any
amount required to be advanced by the holder after the first disbursement under
such Purchased Asset which as of the date of determination has not yet been
advanced.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

“GLB Act” shall have the meaning set forth in Section 12(u) hereof.

 

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions over Seller or
Buyer, as applicable.

 

“Ground Lease” shall mean a lease for all or any portion of the real property
comprising the Mortgaged Property, the lessee’s interest in which is held by the
Obligor of the related Mortgage Loan.

 

“Ground Lessee” shall mean the lessee under a Ground Lease.

 

“Guarantor” shall mean Two Harbors Investment Corp.

 

8

--------------------------------------------------------------------------------


 

“Hedge Agreement” shall mean any short sale of a US Treasury Security, or
futures contract, or mortgage related security, or Eurodollar futures contract,
or options related contract, or interest rate swap, cap or collar agreement.

 

“Hospitality” shall mean a real estate development owned by the Obligor or for
which the Obligor is a Ground Lessee, the primary usage of which is as a hotel
or motel which is part of a national or regional chain or franchise, including
all land, amenities and improvements, with individual rooms principally for
short-term rental to tenants occupying same.

 

“Income” shall mean, with respect to any Purchased Asset at any time, any
principal thereof received and all interest, dividends or other distributions
received until repurchased by Seller thereon, excluding (i) payments received
with respect to any Purchased Asset which are designated for payment of escrows
required thereunder, (ii) to the extent no Event of Default shall have occurred
and be continuing, any amounts that the Collateral Administrator, or any
servicer or subservicer, is permitted to net from collections or otherwise
withdraw from the Control Account, and (iii) to the extent no Event of Default
shall have occurred and be continuing and to the extent received by Buyer, any
amounts in excess of the outstanding principal balance of such Purchased Asset
that is repurchased by Seller under Section 3(e) or any other provision of this
Agreement.

 

“Indebtedness” shall mean (i) all indebtedness for borrowed money or for the
deferred purchase price of property or services and all obligations under leases
which are or should be under GAAP, recorded as capital leases, in respect of
which a person is directly or contingently liable as borrower, guarantor,
endorser or otherwise, or in respect of which a person otherwise assures a
creditor against loss, (ii) all obligations for borrowed money or for the
deferred purchase price of a property or services secured by (or for which the
holder has an existing right, contingent or otherwise, to be secured by) any
lien upon property (including without limitation accounts receivable and
contract rights) owned by a person, whether or not such person has assumed or
become liable for the payment thereof, and (iii) all other liabilities and
obligations which would be classified in accordance with GAAP as liabilities on
a balance sheet or to which reference should be made in footnotes thereto;
provided, however, for purposes of Section 3(a) and Exhibit A(i) of the Pricing
Letter, Indebtedness shall exclude non-recourse indebtedness, derivative
liabilities, dividends payable and all other liabilities that are short term in
nature (including, without limitation, accounts payable and accrued expenses).

 

“Indemnified Party” shall have the meaning set forth in Section 15(a) hereof.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Seller hereunder or under any Program Document.

 

“Independent Manager” shall mean the independent manager appointed in accordance
with the Seller’s organizational documents.

 

“Industrial” shall mean a property owned by an Obligor or for which the Obligor
is a Ground Lessee, the primary usage of which is as an industrial property.

 

“Insolvency Event” shall mean, for any Person:

 

9

--------------------------------------------------------------------------------


 

(a)                                 that such Person shall discontinue or
abandon operation of its business; or

 

(b)                                 that such Person shall fail generally to, or
admit in writing its inability to, pay its debts as they become due; or

 

(c)                                  a proceeding shall have been instituted in
a court having jurisdiction seeking a decree or order for relief in respect of
such Person in an involuntary case under any applicable bankruptcy, insolvency,
liquidation, reorganization or other similar Requirement of Law now or hereafter
in effect, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator or other similar official of such Person,
or for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such decree or order shall remain unstayed and
in effect for a period of thirty (30) days; or

 

(d)                                 the commencement by such Person of a
voluntary case under any applicable bankruptcy, insolvency or other similar
Requirement of Law now or hereafter in effect, or such Person’s consent to the
entry of an order for relief in an involuntary case under any such Requirement
of Law, or consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator, conservator or other
similar official of such Person, or for any substantial part of its property, or
any general assignment for the benefit of creditors; or

 

(e)                                  that such Person shall become insolvent; or

 

(f)                                   if such Person is a corporation, such
Person or any of its Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the actions set
forth in the preceding clauses (a), (b), (c), (d) or (e).

 

“Insurance Rating Requirements” shall mean, with respect to an insurer meeting
the requirements of the related Mortgage, a claims-paying or financial strength
rating of at least “A-:VIII” from A.M. Best Company or “A3” (or the equivalent)
from Moody’s or “A-” from S&P.

 

“IRS” shall have the meaning set forth in Section 7(b)(i) hereof.

 

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or similar encumbrance.

 

“Litigation Threshold” shall have the meaning set forth in the Pricing Letter.

 

“LTV” shall mean with respect to any Purchased Asset, the ratio of the lesser of
the Acquisition Cost or the outstanding amount of such Purchased Asset, as of
the date of determination, plus any other debt pari passu, senior or junior
thereto (including mezzanine debt and excluding preferred equity unless approved
by Buyer in writing) secured directly or indirectly (including, without
limitation, Purchased Assets) by the Mortgaged Property, to the Appraised Value
of the Mortgaged Property.

 

“Mandatory Repurchase Event” shall mean:

 

10

--------------------------------------------------------------------------------


 

(i) the occurrence of any Change of Control;

 

(ii) (A) Seller shall have defaulted or failed to perform under any Indebtedness
or other contract, agreement or transaction to which it is a party, which
default involves the failure to pay an obligation in excess of $250,000 or
(B) Guarantor shall have defaulted or failed to perform under any Indebtedness
or other contract, agreement or transaction to which it is a party, which
default involves the failure to pay an obligation in excess of $10,000,000;
provided, however, that any such default, failure to perform or breach shall not
constitute a default if (I) Seller or  Guarantor, as the case may be, cures such
default, failure to perform or breach, as the case may be, within the grace
period, if any, provided under the applicable agreement or (II)(a) such default,
failure to perform or breach is a failure to pay or deliver caused by an error
or omission of an administrative or operational nature, (b) funds or the assets
to be delivered were available to Seller or Guarantor, as applicable, to enable
it to make the relevant payment or delivery when due and (c) such payment or
delivery is made within one (1) Business Day following the earlier of Seller’s
or Guarantor’s actual knowledge of such failure to pay or Seller’s or
Guarantor’s receipt of written notice thereof;

 

(iii) an “event of default” or “facility termination event” (as defined in the
agreements relating to a facility described below), by Seller, Guarantor or a
Subsidiary of Guarantor beyond any applicable notice and cure period, shall have
occurred under:

 

(A) any repurchase facility, loan facility or hedging transaction entered into
by Guarantor or any Subsidiary of Guarantor and Buyer or any Affiliate of Buyer;

 

(B) any repurchase facility, loan facility or hedging transaction with Buyer or
any Affiliate of Buyer in which Guarantor or any Subsidiary of Guarantor is a
guarantor; or

 

(C) any Hedge Agreement entered into by Seller, Guarantor or any Subsidiary of
Guarantor or in which Seller, Guarantor or any Subsidiary of Guarantor is a
guarantor;

 

provided that, in respect of this clause (iii), a Mandatory Repurchase Event
shall not occur if, as demonstrated to the reasonable satisfaction of Buyer,
(a) such “event of default” or “facility termination event” is a failure to pay
or deliver caused by an error or omission of an administrative or operational
nature, (b) funds or the assets to be delivered were available to Seller,
Guarantor or such Subsidiary of Guarantor, as applicable, to enable it to make
the relevant payment or delivery when due and (c) such payment or delivery is
made within one (1) Business Day following the earlier of Seller’s, Guarantor’s
or such Subsidiary of Guarantor’s actual knowledge of such failure to pay or
Seller’s, Guarantor’s or such Subsidiary of Guarantor’s receipt of written
notice thereof; or

 

(iv)   Seller is no longer eligible to receive advances from an Affiliate of
Seller that is a member of the FHLB in good standing and is eligible to pledge
collateral.

 

“Margin Call” shall have the meaning set forth in Section 4(b) hereof.

 

11

--------------------------------------------------------------------------------


 

“Margin Deficit” shall have the meaning set forth in Section 4(b) hereof.

 

“Market Value” shall have the meaning set forth in the Pricing Letter.

 

“Material Adverse Change” shall mean a material adverse change in (i) the
ability of Seller to perform its obligations under any of the Program Documents
to which it is a party, or (ii) the ability of Seller to originate, manage, or
maintain Commercial Mortgage Loans.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, condition (financial or otherwise) or prospects
of any Seller Party, (b) the ability of any Seller Party to perform its
obligations under any of the Program Documents to which it is a party, (c) the
validity or enforceability of any of the Program Documents, (d) the rights and
remedies of Buyer or any Affiliate under any of the Program Documents, or
(e) the timely payment of any amounts payable under the Program Documents.

 

“Maximum Aggregate Purchase Price” shall have the meaning set forth in the
Pricing Letter.

 

“Minimum Purchase Price Debt Yield” shall have the meaning set forth in the
Pricing Letter.

 

“Mixed Use” shall mean a Mortgaged Property used for both residential and
non-residential purposes.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successors thereto.

 

“More Favorable Agreement” shall have the meaning set forth in
Section 12(x) hereof.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
security interest in an estate in fee simple in real property and the
improvements thereon or a Ground Lease, securing a Mortgage Note or similar
evidence of indebtedness.

 

“Mortgage Loan” shall mean, with respect to any Purchased Asset, a mortgage loan
made in respect of the related Mortgaged Property.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of an
Obligor secured by a Mortgage that is a Purchased Asset, including an A-Note or
a B-Note.

 

“Mortgaged Property” shall mean the real property or leasehold interest securing
repayment of the debt evidenced by a Mortgage Note.

 

“Multi-Family” shall mean a property owned by the Obligor or for which the
Obligor is a Ground Lessee, the primary usage of which is as a five-or-more
family residential property, including all land, amenities and improvements,
with individual units principally for lease to residential tenants occupying
same.

 

12

--------------------------------------------------------------------------------


 

“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Nondefaulting Party” shall have the meaning set forth in Section 30 hereof.

 

“Notice Date” shall have the meaning set forth in Section 3(c)(i) hereof.

 

“Notice to Obligor” shall mean a notice, substantially in the form of Exhibit G
hereto, which Buyer may send or cause to be sent to each Obligor of a Purchased
Asset subject to a Transaction after the occurrence and continuance of an Event
of Default.

 

“Obligations” shall mean (a) any amounts owed by Seller to Buyer in connection
with a Transaction hereunder, together with interest thereon (including interest
which would be payable as post-petition interest in connection with any
bankruptcy or similar proceeding) and all other fees or expenses which are
payable hereunder or under any of the Program Documents, and (b) all other
obligations or amounts owed by Seller to Buyer or an Affiliate of Buyer under
any other contract or agreement relating to this Agreement, in each case,
whether such amounts or obligations owed are direct or indirect, absolute or
contingent, matured or unmatured.

 

“Obligor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

 

“OFAC” shall have the meaning set forth in Section 11(y) hereof.

 

“Office Building” shall mean a building owned by the Obligor or for which the
Obligor is a Ground Lessee, the primary usage of which is as an office building,
including all land, amenities and improvements, with individual office space
held principally for lease to commercial tenants and not principally for lease
to recreational or residential tenants.

 

“One-Month Libor” shall have the meaning set forth in the Pricing Letter.

 

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Buyer and the jurisdiction imposing such Taxes (other
than a connection arising as a result of Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under or enforced any Program
Document, or sold or assigned an interest in any Transaction or Program
Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any excise,
sales, goods and services or transfer taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Program Document, except any
such Taxes imposed with respect to an assignment other than an assignment made
at Seller’s request.

 

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.

 

13

--------------------------------------------------------------------------------


 

“Participation Interest” shall mean a performing senior or pari passu senior or
junior participation interest in a performing Commercial Mortgage Loan evidenced
by a Participation Certificate.

 

“Payment Date” shall mean the eighteenth (18th) day of each calendar month (or
the preceding Business Day if such day is not a Business Day).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Encumbrance” shall have the meaning set forth in Schedule 1 hereof.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall have the meaning set forth in Section 11(s) hereof.

 

“PML” shall have the meaning set forth in Schedule 1 hereof.

 

“Post-Default Rate” shall have the meaning set forth in the Pricing Letter.

 

“Power of Attorney” shall have the meaning set forth in Section 8(c) hereof.

 

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) to the Purchase Price for such Transaction, on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the Repurchase Date (reduced by any amount of such Price Differential previously
paid by Seller to Buyer with respect to such Transaction).

 

“Pricing Letter” shall mean that certain letter agreement among Buyer and each
Seller Party, dated as of the date hereof, as the same may be amended from time
to time.

 

“Pricing Rate” shall have the meaning set forth in the Pricing Letter.

 

“Pricing Rate Determination Date” shall mean in the case of each Pricing Rate
Period with respect to any Transaction, the first day on which such Pricing Rate
Period begins.

 

“Pricing Rate Period” shall mean (a) with respect to the first Payment Date, the
period from and including the applicable Purchase Date through and including the
next succeeding seventeenth (17th) calendar day of the month, and (b) with
respect to any subsequent Payment Date, the period from and including the
eighteenth (18th) calendar day of the month preceding the applicable Payment
Date through and including the seventeenth (17th) calendar day of the month in
which the applicable Payment Date occurs.

 

“Pricing Spread” shall have the meaning set forth in the Pricing Letter.

 

14

--------------------------------------------------------------------------------


 

“Principal Payment” shall mean, for any Purchased Asset, any amount applied to
reduce the principal or other invested amount of such Purchased Asset,
including, without limitation, (i) a scheduled principal payment, (ii) principal
prepayments from any source and of any nature whatsoever, (iii) net insurance or
net condemnation proceeds, to the extent applied to reduce the principal amount
or other invested amount of the related Purchased Asset, or (iv) any net
proceeds from any sale, refinancing, liquidation or other disposition of the
underlying real property or interest relating to such Purchased Asset to the
extent applied to reduce the principal amount or the invested amount of the
related Purchased Asset.

 

“Product” shall have the meaning set forth in the Pricing Letter.

 

“Program Documents” shall mean this Agreement, the Pricing Letter, the Custodial
Agreement, the Program Guaranty, the Control Agreement, the Collateral
Administration Agreement, the Collateral Administrator Notice, if any, and the
Power of Attorney.

 

“Program Guaranty” shall mean that certain guaranty made by Guarantor in favor
of Buyer, as amended from time to time.

 

“Prohibited Person” shall have the meaning set forth in Section 11(y) hereof.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” shall mean the date on which Purchased Assets are sold by Seller
to Buyer.

 

“Purchase Closing Statement” shall mean the form attached as Annex 2 to the
Transaction Request and Confirmation for each Eligible Asset proposed to be sold
to Buyer in accordance with, and subject to the terms and conditions of, this
Agreement.

 

“Purchase Price” shall have the meaning set forth in the Pricing Letter.

 

“Purchase Price Debt Yield” shall mean (a) on the Purchase Date, for each
Purchased Asset the first year Underwritten Net Cash Flow for the Mortgaged
Property, divided by the Purchase Price attributed to such Purchased Asset, and
(b) at any time thereafter, the Underwritten Net Cash Flow for the previous
twelve (12) months of the Mortgaged Property, divided by the then outstanding
Repurchase Price attributed to such Purchased Asset.

 

“Purchase Price Percentage” shall have the meaning set forth in the Pricing
Letter.

 

“Purchase Price Reset” shall mean the decrease in the Purchase Price Percentage
as contemplated by the reduction thereof over time as reflected in the
definition thereof.

 

“Purchased Asset” shall mean the Commercial Mortgage Loans (or other Eligible
Assets), together with the related Repurchase Assets transferred by Seller to
Buyer in a Transaction hereunder, listed on the related Asset Schedule attached
to the related Transaction Request and Confirmation.

 

15

--------------------------------------------------------------------------------


 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Asset File for such Purchased Asset.

 

“Qualified Appraisal” shall mean an appraisal of the related Mortgaged Property
signed by a qualified appraiser who had no interest, direct or indirect, in the
Mortgaged Property or in any loan made on the security thereof; and whose
compensation was and is not affected by the approval or disapproval of the
Commercial Mortgage Loan, and such appraisal and appraiser both satisfied either
(i) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (ii) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such Commercial Mortgage Loan was originated.

 

“Quarterly Financial Statement Date” shall have the meaning set forth in the
Pricing Letter.

 

“Records” shall mean all instruments, agreements and other books, records, and
reports and data stored in other media maintained by Seller or any other person
or entity with respect to a Purchased Asset.  Records shall include the Mortgage
Notes, any Mortgages, the Asset Files, the Credit Files related to the Purchased
Asset and any other instruments necessary to document or service a Purchased
Asset.

 

“Register” shall have the meaning set forth in Section 19(b) hereof.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg. § 4043.

 

“Reporting Date” shall mean the second Business Day prior to the Payment Date.

 

“Reporting Period” shall have the meaning provided in Section 11(s) hereof.

 

“Repurchase Assets” shall have the meaning provided in Section 8(a) hereof.

 

“Repurchase Date” shall mean the date on which Seller is to repurchase any or
all Purchased Assets subject to a Transaction from Buyer or the date on which a
Purchased Asset shall no longer be subject to a Transaction, which shall be the
earliest of (i) the Termination Date, (ii) one (1) Business Day after the
occurrence of any Mandatory Repurchase Event or (iii) any date determined by
application of the provisions of Sections 3(e) or 14.

 

“Repurchase Price” shall mean the price at which Purchased Assets are to be
transferred from Buyer or its designee to Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price for the related
Purchased Asset and the accrued but unpaid Price Differential for the related
Purchased Asset plus any fees due as of the date of such determination.

 

16

--------------------------------------------------------------------------------


 

“Request for Repurchase and Confirmation” shall mean a request from Seller to
Buyer, in the form attached as Exhibit H hereto, to repurchase Purchased Assets
subject to a Transaction.

 

“Requirement of Law” shall mean as to any Person, any law, treaty, rule,
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its Property is subject.

 

“Reset Payment” shall have the meaning set forth in Section 4(e) hereof.

 

“Responsible Officer” shall mean an officer of a Seller Party listed on Schedule
2 hereto, as such Schedule 2 may be amended from time to time, or any other
officer deemed acceptable by Seller and Buyer.

 

“Retail” shall mean a property owned by the Obligor or for which the Obligor is
a Ground Lessee, the primary usage of which is as one or more retail stores,
held principally for lease to one or more commercial retail tenants and not
principally for lease to recreational or residential tenants.

 

“Revaluation Event” shall mean the occurrence of any event listed in clause (a),
(b) or (c) of the definition of Asset Value.

 

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.

 

“Scheduled Payment” shall mean the scheduled payment of principal and/or
interest on a Purchased Asset.

 

“SEC” shall have the meaning set forth in Section 33 hereof.

 

“Section 4402” shall have the meaning set forth in Section 30 hereof.

 

“Self-Storage” shall mean a property owned by an Obligor or for which the
Obligor is a Ground Lessee, the primary usage of which is a self-storage
facility.

 

“Seller” shall mean TH Commercial UBS LLC, or any successors in interest
thereto.

 

“Seller Party” shall mean each of Seller and Guarantor, collectively, the
“Seller Parties”.

 

“Servicing Rights” shall mean the rights of any Person to administer, service or
subservice the Purchased Assets or to possess related Records.

 

“Servicing Term” shall have the meaning set forth in Section 16(a) hereof.

 

“Significant Modification” shall mean (i) any extension, amendment, waiver,
termination, rescission, cancellation, release, subordination or other
modification to the terms of,

 

17

--------------------------------------------------------------------------------


 

or any collateral, guaranty or indemnity for, any Purchased Asset or any
Purchased Asset Document (including, without limitation, any provision related
to the amount or timing of any scheduled payment of interest or principal, the
validity, perfection or priority of any security interest, or the release of any
collateral or obligor), (ii) any sale, transfer, disposition or any similar
action with respect to any collateral for any Purchased Asset (except to the
extent required under the Purchased Asset Documents) or (iii) the foreclosure or
exercise of any material right or remedy by the holder of any Purchased Assets
or Purchased Asset Document.

 

“SIPA” shall have the meaning set forth in Section 33 hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or by one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Summary Diligence Materials” shall mean the items described on Annex 3 to
Exhibit F hereto for each Eligible Asset proposed to be sold to Buyer in
accordance with, and subject to the terms and conditions of, this Agreement.

 

“Table-Funded Asset” means an Eligible Asset that has been approved by Buyer in
its sole discretion and for which Seller complied with the procedures set forth
in Section 3(d) hereof.

 

“Tax Compliance Certificate” shall have the meaning set forth in
Section 7(b)(ii) hereof.

 

“Taxes” shall mean any and all present or future taxes (including social
security contributions and value added taxes), levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges),
withholdings (including backup withholding), assessments, fees or other charges
of any nature whatsoever imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Termination Date” shall have the meaning set forth in the Pricing Letter.

 

“Third Party Participants” shall have the meaning set forth in
Section 12(w) hereof.

 

“Third Party Transaction Parties” shall have the meaning set forth in Section 17
hereof.

 

“Title Exception” shall have the meaning set forth in Schedule 1 hereof.

 

“Title Policy” shall have the meaning set forth in Schedule 1 hereof.

 

18

--------------------------------------------------------------------------------


 

“Transaction” shall have the meaning set forth in Section 1 hereof.

 

“Transaction Request and Confirmation” shall mean a request from Seller to
Buyer, in the form attached as Exhibit F hereto, to enter into a Transaction,
which shall not be binding upon Buyer unless and until countersigned by Buyer
and delivered to Seller.

 

“TRIA” shall have the meaning set forth in Schedule 1 hereof.

 

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

 

“Underwritten Net Cash Flow” shall have the meaning set forth in the Pricing
Letter.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions of this Agreement relating to
such perfection or effect of perfection or non-perfection.

 

“Upfront Fee” shall have the meaning set forth in the Pricing Letter.

 

SECTION 3.                                   INITIATION; TERMINATION

 

(a)                                 Conditions Precedent to Initial
Transaction.  Buyer’s agreement to enter into the initial Transaction hereunder
is subject to the satisfaction, immediately prior to or concurrently with the
making of such Transaction, of the condition precedent that Buyer shall have
received from Seller all of the following, each of which shall be satisfactory
in form and substance to Buyer and its counsel:

 

(i)                                     Program Documents.  The Program
Documents, duly executed and delivered to Buyer.

 

(ii)                                  Organizational Documents.  Certified
copies of the organizational documents of each Seller Party.

 

(iii)                               Good Standing Certificate.  A certified copy
of a good standing certificate from the jurisdiction of organization of each
Seller Party, dated as of no earlier than the date thirty (30) days prior to the
Effective Date.

 

(iv)                              Officer’s Certificate.  An officer’s
certificate of each Seller Party in form and substance acceptable to Buyer in
its sole good faith discretion.

 

(v)                                 Opinions of Counsel.  An opinion of Seller’s
and Guarantor’s counsel, setting forth corporate, enforceability, perfection,
safe harbor and Investment Company

 

19

--------------------------------------------------------------------------------


 

Act of 1940 opinions, which shall be acceptable to Buyer and its counsel in
their sole discretion.

 

(vi)                              Security Interest.  Evidence that all other
actions necessary or, in the opinion of Buyer, desirable to perfect and protect
Buyer’s interest in the Purchased Assets and other Repurchase Assets have been
taken, including, without limitation, UCC searches and duly authorized and filed
Uniform Commercial Code financing statements on Form UCC-1.

 

(vii)                           Reserved.

 

(viii)                        Fees.  Payment of any fees and other costs and
expenses due to Buyer hereunder to the extent Seller has received an invoice for
such fees.

 

(ix)                              Other Documents.  Such other documents as
Buyer may reasonably request, in form and substance reasonably acceptable to
Buyer.

 

(b)                                 Conditions Precedent to all Transactions. 
Upon satisfaction of the conditions set forth in this Section 3(b), Buyer may
enter into a Transaction with Seller up to the Maximum Aggregate Purchase Price,
in Buyer’s sole discretion.  Buyer’s entering into each Transaction (including
the initial Transaction) is subject to the satisfaction of the following further
conditions precedent, both immediately prior to entering into such Transaction
and also after giving effect thereto to the intended use thereof:

 

(i)                                     Due Diligence Review.  Without limiting
the generality of Section 17 hereof, Buyer shall have completed, to its good
faith satisfaction, its preliminary due diligence review of the related
Purchased Assets.

 

(ii)                                  No Default.  No Default or Event of
Default shall have occurred and be continuing under the Program Documents.

 

(iii)                               No Mandatory Repurchase Event.  No Mandatory
Repurchase Event shall have occurred and be continuing under the Program
Documents.

 

(iv)                              Representations and Warranties.  Both
immediately prior to the Transaction and also after giving effect thereto and to
the intended use thereof, the representations and warranties made by Seller in
Section 11 of the Agreement and made by the Guarantor in Section 7 of the
Guaranty, shall be true, correct and complete in all material respects with the
same force and effect as if made as of such Purchase Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(v)                                 Maximum Aggregate Purchase Price.  After
giving effect to the requested Transaction, the aggregate outstanding Purchase
Price attributable to all Purchased Assets subject to then outstanding
Transactions under this Agreement shall not exceed the Maximum Aggregate
Purchase Price.

 

(vi)                              No Margin Deficit.  After giving effect to the
requested Transaction, no Margin Deficit shall have occurred or be continuing.

 

20

--------------------------------------------------------------------------------


 

(vii)                           Transaction Request and Confirmation.  Seller
shall have delivered (A) to Buyer, not later than 11:00 a.m., New York time,
five (5) Business Days’ prior to the requested Purchase Date, and to Custodian,
in accordance with the timeframes set forth in the Custodial Agreement, (a) a
Transaction Request and Confirmation with a requested Purchase Price of not less
than (x) $500,000 or (y) such lesser amount as agreed to by Buyer in its sole
discretion, and shall be in increments of not less than $10,000, and (b) an
Asset Schedule with respect to all Purchased Assets subject to the requested
Transaction and (B) in addition, with respect to any Table-Funded Assets, (1) to
the Approved Bailee a copy of the related Transaction Request and Confirmation
no later than 12:00 noon New York time on the requested Purchase Date, to be
held in escrow by the Approved Bailee on behalf of Buyer pending finalization of
the Transaction and (2) to Buyer copies of the fully executed Bailee Letter and
Escrow Instruction Letter including the appropriate wire instructions for the
Purchase Price of the related Purchased Asset no later than 12:00 noon New York
time on the requested Purchase Date.

 

(viii)                        Delivery of Asset File.  On or before each
Purchase Date with respect to each Purchased Asset, Seller shall deliver or
cause to be delivered to Buyer or its designee (initially, the Custodian) the
Custodial Delivery Letter in the form attached hereto as Exhibit I.  In
connection with each sale, transfer, conveyance and assignment of a Purchased
Asset, (A) on or prior to each Purchase Date with respect to such Purchased
Asset, or (B) on or prior to the third (3) Business Day following the Purchase
Date with respect to a Table-Funded Asset (provided, that, if Buyer’s diligence
review of the related Asset File for a Table-Funded Asset requires the delivery
of a document or instrument or the equivalent contained in the Asset File that
the Seller cannot deliver, or cause to be delivered, to Custodian at the time
they are required to be delivered, solely because of a delay caused by the
public recording office where such document or instrument has been delivered for
recordation, the delivery requirements set forth in this Agreement and the
Custodial Agreement shall be deemed to have been satisfied as to such
non-delivered document or instrument if a copy thereof (certified by the Seller
to be a true and complete copy of the original thereof submitted for recording)
is delivered to Custodian on or before the date on which such original is
required to be delivered, and either the original of such non-delivered document
or instrument, or a photocopy thereof, with evidence of recording thereon, is
delivered to Custodian within ninety (90) days of the related Purchase Date,
and, provided, further, that Buyer may, but is not obligated to, consent to a
later date for delivery of any part of the Asset File in its sole discretion),
the Seller shall deliver or cause to be delivered and released to the Custodian
the documents set forth in the Asset File, pertaining to each of the Purchased
Assets identified in the Custodial Delivery Letter delivered therewith; it being
agreed that any assignment documents related to the transfer of the Purchased
Assets to Buyer shall be delivered in blank (the “Blank Assignment Documents”).

 

(ix)                              Delivery of Trust Receipt.  Except in the case
of a Table-Funded Asset, Custodian shall have delivered to Buyer, in accordance
with the timeframes set forth in the Custodial Agreement, a Trust Receipt
(accompanied by a Custodial Asset Transmission) with respect to each Purchased
Asset subject to the requested Transaction.

 

21

--------------------------------------------------------------------------------


 

(x)                                 Collateral Administrator Notice.  To the
extent not previously delivered, a Collateral Administrator Notice.

 

(xi)                              Fees and Expenses.  Buyer shall have received
all fees and reasonable expenses as contemplated by Sections 9 and 15(b) which
amounts, at Buyer’s option, may be withheld from the proceeds remitted by Buyer
to Seller pursuant to any Transaction hereunder; and with respect to those fees
and expenses that do not have a specific due date hereunder shall be due within
thirty (30) days following the date a Responsible Officer of Seller has received
an invoice related thereto.

 

(xii)                           No Violation of Law.  If any Requirement of Law
(other than with respect to any amendment made to Buyer’s certificate of
incorporation and bylaws or other organizational or governing documents) or any
change in the interpretation or application of any Requirement of Law thereof or
compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof shall result in Buyer’s entering into any
Transaction to be a violation of such Requirement of Law.

 

(xiii)                        Additional Purchase Price Increases for Future
Funding Obligations.  The Seller shall have requested an increase to the
outstanding Purchase Price with respect to amounts funded under a Future Funding
Obligation in accordance with the time frames set forth in Section 3(c).

 

(xiv)                       Future Funding Obligation Certification.  With
respect to a Purchased Asset with a Future Funding Obligation, the Seller shall
have certified that all conditions to such Future Funding Obligation have been
satisfied.

 

(xv)                          No Material Adverse Change.  No Material Adverse
Change shall have occurred with respect to Seller.

 

(xvi)                       Repo Market.  No event or events shall have occurred
and/or be continuing in the good faith determination of Buyer resulting in the
effective absence of a “repo market” or comparable “lending market” for
financing debt obligations secured by commercial mortgage loans or interests in
commercial mortgage loans.

 

(xvii)                    Notice to Obligors.  Seller shall deliver to the
Custodian a completed and signed Notice to Obligor, substantially in the form of
Exhibit G hereto, with respect to each Purchased Asset subject to a Transaction,
which Notice to Obligor shall not be sent to such Obligor until the occurrence
and continuation of an Event of Default.

 

Each Transaction Request and Confirmation delivered by Seller hereunder shall
constitute a certification by Seller that all the conditions set forth in this
Section 3(b) (other than clauses (i), (viii), (xi), and (xiii) hereof) have been
satisfied (both as of the date of such notice or request and as of Purchase
Date).

 

(c)                                  Initiation.

 

22

--------------------------------------------------------------------------------


 

(i)                                     Seller shall give Buyer, Collateral
Administrator, Facility Administrative Agent, and Custodian notice of the
proposed Purchase Date, not later than 11:00 a.m., New York time, five
(5) Business Days’ in advance of the proposed Purchase Date (the date on which
such notice is given, the “Notice Date”).  On the Notice Date, Seller shall
request that Buyer enter into a Transaction by furnishing to Buyer, Collateral
Administrator, Facility Administrative Agent, and to Custodian as specified in
the Custodial Agreement, a Transaction Request and Confirmation (with respect to
each Eligible Asset) accompanied by a Complete Submission, including, without
limitation, a proposed Asset Schedule.  In the event the Asset Schedule provided
by Seller contains erroneous computer data, is not formatted properly or the
computer fields are otherwise improperly aligned, Buyer shall provide written or
electronic notice to Seller describing such error and Seller shall correct the
computer data, reformat the Eligible Assets or properly align the computer
fields.  Such Transaction Request and Confirmation shall include all information
required by Buyer pursuant to Exhibit F to this Agreement.

 

(ii)                                  Following receipt of a Transaction Request
and Confirmation (such Transaction Request and Confirmation shall be free of any
erroneous computer data and improperly formatted information as described in
Section 3(c)(i) above) and a Complete Submission, Buyer shall, as hereinafter
provided, inform Seller of its election to enter into a Transaction to purchase
any Purchased Assets proposed to be sold to Buyer by Seller hereunder.  Buyer or
its designee shall have the right to review all Eligible Assets proposed to be
sold to Buyer and conduct its own due diligence of such Eligible Assets as Buyer
determines in accordance with Section 17.  Upon completion of its review, Buyer
shall confirm the terms for such proposed Transaction attributable to the
Eligible Asset, including the Purchase Price, Purchase Price Percentage, the
Asset Value, the Pricing Rate, and the Repurchase Date for such Transaction. 
The terms thereof shall be set forth in the Transaction Request and Confirmation
signed by Seller, and confirmed by Buyer by countersigning the Transaction
Request and Confirmation, to be returned to Seller by the end of the day on each
Purchase Date.  To the extent any term in the Transaction Request and
Confirmation is incomplete, inconsistent with, or otherwise adds terms to the
agreement, Buyer shall have no obligation to execute and/or deliver the
Transaction Request and Confirmation to Seller or enter into such Transaction.

 

(iii)                               Upon satisfaction of the applicable
conditions precedent set forth in Sections 3(a) and 3(b) hereof, and subject to
due diligence review and approval of the proposed Purchased Assets in accordance
with Section 17, Buyer shall agree to enter into such requested Transaction so
long as the conditions set forth herein are satisfied and after giving effect to
the requested Transaction the aggregate outstanding Purchase Price does not
exceed the Maximum Aggregate Purchase Price, in which case Buyer shall fund the
Purchase Price in accordance with this Agreement.  Buyer’s funding the Purchase
Price of the Transaction and Seller’s acceptance thereof, will constitute the
parties agreement to enter into such Transaction.  Upon remittance of the
Purchase Price to Seller, Seller hereby grants, assigns, conveys and transfers
all rights, and a first priority security interest in and to the Purchased
Assets evidenced on the related Asset Schedule.

 

(iv)                              Each Transaction Request and Confirmation
together with this Agreement, shall be conclusive evidence of the terms of the
Transaction(s) covered thereby.

 

23

--------------------------------------------------------------------------------


 

(v)                                 The Repurchase Date for each Transaction
shall not be later than the Termination Date.

 

(vi)                              No later than the date and time set forth in
the Custodial Agreement, Seller shall deliver to Custodian the Asset File
pertaining to each proposed Purchased Asset to be purchased by Buyer.

 

(vii)                           Upon Buyer’s receipt of the Trust Receipt
(accompanied by a Custodial Asset Transmission) in accordance with the Custodial
Agreement and subject to the provisions of this Section 3, the Purchase Price
will then be made available to Seller by Buyer transferring, via wire transfer,
in the aggregate amount of such Purchase Price in funds immediately available no
later than 4:00 p.m., New York time on the date of its receipt of such Trust
Receipt, provided that such Trust Receipt and all other required documents are
received by Buyer or its designee no later than 11:00 a.m., New York time.

 

(d)                                 Table-Funded Assets.  Notwithstanding any of
the foregoing provisions of this Section 3 or any contrary provisions set forth
in the Custodial Agreement, solely with respect to any Table-Funded Asset:

 

(i)                                     by 12:00 noon New York time on the
related Purchase Date, the Seller or Approved Bailee shall deliver signed .pdf
copies of the documents constituting the Asset File to Custodian via electronic
mail, and the Seller shall deliver the appropriate written third-party wire
transfer instructions to Buyer;

 

(ii)                                  not later than 12:00 noon New York time on
the related Purchase Date, (A) Approved Bailee shall deliver an executed .pdf
copy of the Bailee Letter to the Seller, Buyer and Custodian by electronic mail
and (B) Buyer shall fund the Purchase Price to the Approved Bailee in accordance
with Section 3(c)(vii) hereof; and

 

(iii)                               within five (5) Business Days after the
applicable Purchase Date with respect to any Table-Funded Asset, the Seller
shall deliver, or cause to be delivered to Custodian, the complete Asset File
with respect to such Table-Funded Asset, pursuant to and in accordance with the
terms of the Custodial Agreement; provided, that, if Buyer’s diligence review of
the related Asset File requires the delivery of a document or instrument or the
equivalent contained in the Asset File that the Seller cannot deliver, or cause
to be delivered, to Custodian at the time they are required to be delivered,
solely because of a delay caused by the public recording office where such
document or instrument has been delivered for recordation, the delivery
requirements set forth in this Agreement and the Custodial Agreement shall be
deemed to have been satisfied as to such non-delivered document or instrument if
a copy thereof (certified by the Seller to be a true and complete copy of the
original thereof submitted for recording) is delivered to Custodian on or before
the date on which such original is required to be delivered, and either the
original of such non-delivered document or instrument, or a photocopy thereof,
with evidence of recording thereon, is delivered to Custodian within ninety (90)
days of the related Purchase Date.

 

(e)                                  Repurchase; Purchase by a Third Party
Investor

 

24

--------------------------------------------------------------------------------


 

(i)                                     Provided that no Default or Event of
Default has occurred and is continuing, and no Default or Margin Deficit will
result therefrom, Seller may voluntarily repurchase, and Buyer shall resell,
Purchased Assets without penalty or premium on any Business Day by delivering to
Buyer a Request for Repurchase and Confirmation no more than once per week
unless consented to in writing by Buyer in its sole discretion.  If Seller
intends to make such a repurchase, Seller shall give at least one (1) Business
Day’s prior written notice thereof to Buyer, designating the Purchased Assets to
be repurchased.  If such notice is given and not subsequently revoked, the
amount specified in such notice shall be due and payable on the date specified
therein, and, on receipt, such amount shall be applied to the Repurchase Price
for the designated Purchased Assets.  Any repurchase of a Purchased Asset may
occur simultaneously with a sale of the Purchased Asset to a third-party
investor.

 

(ii)                                  Provided that (A) no Default or Event of
Default has occurred and is continuing, and no Default or Margin Deficit will
result therefrom, and (B) Buyer has received 100% of the Repurchase Price upon
repurchase with respect to any Purchased Asset, Buyer agrees to release its
ownership interest hereunder in such Purchased Asset (including the Repurchase
Assets related thereto) pursuant to a release letter substantially in the form
of Exhibit A hereto.  In the event of a partial remittance of the Repurchase
Price by Seller without a request for repurchase, such payment will be applied
as directed by Seller, or, in the absence of such direction, on a weighted
average, pro rata basis to the Repurchase Price of all Purchased Assets.

 

(iii)                               With respect to Principal Payments (other
than such payments of the type set forth in clause (i) of the definition of
“Principal Payment”) of a Purchased Asset, Seller agrees to (A) comply with
Section 5 of this Agreement, (B) provide Buyer a notice specifying any
applicable Purchased Asset that has been prepaid or defeased in accordance with
the terms of the applicable Purchased Asset, and (C) in the case of defeasance,
deliver to the Custodian the defeasance collateral and upon such delivery the
Custodian shall be permitted to physically release and transfer to the
Collateral Administrator on behalf of Seller all of the collateral previously
pledged to secure payments in respect of the Purchased Asset that was defeased. 
Buyer agrees to release its ownership interest in Purchased Assets which have
been prepaid or defeased in full after receipt of evidence of compliance with
clauses (A) through (C) of the immediately preceding sentence.

 

(f)                                   Extension of Termination Date.  Forty-five
(45) days prior to and no more than one hundred and eighty (180) calendar days
prior to any yearly anniversary of the date hereof and provided that no Default,
Event of Default or Mandatory Repurchase Event has occurred and is continuing,
Seller may request in writing that the Termination Date be extended and Buyer
may, in its sole discretion, extend the Termination Date on terms mutually
agreeable among the Buyer and Seller.

 

SECTION 4.                                   MARGIN AMOUNT MAINTENANCE; PURCHASE
PRICE RESET

 

(a)                                 Buyer shall determine the Market Value of
any applicable Purchased Asset (i) on the date such Purchased Asset is first
subject to a Transaction under this Agreement, (ii) at any time upon the
occurrence and continuance of a Revaluation Event or (iii) at any time upon the
occurrence and continuance of an Event of Default.  For the avoidance of doubt,
Buyer shall not

 

25

--------------------------------------------------------------------------------


 

determine or have the right to determine the Market Value at any time other than
as set forth in the preceding sentence.

 

(b)                                 If at any time the aggregate Asset Value of
all Purchased Assets subject to Transactions is less than the aggregate Purchase
Price for such Purchased Assets (a “Margin Deficit”), then Buyer may by written
notice to Seller (as such notice is more particularly set forth below, a “Margin
Call”), require Seller to transfer to Buyer or its designee, cash in the amount
at least equal to the Margin Deficit, and Buyer shall apply such cash to the
outstanding Purchase Price of the Purchased Assets as directed by Seller, or, in
the absence of such direction, on a weighted average, pro rata basis, with
respect to the Purchased Assets that gave rise to the Margin Call.

 

(c)                                  Notice delivered pursuant to
Section 4(b) may be given by any written or electronic means.  Any notice given
before 10:00 a.m. (New York City time) on a Business Day shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. (New York City time) on
the following Business Day of such notice; notice given after 10:00 a.m. (New
York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the second (2nd)
Business Day following the date of such notice.

 

(d)                                 The failure of Buyer, on any one or more
occasions, to exercise its rights hereunder, shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of Buyer to
do so at a later date.  Seller and Buyer each agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive Buyer’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for Seller.

 

(e)                                  Upon the occurrence of any Purchase Price
Reset with respect to a Purchased Asset, Seller shall remit to Buyer an amount,
if any (the “Reset Payment”) so that after application of such amount to the
Purchase Price of such Purchased Asset, the then current Asset Value (calculated
with the newly applicable Purchase Price Percentage) of such related Purchased
Asset shall be equal to the Purchase Price then outstanding after application of
such payment.  Any such amount shall be applied by Buyer to the Repurchase Price
of such related Purchased Asset.  Such Reset Payment shall be deemed a margin
payment or settlement payment hereunder and shall be payable within one
(1) Business Day after notice thereof is given by Buyer to Seller.

 

SECTION 5.                                   COLLECTIONS; INCOME PAYMENTS

 

(a)                                 Seller shall establish and maintain a
segregated time or demand deposit account for the benefit of Buyer (the “Control
Account”) with a financial institution reasonably satisfactory to Buyer, which
shall be subject to a Control Agreement, and shall deposit, or cause the
Collateral Administrator to deposit, into the Control Account, within two
(2) Business Days of receipt of properly identified funds, all Income (other
than reserve payments) received with respect to each Purchased Asset subject to
a Transaction; provided, that neither Seller nor Collateral Administrator shall
have any obligation to make such deposits unless and until it is able to
identify the Purchased Asset to which such Income corresponds provided, further,
that Seller and Collateral Administrator shall use commercially reasonable
efforts and in any event shall complete such identification within three
(3) Business Days of receipt of such Income.  Seller shall cause Collateral
Administrator to deliver to Buyer on the fifteenth (15th) day of each month, a
remittance

 

26

--------------------------------------------------------------------------------


 

report associated with all Income remitted to the Control Account.  Under no
circumstances shall Seller deposit any of its own funds into the Control
Account.  Seller shall name the Control Account as directed by Buyer.

 

(b)                                 On each Payment Date, upon approval of the
Distribution Worksheet by Seller, Buyer shall make the following payments in
accordance with the Distribution Worksheet:

 

(i)                                     first, to the extent not paid by Seller,
to the Custodian in payment of the Custodial Fee and any accrued and unpaid fees
and expenses;

 

(ii)                                  second, to Buyer in payment of any accrued
and unpaid fees and expenses to Buyer’s account set forth in
Section 9(a) hereof;

 

(iii)                               third, to Buyer in payment in full of that
portion of the Repurchase Price that represents any accrued and unpaid Price
Differential up to the related Payment Date to Buyer’s account set forth in
Section 9(a) hereof;

 

(iv)                              fourth, to Buyer or its designee in payment of
the Facility Administration Fee and any unpaid fees and expenses;

 

(v)                                 fifth, without limiting the rights of Buyer
under Section 4 of this Agreement, to Buyer in the amount of any unpaid Margin
Deficit or, with respect only to Income of the corresponding Purchased Asset, if
any, the Reset Payment thereof, without duplication, to Buyer’s account set
forth in Section 9(a) hereof;

 

(vi)                              sixth, if an Event of Default or Mandatory
Repurchase Event has occurred and is continuing, to Buyer in an amount to reduce
the Repurchase Price to zero and pay all other Obligations;

 

(vii)                           seventh, to Buyer in an amount equal to 100% of
Income (including principal and interest) of any Purchased Asset which no longer
satisfies either of the Minimum Purchase Price Debt Yield or the Debt Service
Coverage Ratio requirements set forth in clause (n) or (o), respectively, of the
definition of “Asset Value”, applied to reduce the Purchase Price of such
Purchased Asset until the earlier of the date on which (i) such Purchase Price
equals zero or (ii) such Purchased Asset again satisfies the applicable
requirement;

 

(viii)                        eighth, to Buyer in an amount equal to the
applicable Purchase Price Percentage for such Purchased Asset multiplied by the
Principal Payments related to a Purchased Asset to Buyer’s account set forth in
Section 9(a) hereof to be applied against the Repurchase Price of such Purchased
Asset;

 

(ix)                              ninth, to Buyer, any and all other amounts
that may then be due and owing to Buyer under this Agreement;

 

(x)                                 tenth, to Seller, any remaining amounts.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Upon the occurrence and during the
continuation of an Event of Default or Mandatory Repurchase Event, all amounts
remitted to the Control Account shall be held in trust for Buyer and shall be
withdrawn from the Control Account only by Buyer in accordance with Buyer’s
rights under the Control Agreement and applied to the Obligations as determined
by Buyer in its sole discretion.

 

(d)                                 All Income received with respect to a
Purchased Asset subject to a Transaction, whether or not deposited in the
Control Account, shall be held in trust for the exclusive benefit of Buyer.

 

(e)                                  Seller shall not change the identity or
location of the Control Account without Buyer’s written consent.  Seller shall
from time to time, at its own cost and expense, execute such directions to
Buyer, and other papers, documents or instruments as may be reasonably requested
by Buyer.

 

(f)                                   If Buyer so requests and to the extent not
otherwise reflected on the applicable Distribution Worksheet, Seller shall
promptly notify Buyer of each deposit in the Control Account.  Seller shall also
promptly deliver to Buyer photocopies of all periodic bank statements and other
records relating to the Control Account as Buyer may from time to time request.

 

(g)                                  The amount required to be paid or remitted
by Seller to Buyer, not made when due shall bear interest from the due date
until the remittance, transfer or payment is made, payable by Seller, at the
lesser of the Post-Default Rate or the maximum rate of interest permitted by
law.  If there is no maximum rate of interest specified by applicable law,
interest on such sums shall accrue at the Post-Default Rate.

 

(h)                                 Unless an Event of Default or Mandatory
Repurchase Event shall have occurred and be continuing, all payments received by
Buyer shall, after notice to Buyer, be applied by Buyer on the date of such
receipt or, if such receipt is made and notice received after 3:00 p.m. (New
York time), on the following Business Day, to reduce the Purchase Price of the
related Purchased Asset.

 

SECTION 6.                                   REQUIREMENT OF LAW

 

(a)                                 If any Requirement of Law (other than with
respect to any amendment made to Buyer’s certificate of incorporation and bylaws
or other organizational or governing documents) including those regarding
capital adequacy, or any change in the interpretation or application of any
Requirement of Law thereof or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i)                                     shall subject Buyer to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on this
Agreement or its other loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

28

--------------------------------------------------------------------------------


 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, or other extensions of credit by, or any other acquisition of funds
by, any office of Buyer; or

 

(iii)                               shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
any Transaction or to reduce any amount due or owing hereunder in respect
thereof, or shall have the effect of reducing Buyer’s rate of return then, in
any such case, Seller shall promptly pay Buyer such additional amount or amounts
as calculated by Buyer in good faith as will compensate Buyer for such increased
cost or reduced amount receivable on an after-tax basis; provided, however,
Seller shall only be required to pay such amounts to Buyer if Buyer requires the
same from similarly situated counterparties under repurchase agreements,
warehouse facilities, credit facilities and other similar arrangements for the
financing of assets similar to the Purchased Assets.

 

(b)                                 If Buyer shall have determined that the
adoption of or any change in any Requirement of Law (other than with respect to
any amendment made to Buyer’s certificate of incorporation and by-laws or other
organizational or governing documents) regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then from time to time,
Seller shall promptly pay to Buyer such additional amount or amounts as will
compensate Buyer for such reduction; provided, however, Seller shall only be
required to pay such amounts to Buyer if Buyer requires the same from similarly
situated counterparties under repurchase agreements, warehouse facilities,
credit facilities and other similar arrangements for the financing of assets
similar to the Purchased Assets.

 

(c)                                  If Buyer becomes entitled to claim any
additional amounts pursuant to this Section 6, it shall promptly notify Seller
of the event by reason of which it has become so entitled.  A certificate as to
any additional amounts payable pursuant to this Section submitted by Buyer to
Seller shall be conclusive in the absence of manifest error.

 

SECTION 7.                                   TAXES.

 

(a)                                 Any payments made by Seller to Buyer or a
Buyer assignee hereunder or under any Program Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law.  If Seller shall be required by applicable law (as determined
in the good faith discretion of the applicable withholding agent) to deduct or
withhold any Tax from any sums payable to Buyer or a Buyer assignee, then
(i) Seller shall make such deductions or withholdings and pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law; (ii) to the extent the withheld or

 

29

--------------------------------------------------------------------------------


 

deducted Tax is an Indemnified Tax, the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 7) Buyer or Buyer assignee receives an amount equal to the
sum it would have received had no such deductions or withholdings been made; and
(iii) Seller shall notify Buyer or Buyer assignee of the amount paid and shall
provide the original or a certified copy of a receipt issued by the relevant
Governmental Authority evidencing such payment within ten (10) days thereafter. 
Seller shall otherwise indemnify Buyer, within ten (10) days after demand
therefor, for any Indemnified Taxes imposed on Buyer (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 7) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Seller or Guarantor by Buyer or a
Buyer assignee shall be conclusive absent manifest error.

 

(b)                                 Buyer and any Buyer assignee shall deliver
to Seller, at the time or times reasonably requested by Seller, such properly
completed and executed documentation reasonably requested by Seller as will
permit payments made hereunder to be made without withholding or at a reduced
rate of withholding.  In addition, Buyer and any Buyer assignee, if reasonably
requested by Seller, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Seller as will enable Seller to
determine whether or not such Buyer or Buyer assignee is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in this Section 7, the completion, execution and submission of such
documentation (other than such documentation in Section 7(b)(i), (ii) and
(iii) below) shall not be required if in Buyer’s or Buyer’s assignee’s judgment
such completion, execution or submission would subject such Buyer or Buyer
assignee to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Buyer or Buyer assignee. 
Without limiting the generality of the foregoing, Buyer or Buyer assignee shall
deliver to Seller, to the extent legally entitled to do so:

 

(i)                                     in the case of a Buyer or Buyer assignee
which is a “U.S. Person” as defined in section 7701(a)(30) of the Code, a
properly completed and executed Internal Revenue Service (“IRS”)  Form W-9
certifying that it is not subject to U.S. federal backup withholding tax.

 

(ii)                                  in the case of a Buyer or Buyer assignee
which is not a “U.S. Person” as defined in Code section 7701(a)(30):  (A) a
properly completed and executed IRS Form W-8BEN, W-8BEN-E or W-8ECI, as
appropriate, evidencing entitlement to a zero percent or reduced rate of
U.S. federal income tax withholding on any payments made hereunder, (B) in the
case of such non-U.S. Person claiming exemption from the withholding of
U.S. federal income tax under Code sections 871(h) or 881(c) with respect to
payments of “portfolio interest,” a duly executed certificate in the form of
Exhibit D hereto (a “Tax Compliance Certificate”) to the effect that such
non-U.S. Person is not (x) a “bank” within the meaning of Code
section 881(c)(3)(A), (y) a “10 percent shareholder” of Seller or affiliate
thereof, within the meaning of Code section 881(c)(3)(B), or (z) a “controlled
foreign corporation” described in Code section 881(c)(3)(C), (C) to the extent
such non-U.S. person is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a

 

30

--------------------------------------------------------------------------------


 

Tax Compliance Certificate, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if such  non-U.S.
person is a partnership and one or more direct or indirect partners of such
non-U.S. person are claiming the portfolio interest exemption, such non-U.S.
person may provide a Tax Compliance Certificate on behalf of each such direct
and indirect partner, and (D) executed originals of any other form or
supplementary documentation prescribed by law as a basis for claiming exemption
from or a reduction in United States federal withholding tax together with such
supplementary documentation as may be prescribed by law to permit Seller to
determine the withholding or deduction required to be made.

 

(iii)                               if a payment made to a Buyer or Buyer
assignee under the Agreement would be subject to U.S. federal withholding tax
imposed by FATCA if such Buyer or assignee were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Buyer or assignee
shall deliver to Seller or Guarantor at the time or times prescribed by law and
at such time or times reasonably requested by Seller such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with
their obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this Section 7, “FATCA” shall include
any amendments made to FATCA after the date of the Agreement.

 

The applicable IRS forms referred to above shall be delivered by each applicable
Buyer or Buyer assignee on or prior to the date on which such person becomes a
Buyer or Buyer assignee under the Agreement, as the case may be, and upon the
obsolescence or invalidity of any IRS form previously delivered by it hereunder.

 

(c)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 7 (including by the
payment of additional amounts pursuant to Section 7(a)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 7 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (c) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (c), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (c) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

31

--------------------------------------------------------------------------------


 

SECTION 8.                                   SECURITY INTEREST; BUYER’S
APPOINTMENT AS ATTORNEY-IN-FACT

 

(a)                                 On each Purchase Date, and continuing until
the Purchased Assets are repurchased, Seller hereby sells, assigns and conveys
all rights and interests in the Purchased Assets identified on the related Asset
Schedule, including the Repurchase Assets related to such Purchased Assets to
Buyer. Although the parties intend that all Transactions hereunder be sales and
purchases and not loans (other than as set forth in Section 21 for U.S. tax
purposes), in the event any such Transactions are deemed to be loans, and in any
event, Seller hereby pledges to Buyer as security for the performance by Seller
of its Obligations and hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in the Purchased Assets (including
all Servicing Rights related to such Purchased Assets); the Records related to
the Purchased Assets; the Program Documents (to the extent such Program
Documents and Seller’s right thereunder relate to the Purchased Assets); any
Property relating to any Purchased Asset; any escrow letter or settlement
agreement relating to any Purchased Asset; all insurance policies and insurance
proceeds relating to any property related to any Purchased Asset, including but
not limited to any payments or proceeds under any related hazard insurance; the
Control Account; any Hedge Agreements relating to any Purchased Asset; any
accounts, instruments (including promissory notes), chattel paper (including
electronic chattel paper), contract rights and other general intangibles
(including payment intangibles), payments, rights to payment (including payments
of interest or finance charges), goods (including equipment and inventory),
software, deposit accounts, investment property (including securities and
securities accounts) and documents, to the extent that the foregoing relates to
any Purchased Asset; and any other assets relating to the Purchased Assets
(including, without limitation, any other accounts and Income relating thereto)
or any interest in the Purchased Assets; distributions with respect to any of
the foregoing; together with all accessions and additions thereto; substitutions
and replacements therefor; and all products and proceeds; in all instances,
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located (collectively, the “Repurchase Assets”).

 

(b)                                 Seller acknowledges that it has sold the
Purchased Assets to Buyer on a servicing released basis and it has no rights to
service the Purchased Assets.  Without limiting the generality of the foregoing
and in the event that Seller is deemed to retain any residual Servicing Rights,
and for the avoidance of doubt, Seller grants, assigns and pledges to Buyer a
security interest in the Servicing Rights and proceeds related thereto and in
all instances, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located.  The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and  Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(xi) of the Bankruptcy Code.

 

(c)                                  Buyer’s Appointment as Attorney in Fact. 
Seller agrees to execute a Power of Attorney, substantially in the form of
Exhibit C hereto (the “Power of Attorney”), to be delivered on the date hereof.

 

(d)                                 Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Repurchase Assets as Buyer, at
its option, may deem appropriate, describing the collateral as “all assets of
the Debtor” or words to that effect, and any limitations on such collateral
description, notwithstanding that such collateral description may be broader in

 

32

--------------------------------------------------------------------------------


 

scope than the Repurchase Assets described in this Agreement.  Seller shall pay
the searching and filing costs for any financing statement or statements
prepared or searched pursuant to this Agreement.

 

SECTION 9.                                   PAYMENT, TRANSFER; ACCOUNTS

 

(a)                                 Payments and Transfers of Funds.  Except in
accordance with Section 9(c) below, unless otherwise mutually agreed in writing,
all transfers of funds to be made by Seller hereunder shall be made in Dollars,
in immediately available funds, without deduction, set off or counterclaim, to
Facility Administrative Agent at the following account maintained by Facility
Administrative Agent, on the date on which such payment shall become
due:                        .

 

(b)                                 Remittance of Purchase Price.  On the
Purchase Date for each Transaction, ownership of the Purchased Assets shall be
transferred to Buyer or its designee against the simultaneous transfer of the
Purchase Price to Seller at such account designated by Seller in writing.  With
respect to the Purchased Assets being sold by Seller on a Purchase Date, Seller
hereby sells, transfers, conveys and assigns to Buyer or its designee without
recourse, but subject to the terms of this Agreement, all the right, title and
interest of Seller in and to the Purchased Assets together with all right, title
and interest in and to the proceeds of any related Repurchase Assets.  All
transfers of cash and assets shall be made in accordance with this Agreement.

 

(c)                                  Fees.  Seller shall pay in immediately
available funds to Buyer all fees, including without limitation, the Facility
Administration Fee or Upfront Fee, as and when required hereunder.  All such
payments shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Buyer at such account designated by
Buyer.  Without limiting the generality of the foregoing or any other provision
of this Agreement, Buyer may withdraw and retain from the Control Account any
Facility Administration Fee or Upfront Fee due and owing to Buyer.

 

SECTION 10.                            RESERVED

 

SECTION 11.                            REPRESENTATIONS

 

Seller represents and warrants to Buyer that as of the Purchase Date for any
Purchased Assets and as of the date of this Agreement and any Transaction
hereunder and on each date while the Program Documents are in full force and
effect and/or any Transaction hereunder is outstanding:

 

(a)                                 Acting as Principal.  Seller will engage in
such Transactions as principal (or, if agreed in writing in advance of any
Transaction by the other party hereto, as agent for a disclosed principal).

 

(b)                                 No Broker.  Seller has not dealt with any
broker, investment banker, agent, or other Person, except for Buyer, who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to this Agreement.

 

(c)                                  Financial Statements.  Guarantor has
heretofore furnished to Buyer a copy, certified by its president or chief
financial officer, of its (a) Financial Statements for the fiscal year

 

33

--------------------------------------------------------------------------------


 

ended the Annual Financial Statement Date, setting forth in each case in
comparative form the figures for the previous year, with an unqualified opinion
thereon of an Approved CPA and (b) Financial Statements for Guarantor for such
quarterly period(s), of Guarantor following the Annual Financial Statement Date
up until the Quarterly Financial Statement Date.  All such Financial Statements
are complete and correct and fairly present, in all material respects, the
consolidated and consolidating financial condition of Guarantor and the
consolidated and consolidating results of its operations as at such dates and
for such monthly periods, all in accordance with GAAP.  Since the Annual
Financial Statement Date, there has been no material adverse change in the
consolidated business, operations or financial condition of Seller, Guarantor or
any significant Affiliate from that set forth in said Financial Statements nor
is Seller, Guarantor or any significant Affiliate aware of any state of facts
which (without notice or the lapse of time) would or could be reasonably likely
to result in any such material adverse change or could have a Material Adverse
Effect.

 

(d)                                 Organization, Etc.  Seller is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Seller (a) has all requisite corporate or
other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; (b) is qualified to do business and is in good standing
in all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary, except where failure to so qualify would not
be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect; and (c) has full power and authority to execute,
deliver and perform its obligations under the Program Documents.

 

(e)                                  Authorization, Compliance, Approvals.  The
execution and delivery of, and the performance by Seller of its obligations
under, the Program Documents to which it is a party (a) are within Seller’s
powers, (b) have been duly authorized by all requisite action, (c) do not
violate any material provision of applicable law, rule or regulation, or any
order, writ, injunction or decree of any court or other Governmental Authority,
or its organizational documents, (d) do not violate any material indenture,
agreement, document or instrument to which Seller or any of its Subsidiaries is
a party, or by which any of them or any of their properties, any of the
Repurchase Assets is bound or to which any of them is subject and (e) are not in
conflict with, do not result in a breach of, or constitute (with due notice or
lapse of time or both) a default under, or except as may be provided by any
Program Document, result in the creation or imposition of any Lien (except for
any Liens created pursuant to the Program Documents) upon any of the property or
assets of Seller or any of its Subsidiaries pursuant to, any such indenture,
agreement, document or instrument.  Seller is not required to obtain any
consent, approval or authorization from, or to file any declaration or statement
with, any Governmental Authority in connection with or as a condition to the
consummation of the Transactions contemplated herein and the execution, delivery
or performance of the Program Documents to which it is a party.

 

(f)                                   Litigation.  There are no actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or, to the best of Seller’s knowledge, threatened)
or other legal or arbitrable proceedings affecting Seller or any of its
respective Subsidiaries or affecting any of the Repurchase Assets or any of the
other properties of Seller before any Governmental Authority which (i) questions
or challenges the validity or

 

34

--------------------------------------------------------------------------------


 

enforceability of the Program Documents or any material action to be taken in
connection with the transactions contemplated hereby, (ii) makes a non-frivolous
claim or claims in an aggregate amount greater than the Litigation Threshold,
(iii) individually or in the aggregate, if adversely determined, would be
reasonably likely to have a Material Adverse Effect, or (iv) requires filing by
Seller with the SEC in accordance with its regulations.

 

(g)                                  Purchased Assets.

 

(i)                                     Seller has not assigned, pledged, or
otherwise conveyed or encumbered any Purchased Asset to any other Person other
than in accordance with this Agreement, and immediately prior to the sale of
such Purchased Asset to Buyer, Seller was the sole owner of such Purchased Asset
and had good and marketable title thereto, free and clear of all Liens, in each
case except for Liens to be released simultaneously with the sale to Buyer
hereunder or created in favor of Buyer hereunder.

 

(ii)                                  The provisions of this Agreement are
effective to either constitute a sale of Purchased Assets to Buyer or to create
in favor of Buyer a valid first priority security interest in all right, title
and interest of Seller in, to and under the Repurchase Assets.

 

(h)                                 Proper Names; Chief Executive
Office/Jurisdiction of Organization.  Seller is a limited liability company
organized under the laws of the State of Delaware.  Seller does not operate in
any jurisdiction under a trade name, division name or name other than those
names previously disclosed in writing by Seller to Buyer.  On the Effective
Date, Seller’s chief executive office is, and has been, located as specified on
the signature page hereto.

 

(i)                                     Location of Books and Records.  The
location where Seller keeps its books and records, including all computer tapes,
computer systems and storage media and records related to the Repurchase Assets
to the extent not held by another party pursuant to the Program Documents is its
chief executive office.

 

(j)                                    Enforceability.  This Agreement and all
of the other Program Documents executed and delivered by Seller in connection
herewith are legal, valid and binding obligations of Seller and are enforceable
against Seller in accordance with their terms except as such enforceability may
be limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar Requirement of Law affecting creditors’
rights generally and (ii) general principles of equity.

 

(k)                                 Ability to Perform.  Seller does not
believe, nor does Seller have any reason or cause to believe, that it cannot
perform each and every covenant contained in the Program Documents to which it
is a party on its part to be performed.

 

(l)                                     No Default.  No Default, Event of
Default or Mandatory Repurchase Event has occurred and is continuing.

 

(m)                             No Adverse Selection.  Seller has not selected
the Purchased Assets in a manner so as to adversely affect Buyer’s interests.

 

(n)                                 Reserved.

 

35

--------------------------------------------------------------------------------


 

(o)                                 Accurate and Complete Disclosure.  The
information, reports, Financial Statements, exhibits and schedules furnished in
writing by or on behalf of Seller to Buyer in connection with the negotiation,
preparation or delivery of this Agreement or performance hereof and the other
Program Documents or included herein or therein or delivered pursuant hereto or
thereto, when taken as a whole, do not contain any untrue statement of material
fact or omit to state any material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading.  All written information furnished after the date hereof by or on
behalf of Seller to Buyer in connection with this Agreement and the other
Program Documents and the transactions contemplated hereby and thereby including
without limitation, the information set forth in the related Asset Schedule,
will be true, complete and accurate in every material respect, or (in the case
of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to Seller after due
inquiry, that could reasonably be expected to have a Material Adverse Effect
that has not been disclosed herein, in the other Program Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to Buyer for use in connection with the transactions
contemplated hereby or thereby.

 

(p)                                 Margin Regulations.  The use of all funds
acquired by Seller under this Agreement will not conflict with or contravene any
of Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System as the same may from time to time be amended, supplemented or
otherwise modified.

 

(q)                                 Investment Company.  Seller is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

(r)                                    Solvency.  As of the date hereof and
immediately after giving effect to each Transaction, the fair value of the
assets of Seller is greater than the fair value of the liabilities (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on the Financial Statements of Seller in accordance with
GAAP) of Seller and Seller is solvent and, after giving effect to the
transactions contemplated by this Agreement and the other Program Documents,
will not be rendered insolvent or left with an unreasonably small amount of
capital with which to conduct its respective business and perform its respective
obligations.  Seller does not intend to incur, nor does Seller believe that it
has incurred, debts beyond its ability to pay such debts as they mature.  Seller
is not contemplating the commencement of an insolvency, bankruptcy, liquidation,
or consolidation proceeding or the appointment of a receiver, liquidator,
conservator, trustee, or similar official in respect of itself or any of its
property.

 

(s)                                   ERISA.  From the fifth (5th) fiscal year
preceding the current year through the termination of this Agreement (the
“Reporting Period”), with respect to any pension or benefit plan maintained by
Seller or any ERISA Affiliate, or to which Seller or any ERISA Affiliate
contributes or has contributed (each, a “Plan”), the benefits under which Plan
are guaranteed, in whole or in part, by the PBGC (i) Seller and each ERISA
Affiliate has funded and will continue to fund each Plan as required by the
provisions of Section 412 of the Code; (ii) Seller and each ERISA Affiliate has
caused and will continue to cause each Plan to pay all benefits when due;
(iii) neither Seller nor any ERISA Affiliate has been or is obligated to
contribute to any multiemployer plan as defined in Section 3(37) of ERISA;
(iv) Seller (on behalf of ERISA Affiliate, if applicable) will

 

36

--------------------------------------------------------------------------------


 

provide to Buyer (A) no later than the date of submission to the PBGC, a copy of
any notice of a Plan’s termination (B) no later than the date of submission to
the Department of Labor or to the Internal Revenue Service, as the case may be,
a copy of any request for waiver from the funding standards or extension of the
amortization periods required by Section 412 of the Code and (C) notice of any
Reportable Event as such term is defined in ERISA (and has, prior to the date of
this Agreement, provided to Buyer a copy of any document described in
clauses (iv)(A), (B) or (C) relating to any date in the Reporting Period prior
to the date of this Agreement); and (v) Seller and each ERISA Affiliate will
subscribe from the date of this Agreement to the termination of this Agreement
to any contingent liability insurance provided by the PBGC to protect against
employer liability upon termination of a guaranteed pension plan, if available
to Seller or ERISA Affiliate, as applicable.

 

(t)                                    Taxes.

 

(i)                                     Seller has timely filed all income,
franchise and other material Tax returns that are required to be filed by it and
has timely paid all Taxes due and payable by Seller or imposed with respect to
any of its property and all other material fees and other charges imposed on it
or any of its property by any Governmental Authority, except for any such Taxes
the amount or validity of which is currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP.

 

(ii)                                  There are no Liens for Taxes with respect
to any assets of Seller, and no claim is being asserted with respect to Taxes of
Seller, except for statutory Liens for Taxes not yet due and payable or for
Taxes the amount or validity of which is currently being contested in good faith
by appropriate proceedings diligently conducted and, in each case, with respect
to which adequate reserves have been provided in accordance with GAAP.

 

(u)                                 No Reliance.  Seller has made its own
independent decisions to enter into the Program Documents and each Transaction
and as to whether such Transaction is appropriate and proper for it based upon
its own judgment and upon advice from such advisors (including without
limitation, legal counsel and accountants) as it has deemed necessary. Seller is
not relying upon any advice from Buyer as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.

 

(v)                                 Plan Assets.  Seller is not an “employee
benefit plan” as defined in Section 3(3) of ERISA that is subject to Title I of
ERISA, or a “plan” described in Section 4975(e)(1) of the Code that is subject
to Section 4975 of the Code, and the Purchased Assets are not “plan assets”
within the meaning of 29 CFR §2510.3-101, as modified by Section 3(42) of ERISA,
in Seller’s hands and transactions by or with Seller are not subject to any
state or local statute regulating investments of, or fiduciary obligations with
respect to, governmental plans within the meaning of Section 3(32) of ERISA.

 

(w)                               Reserved.

 

(x)                                 Anti-Money Laundering Laws.  Seller has
complied with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001

 

37

--------------------------------------------------------------------------------


 

(collectively, the “Anti-Money Laundering Laws”); Seller has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Purchased Asset for purposes of the Anti-Money
Laundering Laws, including with respect to the legitimacy of the applicable
Obligor and the origin of the assets used by the said Obligor to purchase the
property in question, and maintains, and will maintain, sufficient information
to identify the applicable Obligor for purposes of the Anti-Money Laundering
Laws.

 

(y)                                 No Prohibited Persons. Neither Seller nor
any of its Subsidiaries, officers, directors, partners or members, is an entity
or person (or to Seller’s knowledge, owned or controlled by an entity or
person):  (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).  Neither Seller nor any of its Affiliates, officers,
directors, partners or members or, to the knowledge of any such entity or any of
its officers, directors, partners or members is currently subject to any
economic sanctions administered or imposed by OFAC, the United Nations Security
Council, the European Union or other relevant sanctions authority, and neither
Seller nor any of its respective Affiliates will directly or indirectly use the
proceeds of any Transactions contemplated hereunder, or lend, contribute or
otherwise make available such proceeds to or for the benefit of any person or
entity for the purpose of financing or supporting the activities of any person
or entity currently subject to any such sanctions by such authorities.

 

SECTION 12.                            COVENANTS

 

On and as of the date of this Agreement and each Purchase Date and at all times
until this Agreement is no longer in force, Seller covenants as follows:

 

(a)                                 Preservation of Existence; Compliance with
Law.  Seller shall (i) preserve and maintain its legal existence and all of its
material rights, privileges, licenses and franchises necessary for the operation
of its business; (ii) comply with any applicable Requirement of Law, rules,
regulations and orders, whether now in effect or hereafter enacted or
promulgated by any applicable Governmental Authority (including, without
limitation, all Environmental Laws); (iii) maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Documents, and shall conduct its business in
accordance with any applicable Requirement of Law; and (iv) keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied.

 

(b)                                 Taxes.  Seller shall timely file all income,
franchise and other material Tax returns that are required to be filed by Seller
and shall timely pay all Taxes due and payable by Seller or imposed with respect
to any of its property and all other material fees and other charges imposed on
Seller or any of its property by any Governmental Authority, except for any such
Taxes

 

38

--------------------------------------------------------------------------------


 

the amount or validity of which is currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP.

 

(c)                                  Notice of Proceedings or Adverse Change. 
Seller shall give notice to Buyer after a Responsible Officer of Seller has any
knowledge of the occurrence of any of the following within the timeframe
specified below:

 

(i)                                     immediately following the occurrence of
any Default, Event of Default or Mandatory Repurchase Event;

 

(ii)                                  within (a) one (1) Business Day following
any event of default or termination event that has occurred under any
Indebtedness of Seller, or (b) three (3) Business Days following any (x) default
that has occurred under any Indebtedness of Seller, (y) litigation,
investigation, regulatory action or proceeding that is pending or threatened in
writing by or against Seller in any federal or state court or before any
Governmental Authority which, if not cured or if adversely determined, would
reasonably be expected to have a Material Adverse Effect or constitute a
Default, Event of Default or Mandatory Repurchase Event, and (z) any Material
Adverse Effect with respect to Seller;

 

(iii)                               within ten (10) Business Days following
service of process with respect to any litigation or proceeding that exists
against (a) Seller in which the amount involved exceeds the Litigation Threshold
and is not covered by insurance, in which injunctive or similar relief is sought
which if adversely determined could have a Material Adverse Effect, and (b) any
litigation or proceeding that is pending or threatened in writing in connection
with any of the Repurchase Assets, which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect; and

 

(iv)                              within five (5) Business Days, notice of any
of the following events:  (A) a material and adverse change in the insurance
coverage of Seller, with a copy of evidence of same attached; (B) any material
change in accounting policies or financial reporting practices of Seller;
(C) promptly upon receipt of notice or knowledge of any Lien or security
interest (other than security interests created hereby or under any other
Program Document) on, or claim asserted against, any of the Repurchase Assets;
(D) [reserved]; (E) any Change in Control or any change in direct or indirect
ownership or controlling interest of Seller’s direct or indirect owner; and
(F) any other event, circumstance or condition that has resulted, or is
reasonably likely to result, in a Material Adverse Effect.

 

(d)                                 Financial Reporting.  Seller Parties shall
deliver the following:

 

(i)                                     Within ten (10) Business Days, from time
to time, such other information regarding the business affairs, operations and
financial condition of Seller Party as Buyer may reasonably request;

 

(ii)                                  Within three (3) Business Days of receipt
by Seller Party, annual financial statements of the Obligor with respect to each
Eligible Asset consistent with the terms of the provisions of the loan documents
relating to the Mortgaged Property; provided, that

 

39

--------------------------------------------------------------------------------


 

Seller may satisfy this clause (v) by causing the Collateral Administrator to
post such financial statements on its electronic investor portal;

 

(iii)                               With respect to each Eligible Asset,
promptly, but in any event within (a) one (1) Business Day of receipt thereof by
a Responsible Officer of Seller, notices of events of default and (b) two
(2) Business Days of receipt thereof by a Responsible Officer of Seller, a
notice of any material events, material litigation or licensing issues;

 

(iv)                              Within sixty (60) days after receipt of
quarterly financial statements from the Obligor on each Purchased Asset for each
calendar quarter, a summary of the performance of each Eligible Asset prepared
by Seller or the Collateral Administrator;

 

(v)                                 Immediately, upon receipt by Seller Party,
any notice from the FHLB (a) as to a change in an Affiliate of Seller’s status
with the FHLB as to its eligibility to pledge collateral and (b) that such
Purchased Asset is no longer an FHLB Eligible Loan;

 

(vi)                              Within three (3) Business Days of request of
Buyer, each material report, summary, exhibit, or other data required to be
delivered to Seller pursuant to the agreements governing the Eligible Assets.

 

(e)                                  Further Assurances.  Seller shall execute
and deliver to Buyer all further documents, financing statements, agreements and
instruments, and take all further actions that may be required under any
applicable Requirement of Law, or that Buyer may reasonably request, in order to
effectuate the transactions contemplated by this Agreement and the Program
Documents or, without limiting any of the foregoing, to grant, preserve, protect
and perfect the validity and first-priority of the security interests created or
intended to be created hereby.

 

(f)                                   True and Correct Information.  All
information, reports, exhibits, schedules, Financial Statements or certificates
of Seller or any of its Affiliates thereof or any of its officers furnished to
Buyer hereunder and during Buyer’s diligence of Seller will be true and complete
and will not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading.  All required Financial Statements, information and
reports delivered by Seller to Buyer pursuant to this Agreement shall be
prepared in accordance with GAAP, or as applicable to SEC filings, the
appropriate SEC accounting requirements.

 

(g)                                  ERISA Events.  Seller shall not and shall
not permit any ERISA Affiliate to sponsor or maintain any Plan or otherwise
incur any liability, contingent or otherwise, with respect to any Plan, and
Seller shall not be in violation of Section 11(v) hereof.

 

(h)                                 Reserved.

 

(i)                                     Reserved.

 

(j)                                    Collateral Administrator Approval. 
Seller shall not cause the Purchased Assets to be serviced or administered by
any servicer or administrator other than a servicer or administrator expressly
approved in writing by Buyer, which approval shall be deemed granted by Buyer
with respect to the Collateral Administrator, Seller, and all subservicers
subservicing the

 

40

--------------------------------------------------------------------------------


 

Purchased Assets on the date such Purchased Asset becomes subject to a
transaction with the execution of this Agreement.

 

(k)                                 Insurance.  Guarantor maintains, or is
included in a policy whereby coverage is maintained on its behalf, Fidelity
Insurance in amounts customary for an entity of the size and scope of
operations.

 

(l)                                     Books and Records.  Seller or its agent
shall, to the extent practicable, maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing the Repurchase Assets in the event of the destruction of the
originals thereof), and keep and maintain or obtain, as and when required, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Repurchase Assets.

 

(m)                             Illegal Activities.  Seller shall not engage in
any conduct or activity that could subject its assets to forfeiture or seizure.

 

(n)                                 Material Change in Business.  Seller shall
not make any material change in the nature of its business as carried on at the
date hereof.

 

(o)                                 Limitation on Dividends and Distributions. 
Following an Event of Default or Mandatory Repurchase Event, Seller shall not
make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity interest of Seller, whether now or hereafter
outstanding, or make any other distribution or dividend in respect of any of the
foregoing or to any shareholder or equity owner of Seller, either directly or
indirectly, whether in cash or property or in obligations of Seller or any of
Seller’s consolidated Subsidiaries.

 

(p)                                 Reserved.

 

(q)                                 Disposition of Assets; Liens.  Seller shall
not create, incur, assume or suffer to exist any mortgage, pledge, Lien, charge
or other encumbrance of any nature whatsoever on any of the Repurchase Assets,
whether real, personal or mixed, now or hereafter owned, other than the Liens
created in connection with the transactions contemplated by this Agreement; nor
shall Seller cause any of the Purchased Assets to be sold, pledged, assigned or
transferred except as permitted hereunder.

 

(r)                                    Transactions with Affiliates.  Seller
shall not enter into any transaction, including, without limitation, the
purchase, sale, lease or exchange of property or assets or the rendering or
accepting of any service with any Affiliate unless such transaction is (i) not
otherwise prohibited in this Agreement, (ii) in the ordinary course of Seller’s
business, and (iii) upon fair and reasonable terms no less favorable to Seller,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate.

 

(s)                                   Organization.  Seller shall not (i) cause
or permit any change to be made in its name, organizational identification
number, identity or corporate structure, each as described in Section 11(h) or
(ii) change its jurisdiction of organization, unless it shall have provided
Buyer thirty (30) days’ prior written notice of such change and shall have first
taken all action required

 

41

--------------------------------------------------------------------------------


 

by Buyer for the purpose of perfecting or protecting the lien and security
interest of Buyer established hereunder.

 

(t)                                    Reserved.

 

(u)                                 Confidentiality.  Seller shall comply with
all applicable local, state and federal laws, including, without limitation, all
privacy and data protection law, rules and regulations that are applicable to
the Purchased Assets and/or any applicable terms of this Agreement (the
“Confidential Information”).  Seller understands that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “GLB Act”), and
Seller agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the GLB Act and other applicable federal and state
privacy laws.  Seller shall implement such physical and other security measures
as shall be necessary to (a) ensure the security and confidentiality of the
“nonpublic personal information” of the “customers” and “consumers” (as those
terms are defined in the GLB Act) of Buyer or any Affiliate of Buyer which Buyer
holds (b) protect against any threats or hazards to the security and integrity
of such nonpublic personal information, and (c) protect against any unauthorized
access to or use of such nonpublic personal information.  Seller shall, at a
minimum establish and maintain such data security program as is necessary to
meet the objectives of the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information as set forth in the Code of Federal
Regulations at 12 C.F.R. Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570. 
Upon request, Seller will provide evidence reasonably satisfactory to allow
Buyer to confirm that Seller has satisfied its obligations as required under
this Section.  Without limitation, this may include Buyer’s review of audits,
summaries of test results, and other equivalent evaluations of Seller.  Seller
shall notify Buyer immediately following discovery of any breach or compromise
of the security, confidentiality, or integrity of nonpublic personal information
of the customers and consumers of Buyer or any Affiliate of Buyer provided
directly to Seller by Buyer or such Affiliate.  Seller shall provide such notice
to Buyer by personal delivery, by facsimile with confirmation of receipt, or by
overnight courier with confirmation of receipt to the applicable requesting
individual.

 

(v)                                 Reserved.

 

(w)                               Sharing of Information.  Without limiting the
other rights of Buyer under this Agreement, following the occurrence and
continuation of an Event of Default, Seller hereby allows and consents to Buyer,
subject to applicable law, exchanging information related to Seller, its credit,
its mortgage loan originations and the Transactions hereunder with third party
lenders and facility providers (collectively, “Third Party Participants”), and
Seller shall permit each Third Party Participant to share such similar
information with Buyer.

 

(x)                                 Status.  Seller agrees that should Seller or
any Affiliate thereof enter into a repurchase agreement or credit facility with
any Person other than Buyer or an Affiliate of Buyer which by its terms provides
more favorable terms to counterparty with respect to any guaranties or financial
covenants, including without limitation covenants covering the same or similar
subject matter referred to in Section 12(h) hereof (a “More Favorable
Agreement”), Seller shall immediately notify Buyer of such more favorable terms
contained in such More Favorable Agreement, identifying such more favorable
terms with reasonable specificity.

 

42

--------------------------------------------------------------------------------


 

(y)                                 Acquisition of Mortgaged Property.  In the
event that a Seller Party or any Affiliate acquires or maintains any right or
interest in any Mortgaged Property that is related to a Purchased Asset that is
junior to or pari passu with the rights and interests of Buyer therein under
this Agreement and the other Program Documents, such Purchased Asset shall
immediately be made subject to a Transaction hereunder.

 

(z)                                  Amendments.  Seller is authorized on behalf
of Buyer to amend, modify, supplement, clarify or waive any provision in a
document relating to the Mortgage Loan, provided that Seller shall not enter
into a Significant Modification without the prior written consent of Buyer,
which consent shall not be unreasonably withheld, conditioned or delayed. 
Without limiting the foregoing, Seller shall provide prompt written notice to
Buyer of any amendments, modifications or waivers relating to the Mortgage Loan,
together with a copy thereof.

 

(aa)                          Seller Separateness.  Seller shall not: (1) engage
in any business or activity other than the entering into and performing its
obligations under this Agreement and related documents, and activities
incidental thereto; (2) acquire or own any assets other than (i) the Purchased
Assets and (ii) such incidental personal property related thereto; (3) merge
into or consolidate with any Person, or dissolve, terminate, liquidate in whole
or in part, transfer or otherwise dispose of all or substantially all of its
assets or change its corporate form; (4)(i) fail to observe all organizational
formalities, or fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the applicable laws
of the jurisdiction of its organization or formation, or (ii) amend, modify,
terminate or fail to comply with the provisions of its organizational documents,
in each case without the prior written consent of Buyer, such consent not to be
unreasonably withheld, conditioned or delayed, or any provision in this
Agreement or any Program Document relating to the scope of the Seller’s business
or the Seller’s obligations under this Agreement or any Program Document, for
which such consent shall be at Buyer’s sole and absolute discretion; (5) own any
subsidiary, or make any investment in, any Person; (6) commingle its assets with
the assets of any other Person, or permit any Affiliate or constituent party
independent access to its bank accounts; (7) incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than the debt incurred pursuant to the Agreement; (8) fail to maintain its
records, books of account, bank accounts, financial statements, accounting
records and other entity documents separate and apart from those of any other
Person; except that the Seller’s financial position, assets, liabilities, net
worth and operating results may be included in the consolidated financial
statements of an Affiliate; provided that the Seller’s assets, liabilities, and
net worth shall also be listed on the Seller’s own balance sheet; (9) except for
capital contributions or capital distributions permitted under the terms and
conditions of Seller’s organizational documents and properly reflected on its
books and records, enter into any transaction, contract or agreement with any
general partner, member, shareholder, principal, guarantor of the obligations of
Seller, or any Affiliate of the foregoing, except upon terms and conditions that
are intrinsically fair, commercially reasonable and substantially similar to
those that would be available on an arm’s-length basis with unaffiliated third
parties; (10) maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person and not maintain its properties, assets and accounts
separate from those of any Affiliate or any other Person; (11) assume or
guaranty the debts of any other Person, hold itself out to be responsible for
the debts of any other Person, or otherwise pledge its assets to secure the
obligations of any other Person or hold out its credit or assets as being
available to satisfy the obligations of any other Person or enter into any
transaction with an

 

43

--------------------------------------------------------------------------------


 

Affiliate except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s length transaction; (12) make any loans or
advances to any Person, or own any stock or securities of, any Person; (13) fail
to (i) file its own tax returns separate from those of any other Person, except
to the extent the Seller is treated as a “disregarded entity” for tax purposes
and is not required to file tax returns under applicable legal requirements, and
(ii) pay any taxes required to be paid under applicable law; provided, however,
that the company shall not have any obligation to reimburse its equity holders
or their Affiliates for any taxes that such equity holders or their Affiliates
may incur as a result of any profits or losses of the company; (14) fail to
(i) hold itself out to the public as a legal entity separate and distinct from
any other Person, (ii) conduct its business solely in its own name or
(iii) correct any known misunderstanding regarding its separate identity; (15)
fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that the foregoing shall not require
any member, partner or shareholder of the Seller to make any additional capital
contributions to the Seller; (16) without the unanimous written consent of one
hundred percent (100%) of all managers of the Seller, including, without
limitation, the Independent Manager take any action which may cause an
Insolvency Event; (17) fail to allocate shared expenses (including, without
limitation, shared office space and services performed by an employee of an
affiliate) among the Persons sharing such expenses; (18) fail to remain solvent
or pay its own liabilities only from its own funds; provided that the foregoing
shall not require any member, partner or shareholder of the Seller to make any
additional capital contributions to Seller; (19) acquire obligations or
securities of its partners, members, shareholders or other Affiliates, as
applicable; (20) have any employees; (21) have any of its obligations guaranteed
by an Affiliate except for the Program Guaranty; (22) identify itself as a
department or division of any other Person; (23) acquire obligations or
securities of its members or any Affiliates; and (24) buy or hold evidence of
indebtedness issued by any other Person (other than Purchased Assets or Cash
Equivalents).

 

SECTION 13.                            EVENTS OF DEFAULT

 

Events of Default.  If any of the following events (each an “Event of Default”)
occur, Buyer shall have the rights set forth in Section 14, as applicable:

 

(a)                                 Payment Default.  The failure by Seller to
make any payment of any amount payable to Buyer by it hereunder or under any
other Program Document within two (2) Business Days after the due date therefor,
other than a failure by Seller to make any payment of any amount payable to
Buyer on the Repurchase Date or pursuant to a Margin Call; or

 

(b)                                 Margin Call. The failure by Seller to
satisfy a Margin Call or to make a Reset Payment pursuant to Section 4 hereof;
or

 

(c)                                  Representation and Warranty Breach.  Any
representation, warranty or certification made or deemed made herein or in any
other Program Document by a Seller Party or any certificate furnished to Buyer
pursuant to the provisions hereof or thereof or any information with respect to
the Purchased Assets furnished in writing by or on behalf of Seller Party shall
prove to have been untrue or misleading in any material respect as of the time
made or furnished (other than the representations and warranties set forth in
Schedule 1, which shall be considered solely for the purpose of determining the
Market Value of the Purchased Assets; unless (i) Seller shall

 

44

--------------------------------------------------------------------------------


 

have made any such representations and warranties with actual knowledge that
they were materially false or misleading at the time made; or (ii) any such
representations and warranties have been determined in good faith by Buyer in
its good faith discretion to be materially false or misleading on a regular
basis); provided, however, such breach shall not constitute an Event of Default
if such default is susceptible of cure and is remedied within (A) the specified
cure period or (B) if no cure period is specified, five (5) Business Days after
the occurrence of such breach; provided, further, however, that if such breach
under clause (B) is susceptible of cure but cannot reasonably be cured within
such five (5) Business Day period and Seller Party shall have commenced to cure
such breach within such five (5) Business Day period and thereafter diligently
and expeditiously proceeds to cure the same, such five (5) Business Day period
shall be extended as reasonably necessary for Seller Party, in the exercise of
due diligence, to cure such breach, and in no event shall such cure period
exceed ten (10) Business Days after the occurrence of such breach; or

 

(d)                                 Immediate Covenant Default.  The failure of
Seller to perform, comply with or observe any term, covenant or agreement
applicable to Seller contained in any of:

 

(i)                                     in the case of Seller,
Sections 12(a)(i) (Preservation of Existence; Compliance with Law); (f) (True
and Correct Information); (g) (ERISA Events); (m) (Illegal Activities);
(n) (Material Change in Business); (o) (Limitation on Dividends and
Distributions); (q) (Disposition of Assets; Liens); (r) (Transactions with
Affiliates); (s) (Organization); (z) (Amendments); or (aa) Seller Separateness;
or

 

(ii)                                  in the case of Guarantor, Sections
8(a)(i) (Preservation of Existence; Compliance with Law); (c) (True and Correct
Information); (d) (ERISA Events); (e) (Financial Condition Covenants);
(f) (Illegal Activities); (g) (Material Change in Business); (h) (Limitation on
Dividends and Distributions); or (j) (Organization); of the Program Guaranty; or

 

(e)                                  Additional Covenant Defaults.  Seller shall
fail to observe or perform any other covenant or agreement contained in this
Agreement (and not identified in Section 13(c)) or any other Program Document;
provided, however, such breach shall not constitute an Event of Default if such
default is susceptible of cure and is remedied within (A) the specified cure
period or (B) if no cure period is specified, five (5) Business Days after the
occurrence of such breach; provided, further, however, that if such breach under
clause (B) is susceptible of cure but cannot reasonably be cured within such
five (5) Business Day period and Seller Party shall have commenced to cure such
breach within such five (5) Business Day period and thereafter diligently and
expeditiously proceeds to cure the same, such five (5) Business Day period shall
be extended as reasonably necessary for Seller Party, in the exercise of due
diligence, to cure such breach, and in no event shall such cure period exceed
ten (10) Business Days after the occurrence of such breach; or

 

(f)                                   Judgments.  A judgment or judgments for
the payment of money in excess of the Litigation Threshold in the aggregate
shall be rendered against a Seller Party by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of

 

45

--------------------------------------------------------------------------------


 

execution thereof shall not be procured, within forty-five (45) days from the
date of entry thereof; or

 

(g)                                  Reserved;

 

(h)                                 Reserved.

 

(i)                                     Insolvency Event.  An Insolvency Event
shall have occurred with respect to a Seller Party; or

 

(j)                                    Enforceability.  For any reason, this
Agreement or any Program Document at any time shall not be in full force and
effect in all material respects or shall not be enforceable in all material
respects in accordance with its terms, or any Lien granted pursuant thereto
shall fail to be perfected and of first priority, or any Person (other than
Buyer) shall contest the validity, enforceability, perfection or priority of any
Lien granted pursuant to this Agreement or any party thereto (other than Buyer)
shall seek to disaffirm, terminate, limit or reduce its obligations hereunder or
under any Program Document; or

 

(k)                                 Liens.  Any Seller Party shall grant, or
suffer to exist, any Lien on any Repurchase Asset (except any Lien in favor of
Buyer); or at least one of the following fails to be true: (A) the Repurchase
Assets shall have been sold to Buyer, or (B) the Liens contemplated hereby are
first priority perfected Liens on any Repurchase Assets in favor of Buyer; or

 

(l)                                     Reserved.

 

(m)                             Reserved.

 

(n)                                 Going Concern.  Any Seller Party’s audited
Financial Statements or notes thereto or other opinions or conclusions stated
therein shall be qualified or limited by reference to the status of Seller Party
as a “going concern” or reference of similar import; or

 

(o)                                 Inability to Perform.  A Responsible Officer
of Seller or Guarantor, as applicable, shall admit (i) its inability to, or its
intention not to, perform any of Seller’s or Guarantor’s, as applicable,
obligations under this Agreement or any Program Document or (ii) its breach of
Seller’s or Guarantor’s, as applicable, obligations under this Agreement or any
Program Document; or

 

(p)                                 Reserved.

 

(q)                                 Governmental Action.  Seller Party or any
Affiliate thereof shall become the subject of a cease and desist order of any
Governmental Authority or enter into a memorandum of understanding or consent
agreement with the Governmental Authority, any of which, would have, or is
purportedly the result of any condition which would be reasonably likely to
have, a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

SECTION 14.                            REMEDIES

 

(a)                                 If an Event of Default occurs and is
continuing, the following rights and remedies are available to Buyer; provided,
that an Event of Default shall be deemed to be continuing unless expressly
waived by Buyer in writing.

 

(i)                                     At the option of Buyer, exercised by
written or electronic notice to Seller (which option shall be deemed to have
been exercised, even if no notice is given, immediately upon the occurrence of
an Insolvency Event of Seller), the Repurchase Date for each Transaction
hereunder, if it has not already occurred, shall be deemed immediately to occur.

 

(ii)                                  If Buyer exercises or is deemed to have
exercised the option referred to in subsection (a)(i) of this Section,

 

(A)                               Seller’s obligations in such Transactions to
repurchase all Purchased Assets, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with subsection (a)(i) of this Section,
(1) shall thereupon become immediately due and payable and (2) all Income paid
after such exercise or deemed exercise shall be retained by Buyer and applied to
the aggregate unpaid Repurchase Price and any other amounts owed by Seller
hereunder;

 

(B)                               to the extent permitted by any applicable
Requirement of Law, the Repurchase Price with respect to each such Transaction
shall be increased to an amount equal to the aggregate amount obtained by daily
application of, on a 360 day per year basis for the actual number of days during
the period from and including the date of the exercise or deemed exercise of
such option to but excluding the date of payment of the Repurchase Price as so
increased, (x) the Post-Default Rate in effect following an Event of Default to
(y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i) of this Section (decreased as of any
day by (i) any amounts applied by Buyer pursuant to clause (C) of this
subsection, and (ii) any proceeds from the sale of Purchased Assets applied to
the Repurchase Price pursuant to subsection (a)(iv) of this Section; and

 

(C)                               all Income actually received by Buyer pursuant
to Section 5 shall be applied in Buyer’s sole discretion to the aggregate unpaid
Obligations hereunder owed by Seller.

 

(iii)                               Upon the occurrence of one or more Events of
Default, Buyer shall have the right to obtain (A) a physical transfer of the
servicing of the Purchased Assets in accordance with Section 16(c) and
(B) physical possession of all files of Seller relating to the Purchased Assets
and the Repurchase Assets and all documents relating to the Purchased Assets
which are then or may thereafter come in to the possession of Seller or any
third party acting for Seller (including any Collateral Administrator) and
Seller shall deliver to Buyer such assignments as Buyer shall request. Buyer
shall be entitled to specific performance of all agreements of Seller contained
in the Program Documents.

 

47

--------------------------------------------------------------------------------


 

(iv)                              At any time on the Business Day following
notice to Seller (which notice may be the notice given under subsection
(a)(i) of this Section), in the event Seller has not repurchased all Purchased
Assets, Buyer may (A) immediately sell, without demand or further notice of any
kind, at a public or private sale, without any representations or warranties of
Buyer and at such price or prices as Buyer may deem satisfactory any or all
Purchased Assets and the Repurchase Assets subject to such Transactions
hereunder and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by Seller hereunder or (B) in its sole
discretion elect, in lieu of selling all or a portion of such Purchased Assets
or Repurchase Assets, to give Seller credit for such Purchased Assets and the
Repurchase Assets in an amount equal to the Market Value of the Purchased Assets
against the aggregate unpaid Repurchase Price and any other amounts owing by
Seller hereunder. The proceeds of any disposition of Purchased Assets and the
Repurchase Assets shall be applied as determined by Buyer in its sole
discretion.

 

(v)                                 Seller shall be liable to Buyer for (A) the
amount of all reasonable legal or other expenses (including, without limitation,
all costs and expenses of Buyer in connection with the enforcement of this
Agreement or any other agreement evidencing a Transaction, whether in action,
suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, further including, without limitation,
the reasonable fees and expenses of counsel (including the costs of internal
counsel of Buyer) incurred in connection with or as a result of an Event of
Default which is continuing, (B) damages in an amount equal to the cost
(including all fees, expenses and commissions) of Buyer entering into
replacement transactions and entering into or terminating hedge transactions in
connection with or as a result of an Event of Default which is continuing, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence and continuation of an Event of Default in respect of a
Transaction.

 

(vi)                              Buyer shall have, in addition to its rights
hereunder, any rights otherwise available to it under any other agreement or any
applicable Requirement of Law.

 

(b)                                 Buyer may exercise one or more of the
remedies available hereunder immediately upon the occurrence of an Event of
Default that is continuing on such date and at any time thereafter without
notice to Seller. All rights and remedies arising under this Agreement as
amended from time to time hereunder are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

 

(c)                                  Seller recognizes that the market for the
Purchased Assets and/or Repurchase Assets may not be liquid and as a result it
may not be possible for Buyer to sell all of the Purchased Assets and/or
Repurchase Assets on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner. In view of the nature of the Purchased
Assets and Repurchase Assets, Seller agrees that liquidation of any Purchased
Asset and/or Repurchase Asset may be conducted in a private sale. Seller
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable to Buyer than if such sale were a public sale, and
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Seller further
agrees that it would not be commercially unreasonable for Buyer to dispose of
any Purchased Asset and/or Repurchase Asset by using internet sites that provide
for the auction or sale of assets similar to the Purchased Assets

 

48

--------------------------------------------------------------------------------


 

and/or Repurchase Assets, or that have the reasonable capability of doing so, or
that match buyers and Seller of assets.

 

(d)                                 Buyer may enforce its rights and remedies
hereunder without prior judicial process or hearing, and Seller hereby expressly
waives any defenses Seller might otherwise have to require Buyer to enforce its
rights by judicial process. Seller also waives any defense (other than a defense
of payment or performance) Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. Seller recognizes
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm’s
length.

 

(e)                                  To the extent permitted by any applicable
Requirement of Law, Seller shall be liable to Buyer for interest on any amounts
owing by Seller hereunder, from the date Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by Seller or (ii) satisfied in
full by the exercise of Buyer’s rights hereunder. Interest on any sum payable by
Seller to Buyer under this Section 14(e) shall be at a rate equal to the
Post-Default Rate.

 

(f)                                   Without limiting the rights of Buyer
hereto to pursue all other legal and equitable rights available to Buyer for
Seller’s failure to perform its obligations under this Agreement, Seller
acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and Buyer shall be entitled to
specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
Buyer from pursuing any other remedies for such breach, including the recovery
of monetary damages.

 

SECTION 15.                            INDEMNIFICATION AND EXPENSES; RECOURSE

 

(a)                                 Seller agrees to hold Buyer, and its
Affiliates and their officers, directors, employees, agents and advisors (each
an “Indemnified Party”) harmless from and indemnify, on an after-Tax basis, any
Indemnified Party against all liabilities, losses, damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
such Indemnified Party (collectively, “Costs”), relating to or arising out of
this Agreement (including, without limitation, as a result of a breach of any
representation or warranty contained on Schedule 1), any other Program Document
or any transaction contemplated hereby or thereby, or any amendment, supplement
or modification of, or any waiver or consent under or in respect of, this
Agreement, any other Program Document or any transaction contemplated hereby or
thereby, that, in each case, results from anything other than the Indemnified
Party’s gross negligence or willful misconduct. Without limiting the generality
of the foregoing, Seller agrees to hold any Indemnified Party harmless from and
indemnify such Indemnified Party, on an after-Tax basis, against all Costs and
Taxes incurred or assessed as a result of or otherwise in connection with the
holding of the Purchased Assets, or any environmental issue or liability, or any
failure by Seller to pay when due any Taxes for which such Person is liable. In
any suit, proceeding or action brought by an Indemnified Party in connection
with this Agreement, any Purchased Asset for any sum owing thereunder, or to
enforce any provisions of any Purchased Asset, Seller will save, indemnify on an
after-Tax basis and hold such Indemnified Party harmless from and against all
expense, loss or damage suffered by reason of any defense, set off,
counterclaim, recoupment or reduction or

 

49

--------------------------------------------------------------------------------


 

liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from Seller. Seller also agrees to
reimburse an Indemnified Party as and when billed by such Indemnified Party for
all the Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of Buyer’s rights under this Agreement, any
other Program Document or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel. This Section 15(a) shall not apply with respect to Taxes other than
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(b)                                 Seller agrees to pay as and when billed by
Buyer all of the out-of-pocket costs and expenses incurred by Buyer in
connection with the development, preparation and execution of this Agreement,
any other Program Document or any other documents prepared in connection
herewith or therewith. In connection therewith, Seller shall reimburse Buyer for
any of Buyer’s reasonable attorney’s fees and expenses (but excluding any
expenses with respect to due diligence which shall be reimbursed pursuant to
Section 17) incurred by Buyer in connection with the preparation of the Program
Documents. Seller shall pay as and when billed all of the out-of-pocket costs
and expenses incurred by Buyer in connection with any amendment, supplement or
modification to, this Agreement, any other Program Document or any other
documents prepared in connection herewith or therewith. Seller agrees to pay as
and when billed by Buyer all of the reasonable out-of-pocket costs and expenses
incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including without limitation search
and filing fees and all the reasonable fees, disbursements and expenses of
counsel to Buyer. Seller agrees to pay Buyer all the reasonable out-of-pocket
due diligence, inspection, testing and review costs and expenses incurred by
Buyer with respect to Mortgage Loans submitted by Seller for purchase under this
Agreement, including, but not limited to, those out-of-pocket costs and expenses
incurred by Buyer pursuant to Sections 15(a) and 17 hereof.

 

(c)                                  The obligations of Seller from time to time
to pay the Repurchase Price, the Price Differential, the Obligations hereunder
and all other amounts due under this Agreement shall be full recourse
obligations of Seller.

 

SECTION 16.                            SERVICING

 

(a)                                 As a condition of entering into a
Transaction with respect to any Purchased Asset, Buyer may require Seller to
cause such Purchased Asset to be administered by Collateral Administrator or its
agents for Seller for a term of thirty (30) days (the “Servicing Term”). If the
Servicing Term expires with respect to any Purchased Asset (i) for any reason
other than such Purchased Asset no longer being subject to a Transaction
hereunder, or (ii) at any time other than during the occurrence and continuation
of an Event of Default, then Collateral Administrator shall continue to service
the Purchased Asset for an additional thirty (30) days. Each thirty (30) day
extension period shall automatically be deemed to be extended (subject to the
limitations above) without notice unless Buyer notifies Seller in writing of
such termination which notice shall only be given after an Event of Default.
Collateral Administrator shall service or cause to be serviced the applicable
Purchased Asset in accordance with Accepted Servicing Practices and in
accordance with all applicable Requirements of Law and the provisions of any
applicable servicing agreement. Seller acknowledges that Buyer shall retain a
Facility Administrative Agent with respect to the

 

50

--------------------------------------------------------------------------------


 

Purchased Assets, and in such events Seller shall pay to Buyer a non-refundable
Facility Administration Fee. Seller may appoint a successor Collateral
Administrator acceptable to Buyer in its reasonable discretion. If Buyer does
not appoint a Facility Administrative Agent or consents to terminate the
obligation to pay the Facility Administration Fee, the Facility Administration
Fee shall cease to be an obligation of Seller.

 

(b)                                 The Collateral Administrator may delegate to
any Person any of its obligations hereunder; provided, however, that the
Collateral Administrator shall cause the performance of all subcontracted
services and any subservicing agreement to be consistent with the provisions of
this Agreement. Notwithstanding any such subservicing agreement, the Collateral
Administrator shall be obligated to the same extent and under the same terms and
conditions as if the Collateral Administrator alone was servicing the Purchased
Assets in accordance with the terms of this Agreement. Notwithstanding any other
provision of this Agreement, any fees or other compensation payable to any
subservicer shall be the responsibility of Seller. Any subservicing agreement
that may be entered into and any transactions or services relating to the
Purchased Assets involving a subservicer in its capacity as such shall be deemed
to be between the subservicer and the Collateral Administrator alone, and Buyer
shall not be deemed a party thereto and shall have no obligations, duties or
liabilities with respect to the subservicer. Buyer agrees that it will not
deliver any instructions to a subservicer servicing a Purchased Asset on behalf
of the Collateral Administrator unless an Event of Default has occurred or is
continuing or the Collateral Administrator is terminated.

 

(c)                                  At Buyer’s request, Seller shall cause the
transfer of servicing from Collateral Administrator to Facility Administrative
Agent of each Purchased Asset, together with all of the related Records in its
possession, to Buyer’s designee upon the earliest of (i) the occurrence and
continuation of an Event of Default hereunder, (ii) the occurrence and
continuation of an event of default under the Collateral Administration
Agreement, or (iii) the termination of the Servicing Term.

 

(d)                                 During the period a Collateral Administrator
or its agent is servicing the Purchased Asset, Collateral Administrator shall
agree that Buyer is entitled to the related Credit Files and Records and
Collateral Administrator shall at all times maintain and safeguard (or cause to
be maintained and safeguarded) the Credit File for the Purchased Asset
(including photocopies or images of the documents delivered to Buyer), and
accurate and complete records of its (or its agent’s) servicing of the Purchased
Asset; such Collateral Administrator’s (or its agent’s) possession of the Credit
Files and Records being for the sole purpose of servicing such Purchased Asset
and such retention and possession by Collateral Administrator (or its agent’s)
being in a custodial capacity only.

 

(e)                                  At Buyer’s request, Seller shall promptly
deliver to Buyer reports regarding the status of any Purchased Asset being
serviced by or on behalf of Seller, which reports shall include, but shall not
be limited to, a description of any default thereunder for more than thirty
(30) days or such other circumstances that could cause a material adverse effect
on such Purchased Asset, Buyer’s rights to such Purchased Asset or the
collateral securing such Purchased Asset; Seller may be required to deliver such
reports until the release of the Purchased Asset by Buyer. Seller shall
immediately notify Buyer if it becomes aware of any payment default that occurs
under

 

51

--------------------------------------------------------------------------------


 

the Purchased Asset or any default under any Collateral Administration Agreement
that would materially and adversely affect any Purchased Asset subject thereto.

 

(f)                                   Seller shall release its custody of the
contents of any Credit File or Asset File only (i) in accordance with the
written instructions of Buyer, (ii) upon the consent of Buyer when such release
is required as incidental to Seller’s or its agent’s servicing of the Purchased
Asset, or (iii) as required by any applicable Requirement of Law.

 

(g)                                  Buyer reserves the right to appoint a
successor Collateral Administrator at any time following an Event of Default
that is continuing to service any Purchased Asset (each, a “Facility
Administrative Agent”) in its sole discretion. If Buyer elects to make such an
appointment, Seller shall be assessed all costs and expenses incurred by Buyer
associated with transferring the servicing of the Purchased Asset to the
Facility Administrative Agent. In the event of such an appointment, Seller shall
perform all acts and take all action so that any part of the Credit File and
related Records held by Seller, together with all receipts relating to such
Purchased Asset, are promptly delivered to Facility Administrative Agent, and
shall otherwise reasonably cooperate with Buyer in effectuating such transfer.
Seller shall have no claim for lost servicing income, lost profits or other
damages if Buyer appoints a Facility Administrative Agent hereunder and the
servicing fee is reduced or eliminated. For the avoidance of doubt, any
termination of the Facility Administrative Agent’s rights to service by the
Buyer as a result of an Event of Default shall be deemed part of an exercise of
the Buyer’s rights to cause the liquidation, termination or acceleration of this
Agreement.

 

(h)                                 Seller shall provide promptly to Buyer a
Collateral Administrator Notice addressed to and agreed to by the Collateral
Administrator of the related Purchased Assets, advising such Collateral
Administrator of such matters as Buyer may reasonably request, including,
without limitation, recognition by the Collateral Administrator of Buyer’s
interest in such Purchased Assets and the Collateral Administrator’s agreement
that upon receipt of notice of an Event of Default from Buyer, it will follow
the instructions of Buyer with respect to the Purchased Assets and any related
Income with respect thereto.

 

(i)                                     For the avoidance of doubt, subject to
the terms of the Collateral Administration Agreement and this Agreement, Seller
shall not retain the economic rights to the servicing of the Purchased Asset
which are indivisible from such Purchased Asset.

 

SECTION 17.                            DUE DILIGENCE

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Assets, Seller, Collateral Administrator
and other parties which may be involved in or related to Transactions
(Collateral Administrator and other parties, collectively, “Third Party
Transaction Parties”), as deemed appropriate by Buyer in its good faith
discretion, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder. Seller agrees that upon reasonable
prior notice to Seller or Collateral Administrator, as applicable, unless an
Event of Default shall have occurred and be continuing, in which case no notice
is required, Buyer or its authorized representatives will be permitted at
reasonable times to examine, inspect, and make copies and extracts of, the Asset
Files and any and all documents, records, agreements, instruments or information
relating to such

 

52

--------------------------------------------------------------------------------


 

Purchased Assets in the possession or under the control of Seller or Collateral
Administrator; provided however, that (x) unless an Event of Default or Credit
Event has occurred and is continuing, Buyer shall not conduct more than one
(1) such review during any one (1) year period and (y) Seller shall only be
obligated to use commercially reasonable efforts to cause Third Party
Transaction Parties to cooperate with any due diligence requests of Buyer.
Seller shall and shall request that Collateral Administrator also make available
to Buyer upon reasonable prior notice a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Asset Files and
the Purchased Assets. Without limiting the generality of the foregoing, Seller
acknowledges that Buyer may purchase Purchased Assets from Seller based solely
upon the information provided by Seller to Buyer in the Asset Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to request Collateral Administrator or to
cause its agent to conduct a partial or complete due diligence review on some or
all of the Purchased Assets purchased in a Transaction, including, without
limitation, ordering new Qualified Appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Purchased Asset and reviewing intercreditor agreements, property management
agreements, formation documents of the property owners and their direct and
indirect owners, financial statements, environmental and engineering reports,
underlying title policies including owner’s and UCC-9 title insurance policies,
legal opinions and other documents as may be mutually agreed among Seller and
Buyer. For the avoidance of doubt, Collateral Administrator’s obligation to
provide such due diligence to Buyer shall not preclude Buyer’s right to perform
due diligence on the Purchased Assets prior to the Purchase Date and as
necessary during the term of the Agreement, as determined by Buyer in is sole
discretion, subject to the terms of the Mortgage Loan documents. Buyer may
underwrite such Purchased Assets itself or engage a mutually agreed upon third
party underwriter to perform such underwriting. Seller shall cooperate and shall
use commercially reasonable efforts to cause Collateral Administrator to
cooperate with Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyer and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of Seller or Collateral Administrator. Notwithstanding the
foregoing, Collateral Administrator shall not have any obligation to conduct due
diligence pursuant to this paragraph (but shall be required to provide the
documents and other information in its possession pursuant hereto) unless prior
agreement has been reached with respect to compensation to be paid to Collateral
Administrator for the requested underwriting services to be conducted. Seller
further agrees that it shall pay, to the extent Seller has received an invoice
therefor, all out-of-pocket costs and expenses incurred by Buyer in connection
with Buyer’s activities pursuant to this Section 17.

 

SECTION 18.                            ASSIGNABILITY

 

The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by Seller without the prior written consent of
Buyer. Buyer may from time to time, without the consent of Seller, assign all or
a portion of its rights and obligations under this Agreement and the Program
Documents to any party including, without limitation, any Affiliate of Buyer,
pursuant to an executed assignment and acceptance by Buyer and assignee
(“Assignment and Acceptance”), specifying the percentage or portion of such
rights and obligations assigned; provided, however, Seller shall not be charged
for, incur or be required to reimburse Buyer or any other Person for any cost or
expense relating to such assignment. Upon

 

53

--------------------------------------------------------------------------------


 

such assignment, (a) such assignee shall be a party hereto and to each Program
Document to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall, to the extent that such rights and
obligations have been so assigned by it be released from its obligations
hereunder and under the Program Documents. Subject to the foregoing, this
Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Nothing in
this Agreement express or implied, shall give to any Person, other than the
parties to this Agreement and their successors hereunder, any benefit of any
legal or equitable right, power, remedy or claim under this Agreement. Unless
otherwise stated in the Assignment and Acceptance, Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing.

 

Buyer may sell participations to one or more Persons in or to all or a portion
of its rights and obligations under this Agreement; provided, however, that
(i) Buyer’s obligations under this Agreement shall remain unchanged, (ii) Buyer
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) Seller shall continue to deal solely and directly
with Buyer in connection with Buyer’s rights and obligations under this
Agreement and the other Program Documents except as provided in Section 7, and
(iv) Seller shall not be charged for, incur or be required to reimburse Buyer or
any other Person for any cost or expense relating to such participation.

 

Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 18, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Seller or to any aspect of the Transactions that has
been furnished to Buyer by or on behalf of Seller; provided that such assignee
or participant agrees to hold such information subject to the confidentiality
provisions of this Agreement and any confidentiality provisions applicable to
any of the documents related thereto.

 

In the event Buyer assigns all or a portion of its rights and obligations under
this Agreement, the parties hereto agree to negotiate in good faith an amendment
to this Agreement to add agency provisions similar to those included in
agreements for similar syndicated repurchase facilities and Seller shall not be
charged for, incur or be required to reimburse Buyer or any other Person for any
cost or expense relating to such sale, participation, assignment or transfer.

 

SECTION 19.                            TRANSFER AND MAINTENANCE OF REGISTER.

 

(a)                                 Subject to acceptance and recording thereof
pursuant to Section 19(b), from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of Buyer under this Agreement. Any assignment or
transfer by Buyer of rights or obligations under this Agreement that does not
comply with this Section 19 shall be treated for purposes of this Agreement as a
sale by such Buyer of a participation in such rights and obligations in
accordance with Section 19(b) hereof.

 

(b)                                 Buyer shall maintain, on Seller’s behalf, a
register (the “Register”) on which it will record each Assignment and Acceptance
and participation. The Register shall include the

 

54

--------------------------------------------------------------------------------


 

names and addresses of Buyer (including all assignees, successors and
participants) and the percentage or portion of such rights and obligations
assigned. The Register shall be available for inspection by Seller, at any
reasonable time and from time to time upon reasonable prior notice.

 

SECTION 20.                            HYPOTHECATION OR PLEDGE OF PURCHASED
ASSETS

 

Title to all Purchased Assets and Repurchase Assets shall pass to Buyer and
Buyer shall have free and unrestricted use of all Purchased Assets. Nothing in
this Agreement shall preclude Buyer from engaging in repurchase transactions
with the Purchased Assets or otherwise pledging, repledging, transferring,
hypothecating, or rehypothecating the Purchased Assets to any Person. Nothing
contained in this Agreement shall obligate Buyer to segregate any Purchased
Assets delivered to Buyer by Seller.

 

SECTION 21.                            TAX TREATMENT

 

Notwithstanding anything to the contrary in this Agreement or any other Program
Documents, each party to this Agreement acknowledges that it is its intent for
U.S. federal, state and local income and franchise tax purposes to treat each
(i) Transaction as indebtedness of Seller that is secured by the Purchased
Assets and (ii) the Purchased Assets as owned by Seller in the absence of an
Event of Default which is continuing. All parties to this Agreement agree to
such treatment and agree to take no action inconsistent with this treatment,
unless required by any Requirement of Law (in which case such party shall
promptly notify the other party of such Requirement of Law).

 

SECTION 22.                            SET-OFF

 

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right, without prior notice to Seller, any such notice being
expressly waived by Seller to the extent permitted by applicable law, to set-off
and appropriate and apply against any Obligation from Seller to Buyer or any of
its Affiliates any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other obligation (including to
return excess margin), credits, indebtedness or claims or cash, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by or due from Buyer or any Affiliate
thereof to or for the credit or the account of Seller. Buyer agrees promptly to
notify Seller after any such set-off and application made by Buyer; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

Buyer shall at any time have the right, in each case until such time as Buyer
determines otherwise, to retain, to suspend payment or performance of, or to
decline to remit, any amount or property that Buyer would otherwise be obligated
to pay, remit or deliver to Seller hereunder if an Event of Default or Default
has occurred and is continuing.

 

SECTION 23.                            TERMINABILITY

 

Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and Buyer shall not be deemed to have waived any
Default or Event of Default that may arise because any such representation or
warranty shall have proved to be false or misleading,

 

55

--------------------------------------------------------------------------------


 

notwithstanding that Buyer may have had notice or knowledge or reason to believe
that such representation or warranty was false or misleading at the time the
Transaction was made. Notwithstanding any such termination or the occurrence and
continuation of an Event of Default, all of the representations and warranties
and covenants hereunder shall continue and survive (other than the
representations and warranties set forth in Schedule 1, which shall survive with
respect to the Purchased Assets until each such Purchased Asset is repurchased
in accordance with this Agreement). The obligations of Seller under Sections 6,
7, 15, and 31 hereof shall survive the termination of this Agreement.

 

SECTION 24.                            NOTICES AND OTHER COMMUNICATIONS

 

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein (including without limitation any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including without limitation by electronic
transmission) delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof or thereof); and as to
any party, at such other address as shall be designated by such party in a
written notice to each other party. In all cases, to the extent that the related
individual set forth in the respective “Attention” line is no longer employed by
the respective Person, such notice may be given to the attention of a
Responsible Officer of the respective Person or to the attention of such
individual or individuals as subsequently notified in writing by a Responsible
Officer of the respective Person. Except as otherwise provided in this Agreement
and except for notices given under Section 3 (which shall be effective only on
receipt), all such communications shall be deemed to have been duly given when
transmitted electronically or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

 

SECTION 25.                            USE OF ELECTRONIC MEDIA

 

Seller acknowledges and agrees that Buyer may require or permit certain
transactions with Buyer be conducted electronically using Electronic Records
and/or Electronic Signatures. Seller consents to the use of Electronic Records
and/or Electronic Signatures whenever expressly required or permitted by Buyer
and acknowledges and agrees that Seller shall be bound by their respective
Electronic Signature and by the terms, conditions, requirements, information
and/or instructions contained in any such Electronic Records.

 

Seller agrees to adopt as its Electronic Signature its user identification
codes, passwords, personal identification numbers, access codes, a facsimile
image of a written signature and/or other symbols or processes as provided or
required by Buyer from time to time (as a group, any subgroup thereof or
individually, hereinafter referred to as Seller’s Electronic Signature). Seller
acknowledges that Buyer will rely on any and all Electronic Records and on
Seller’s Electronic Signature transmitted or submitted to Buyer.

 

Buyer shall not be liable for the failure of either its or Seller’s internet
service provider, or any other telecommunications company, telephone company,
satellite company or cable company to timely, properly and accurately transmit
any Electronic Record or fax copy.

 

56

--------------------------------------------------------------------------------


 

Before engaging in Electronic Transactions with Seller, Buyer may provide
Seller, or require Seller to create, user identification codes, passwords,
personal identification numbers and/or access codes, as applicable, to permit
access to Buyer’s computer information processing system.  Seller shall be fully
responsible for protecting and safeguarding any and all user identification
codes, passwords, personal identification numbers and access codes provided or
required by Buyer. Seller shall adopt and maintain security measures to prevent
the loss, theft or unauthorized or improper disclosure or use of any and all
user identification codes, passwords, personal identification numbers and/or
access codes by Persons other than the individual Person who is authorized to
use such information.

 

Seller understands and agrees that they shall be fully responsible for
protecting and safeguarding their computer hardware and software from any and
all (a) computer “viruses,” “time bombs,” “trojan horses” or other harmful
computer information, commands, codes or programs that may cause or facilitate
the destruction, corruption, malfunction or appropriation of, or damage or
change to, any of Seller’s or Buyer’s computer information processing systems,
including without limitation, all hardware, software, Electronic Records,
information, data and/or codes and (b) computer “worms,” “trap doors” or other
harmful computer information, commands, codes or programs that enable
unauthorized access to Seller’s and/or Buyer’s computer information processing
systems, including without limitation, all hardware, software, Electronic
Records, information, data and/or codes.

 

Seller agrees that Buyer may, in its sole discretion and from time to time,
without limiting Seller’s liability set forth herein, establish minimum security
standards that Seller must, at a minimum, comply with in an effort to
(x) protect and safeguard any and all user identification codes, passwords,
personal identification numbers and/or access codes from loss, theft or
unauthorized disclosure or use; and (y) prevent the infiltration and “infection”
of Seller’s hardware and/or software by any and all computer “viruses,” “time
bombs,” “trojan horses,” “worms,” “trapdoors” or other harmful computer codes or
programs.

 

If Buyer, from time to time, establishes minimum security standards, Seller
shall comply with such minimum security standards within the time period
established by Buyer. Buyer shall have the right to confirm Seller’s compliance
with any such minimum security standards. Seller’s compliance with such minimum
security standards shall not relieve Seller from any of its liability set forth
herein.

 

Whether or not Buyer establishes minimum security standards, Seller shall
continue to be fully responsible for adopting and maintaining security measures
that are consistent with the risks associated with conducting electronic
transactions with Buyer. Seller’s failure to adopt and maintain appropriate
security measures or to comply with any minimum security standards established
by Buyer may result in, among other things, termination of Seller’s access to
Buyer’s computer information processing systems.

 

SECTION 26.                            ENTIRE AGREEMENT; SEVERABILITY; SINGLE
AGREEMENT

 

This Agreement, together with the Program Documents, constitute the entire
understanding between Buyer and Seller with respect to the subject matter they
cover and shall supersede any existing agreements between the parties containing
general terms and conditions for

 

57

--------------------------------------------------------------------------------


 

repurchase transactions involving Purchased Assets.  By acceptance of this
Agreement, Buyer and Seller each acknowledge that they have not made, and are
not relying upon, any statements, representations, promises or undertakings not
contained in this Agreement.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and that each has been entered into in consideration of the other
Transactions.  Accordingly, each of Buyer and Seller agrees (i) to perform all
of its obligations in respect of each Transaction hereunder, and that a default
in the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, (ii) that Buyer shall be entitled to set
off claims and apply property held by it in respect of any Transaction against
obligations owing to it in respect of any other Transaction hereunder;
(iii) that payments, deliveries, and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries, and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries, and other
transfers may be applied against each other and netted and (iv) to promptly
provide notice to the other after any such set off or application.

 

SECTION 27.                            GOVERNING LAW

 

THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE EFFECTIVENESS, VALIDITY AND
ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER RECORDS, ELECTRONIC RECORDS AND
ELECTRONIC SIGNATURES USED IN CONNECTION WITH ANY ELECTRONIC TRANSACTION BETWEEN
BUYER AND SELLER SHALL BE GOVERNED BY E-SIGN.

 

SECTION 28.                            SUBMISSION TO JURISDICTION; WAIVERS

 

BUYER AND SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(i)                   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER PROGRAM DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

 

58

--------------------------------------------------------------------------------


 

(ii)               CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER
PARTY SHALL HAVE BEEN NOTIFIED;

 

(iv)            AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

 

(v)                WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER PROGRAM DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 29.                            NO WAIVERS, ETC.

 

No failure on the part of Buyer to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under any
Program Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Program Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.  An Event of Default shall be deemed
to be continuing unless expressly waived by Buyer in writing.

 

SECTION 30.                            NETTING

 

If Buyer and Seller are “financial institutions” as now or hereinafter defined
in Section 4402 of Title 12 of the United States Code (“Section 4402”) and any
rules or regulations promulgated thereunder (a) all amounts to be paid or
advanced by one party to or on behalf of the other under this Agreement or any
Transaction hereunder shall be deemed to be “payment obligations” and all
amounts to be received by or on behalf of one party from the other under this
Agreement or any Transaction hereunder shall be deemed to be “payment
entitlements” within the meaning of Section 4402, and this Agreement shall be
deemed to be a “netting contract” as defined in Section 4402; (b) the payment
obligations and the payment entitlements of the parties hereto pursuant to this
Agreement and any Transaction hereunder shall be netted as follows.  In the
event

 

59

--------------------------------------------------------------------------------


 

that either party (the “Defaulting Party”) shall fail to honor any payment
obligation under this Agreement or any Transaction hereunder, the other party
(the “Nondefaulting Party”) shall be entitled to reduce the amount of any
payment to be made by the Nondefaulting Party to the Defaulting Party by the
amount of the payment obligation that the Defaulting Party failed to honor.

 

SECTION 31.                            CONFIDENTIALITY

 

Buyer and Seller hereby acknowledge and agree that all written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Program Documents or the Transactions contemplated
thereby (the “Confidential Terms”) shall be kept confidential and shall not be
divulged to any party without the prior written consent of such other party
except to the extent that (i) it is necessary to do so in working with legal
counsel, auditors, taxing authorities or other governmental agencies or
regulatory bodies or in order to comply with any applicable federal or state
laws or any court orders, (ii) any of the Confidential Terms are in the public
domain other than due to a breach of this covenant, (iii) in the event of an
Event of Default Buyer determines such information to be necessary or desirable
to disclose in connection with the marketing and sales of the Purchased Assets
or otherwise to enforce or exercise Buyer’s rights hereunder or (iv) by Buyer in
connection with any marketing material undertaken by Buyer.

 

Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Program Document, the parties hereto may disclose to any and all
Persons, without limitation of any kind, the federal, state and local tax
treatment and tax structure of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment and tax structure; provided that neither
Seller nor Subsidiary of Affiliate thereof may disclose the name of or
identifying information with respect to Buyer, its Affiliates or any other
Indemnified Party, or any pricing terms (including, without limitation, the
Pricing Rate, Facility Administration Fee, Upfront Fee and, Purchase Price) or
other nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of Buyer.  The provisions set forth in this Section 31 shall survive the
termination of this Agreement.

 

SECTION 32.                            INTENT

 

(a)                                 The parties recognize that each Transaction
is a “repurchase agreement” as that term is defined in Section 101 of Title 11
of the United States Code, as amended (except insofar as the type of Purchased
Assets subject to such Transaction or the term of such Transaction would render
such definition inapplicable), a “securities contract” as that term is defined
in Section 741 of Title 11 of the United States Code, as amended, and a “master
netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code, that all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title 11 of the United States Code, and that
the pledge of the Repurchase Assets constitutes “a security agreement or other
arrangement or other credit enhancement” that is “related to” the Agreement and
Transactions hereunder within the meaning of Sections 101(38A)(A),
101(47)(A)(v) and

 

60

--------------------------------------------------------------------------------


 

741(7)(A)(xi) of the Bankruptcy Code.  Seller and Buyer further recognize and
intend that this Agreement is an agreement to provide financial accommodations
and is not subject to assumption pursuant to Bankruptcy Code Section 365(a).

 

(b)                                 Buyer’s right to liquidate the Purchased
Assets delivered to it in connection with the Transactions hereunder or to
accelerate or terminate this Agreement or otherwise exercise any other remedies
pursuant to Section 14 hereof is a contractual right to liquidate, accelerate or
terminate such Transaction as described in Bankruptcy Code Sections 555, 559 and
561; any payments or transfers of property made with respect to this Agreement
or any Transaction to satisfy a Margin Deficit or Purchase Price Reset shall be
considered a “margin payment” as such term is defined in Bankruptcy Code
Section 741(5).

 

(c)                                  The parties agree and acknowledge that if a
party hereto is an “insured depository institution,” as such term is defined in
the Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

 

(d)                                 It is understood that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation”, respectively, as defined in and subject to
FDICIA (except insofar as one or both of the parties is not a “financial
institution” as that term is defined in FDICIA).

 

(e)                                  This Agreement is intended to be a
“repurchase agreement” and a “securities contract,” within the meaning of
Section 101(47), Section 555, Section 559 and Section 741 under the Bankruptcy
Code.

 

(f)                                   Each party agrees that this Agreement is
intended to create mutuality of obligations among the parties, and as such, the
Agreement constitutes a contract which (i) is between all of the parties and
(ii) places each party in the same right and capacity.

 

SECTION 33.                            DISCLOSURE RELATING TO CERTAIN FEDERAL
PROTECTIONS

 

The parties acknowledge that they have been advised that (a) in the case of
Transactions in which one of the parties is a broker or dealer registered with
the Securities and Exchange Commission (“SEC”) under Section 15 of the
Securities Exchange Act of 1934, as amended from time to time (“1934 Act”), the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 (“SIPA”) do not
protect the other party with respect to any Transaction hereunder and (b) in the
case of Transactions in which one of the parties is a financial institution,
funds held by the financial institution pursuant to a Transaction hereunder are
not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable.

 

61

--------------------------------------------------------------------------------


 

SECTION 34.                            CONFLICTS

 

In the event of any conflict between the terms of this Agreement, any other
Program Document and any Transaction Request and Confirmation, the documents
shall control in the following order of priority:  first, the terms of the
Transaction Request and Confirmation shall prevail, then the terms of the
Pricing Letter shall prevail, then the terms of this Agreement shall prevail,
and then the terms of the other Program Document shall prevail.

 

SECTION 35.                            MISCELLANEOUS

 

(a)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Agreement.

 

(b)                                 Captions.  The captions and headings
appearing herein are for included solely for convenience of reference and are
not intended to affect the interpretation of any provision of this Agreement.

 

(c)                                  Acknowledgment.  Seller hereby acknowledges
that (i) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Program Documents; (ii) Buyer has no
fiduciary relationship to Seller; and (iii) no joint venture exists between
Buyer and Seller.

 

(d)                                 Documents Mutually Drafted.  Seller Parties
and Buyer agree that this Agreement each other Program Document prepared in
connection with the Transactions set forth herein have been mutually drafted and
negotiated by each party, and consequently such documents shall not be construed
against either party as the drafter thereof.

 

(e)                                  Amendments.  This Agreement and each other
Program Document may be amended from time to time only by prior written
agreement of Buyer and Seller.

 

(f)                                   Authorizations.  Any of the persons whose
signatures and titles appear on Schedule 2 are authorized, acting singly, to act
for Seller, under this Agreement.  Any of the persons whose signatures and
titles appear on Schedule 2 are authorized, acting singly, to act for Buyer
under this Agreement.

 

SECTION 36.                            GENERAL INTERPRETIVE PRINCIPLES

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires: (a) the terms defined in this Agreement have the
meanings assigned to them in this Agreement and include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other gender; (b) accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles; (c) references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections,

 

62

--------------------------------------------------------------------------------


 

Paragraphs and other subdivisions of this Agreement; (d) a reference to a
Subsection without further reference to a Section is a reference to such
Subsection as contained in the same Section in which the reference appears, and
this rule shall also apply to Paragraphs and other subdivisions; (e) the words
“herein”, “hereof”, “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular provision; (f) the term “include”
or “including” shall mean without limitation by reason of enumeration; (g) all
times specified herein or in any other Program Document (unless expressly
specified otherwise) are local times in New York, New York unless otherwise
stated; and (h) all references herein or in any Program Document to “good faith”
means good faith as defined in Section 1-201(19) of the UCC as in effect in the
State of New York.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

 

BUYER:

 

 

 

UBS AG, BY AND THROUGH ITS BRANCH OFFICE AT 1285 AVENUE OF THE AMERICAS, NEW
YORK, NEW YORK

 

 

 

By:

/s/ David Schell

 

 

Name: David Schell

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Jared Randall

 

 

Name: Jared Randall

 

 

Title: Authorized Signatory

 

 

 

 

 

 

Address for Notices:

 

 

 

1285 Avenue of the Americas, 8th Floor

 

New York, New York 10019

 

Attention: David Schell

 

Telephone No: 212-713-3375

 

E-mail: david.schell@ubs.com

 

 

 

With a copy to:

 

 

 

153 West 51st Street

 

 New York, New York 10019

 

Attention: Chad Eisenberger

 

Telephone No: 212-821-4885

 

E-mail: chad.eisenberger@ubs.com

 

Signature Page to Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

 

TH COMMERCIAL UBS LLC, A DELAWARE LIMITED LIABILITY COMPANY, as Seller

 

 

 

 

 

 

 

By:

/s/ Brad Farrell

 

 

Name: Brad Farrell

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

Address for Notices:

 

 

 

TH Commercial UBS LLC

 

601 Carlson Parkway, Suite 1400

 

Minnetonka, Minnesota 55305

 

Attention: General Counsel

 

Fax No.: (612) 629-2501

 

Telephone No.: (612) 238-3385

 

Email: legal.two@twoharborsinvestment.com

 

Signature Page to Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(a)

REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING OF COMMERCIAL MORTGAGE LOANS

 

Seller represents and warrants to Buyer, with respect to each Commercial
Mortgage Loan, that as of the Purchase Date and on each day while the Program
Documents and the related Transaction hereunder is in full force and effect. 
With respect to those representations and warranties which are made to the best
of Seller’s knowledge, if it is discovered by Seller or Buyer that the substance
of such representation and warranty is inaccurate, notwithstanding the lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty.

 

(1)                                 Whole Loan; Ownership of Commercial Mortgage
Loans.  Each Commercial Mortgage Loan is a whole loan and not a participation
interest in a Commercial Mortgage Loan.  At the time of the sale, transfer and
assignment to Buyer, no Mortgage Note or Mortgage was subject to any assignment
(other than assignments to the Seller), participation (other than with respect
to the Participation Interests) or pledge, and the Seller had good title to, and
was the sole owner of, each Commercial Mortgage Loan free and clear of any and
all liens, charges, pledges, encumbrances, participations (other than with
respect to the Participation Interests), any other ownership interests on, in or
to such Commercial Mortgage Loan other than any servicing rights appointment or
similar agreement.  The Seller has full right and authority to sell, assign and
transfer each Commercial Mortgage Loan, and the assignment to Buyer constitutes
a legal, valid and binding assignment of such Commercial Mortgage Loan free and
clear of any and all liens, pledges, charges or security interests of any nature
encumbering such Commercial Mortgage Loan.

 

(2)                                 Commercial Mortgage Loan Document Status.
Each related Mortgage Note, Mortgage, Assignment of Leases (if a separate
instrument), guaranty and other agreement executed by or on behalf of the
related Obligor, guarantor or other obligor in connection with such Commercial
Mortgage Loan is the legal, valid and binding obligation of the related Obligor,
guarantor or other obligor (subject to any non-recourse provisions contained in
any of the foregoing agreements and any applicable state anti-deficiency, one
action, or market value limit deficiency legislation), as applicable, and is
enforceable in accordance with its terms, except (i) as such enforcement may be
limited by (a) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (b) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law) and (ii) that
certain provisions in such Commercial Mortgage Loan Documents (including,
without limitation, provisions requiring the payment of default interest, late
fees or prepayment/yield maintenance fees, charges and/or premiums) are, or may
be, further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Commercial Mortgage Loan Documents invalid
as a whole or materially interfere with the mortgagee’s realization of the
principal benefits and/or security provided thereby (clauses (i) and
(ii) collectively, the “Standard Qualifications”).

 

Sch. 1-1

--------------------------------------------------------------------------------


 

Except as set forth in the immediately preceding sentences, to Seller’s
knowledge there is no valid offset, defense, counterclaim or right of rescission
available to the related Obligor with respect to any of the related Mortgage
Notes, Mortgages or other Commercial Mortgage Loan Documents, including, without
limitation, any such valid offset, defense, counterclaim or right based on
intentional fraud by Seller in connection with the origination of the Commercial
Mortgage Loan, that would deny the mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Commercial Mortgage Loan
Documents.

 

(3)                                 Mortgage Provisions.  The Commercial
Mortgage Loan Documents for each Commercial Mortgage Loan contain provisions
that render the rights and remedies of the holder thereof adequate for the
practical realization against the Mortgaged Property of the principal benefits
of the security intended to be provided thereby, including realization by
judicial or, if applicable, non-judicial foreclosure subject to the limitations
set forth in the Standard Qualifications.

 

(4)                                 Mortgage Status; Waivers and Modifications. 
Since origination and except by written instruments set forth in the related
Asset File or as otherwise provided in the related Commercial Mortgage Loan
Documents (a) the material terms of such Mortgage, Mortgage Note, Commercial
Mortgage Loan guaranty, participation agreement, if applicable, and related
Commercial Mortgage Loan Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect that
could be reasonably expected to have a material adverse effect on such
Commercial Mortgage Loan; (b) no related Mortgaged Property or any portion
thereof has been released from the lien of the related Mortgage in any manner
which materially interferes with the security intended to be provided by such
Mortgage or the use or operation of the remaining portion of such Mortgaged
Property; and (c) neither the related Obligor nor the related guarantor has been
released from its material obligations under the Commercial Mortgage Loan or
participation agreement, if applicable.  With respect to each Commercial
Mortgage Loan, except as contained in a written document included in the Asset
File, there have been no modifications, amendments or waivers, that could be
reasonably expected to have a material adverse effect on such Commercial
Mortgage Loan consented to by the Seller on or after the Purchase Date.

 

(5)                                 Lien; Valid Assignment.  Subject to the
Standard Qualifications, each Assignment of Mortgage and assignment of
Assignment of Leases to the Buyer constitutes a legal, valid and binding
assignment to the Buyer.  Each related Mortgage and Assignment of Leases is
freely assignable without the consent of the related Obligor, or such consent
has been obtained.  Each related Mortgage is a legal, valid and enforceable
first lien on the related Obligor’s fee or leasehold interest in the Mortgaged
Property in the principal amount of such Commercial Mortgage Loan or allocated
loan amount (subject only to Permitted Encumbrances (as defined below) and the
exceptions to paragraph (6) set forth in the Schedule of Exceptions (each such
exception, a “Title Exception”)), except as the enforcement thereof may be
limited by the Standard Qualifications.  Such Mortgaged Property (subject to and
excepting Permitted Encumbrances and the Title Exceptions) as of origination
was, and as of the Purchase Date, to the Seller’s knowledge, is, based upon the
Title Policy, free and clear of any recorded mechanics’ liens, recorded
materialmen’s

 

Sch. 1-2

--------------------------------------------------------------------------------


 

liens and other recorded encumbrances which are prior to or equal with the lien
of the related Mortgage, except those which are bonded over, escrowed for or
insured against by a lender’s title insurance policy (as described below), and,
to the Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
circumstances exist which under law could give rise to any such lien or
encumbrance that would be prior to or equal with the lien of the related
Mortgage, except those which are bonded over, escrowed for or insured against by
a lender’s title insurance policy (as described below).  Notwithstanding
anything herein to the contrary, no representation is made as to the perfection
of any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of Uniform
Commercial Code financing statements is required in order to effect such
perfection.

 

(6)                                 Permitted Liens; Title Insurance.  Each
Mortgaged Property securing a Commercial Mortgage Loan is covered by an ALTA
loan title insurance policy or a comparable form of loan title insurance policy
approved for use in the applicable jurisdiction (or, if such policy is yet to be
issued, by a pro forma policy, a preliminary title policy with escrow
instructions or a “marked up” commitment, in each case binding on the title
insurer) (the “Title Policy”) in the original principal amount of such
Commercial Mortgage Loan (or with respect to a Commercial Mortgage Loan secured
by multiple properties, an amount equal to at least the allocated loan amount
with respect to the Title Policy for each such property) after all advances of
principal (including any advances held in escrow or reserves), that insures for
the benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to (a) the lien of
current real property taxes, water charges, sewer rents and assessments not yet
due and payable; (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record; (c) the exceptions (general and
specific) and exclusions set forth in such Title Policy or appearing of record;
(d) other matters to which like properties are commonly subject; (e) the rights
of tenants (as tenants only) under leases (including subleases) pertaining to
the related Mortgaged Property and condominium declarations; and (f) if the
related Mortgage Loan is cross-collateralized and cross-defaulted with another
Mortgage Loan (each a “Crossed Mortgage Loan”), the lien of the Mortgage for
another Mortgage Loan that is cross-collateralized and cross-defaulted with such
Crossed Mortgage Loan, provided that none of which items (a) through (f),
individually or in the aggregate, materially and adversely interferes with the
current use of the Mortgaged Property or the security intended to be provided by
such Mortgage or the Obligor’s ability to pay its obligations when they become
due (collectively, the “Permitted Encumbrances”).  Except as contemplated by
clause (f) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage.  Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder.  No Seller, nor to Seller’s knowledge, any
other holder of the Commercial Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

Sch. 1-3

--------------------------------------------------------------------------------


 

(7)                                 Junior Liens.  It being understood that
B-Notes secured by the same Mortgage as a Commercial Mortgage Loan are not
subordinate mortgages or junior liens, except for any Crossed Mortgage Loan,
there are, as of origination, and to the Seller’s knowledge, as of the Purchase
Date, no subordinate mortgages or junior liens securing the payment of money
encumbering the related Mortgaged Property (other than Permitted Encumbrances
and the Title Exceptions, taxes and assessments, mechanics and materialmen’s
liens (which are the subject of the representation in paragraph (5) above), and
equipment and other personal property financing).  No Seller has knowledge of
any mezzanine debt secured directly by interests in the related Obligor other
than as disclosed in the related Asset File.

 

(8)                                 Assignment of Leases.  There exists as part
of the related Asset File an Assignment of Leases (either as a separate
instrument or incorporated into the related Mortgage). Subject to the Permitted
Encumbrances and the Title Exceptions, each related Assignment of Leases creates
a valid first-priority collateral assignment of, or a valid first-priority lien
or security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Obligor to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Standard Qualifications.  The
related Mortgage or related Assignment of Leases, subject to applicable law,
provides that, upon an event of default under the Commercial Mortgage Loan, a
receiver is permitted to be appointed for the collection of rents or for the
related mortgagee to enter into possession to collect the rents or for rents to
be paid directly to the mortgagee.

 

(9)                                 [Intentionally Omitted].

 

(10)                          Condition of Property.  The Seller or the
originator of the Commercial Mortgage Loan inspected or caused to be inspected
each related Mortgaged Property within six months of origination of the
Commercial Mortgage Loan and within twelve months of the Purchase Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Commercial Mortgage Loan no more than
twelve months prior to the Purchase Date.  To the Seller’s knowledge, based
solely upon due diligence customarily performed in connection with the
origination of comparable mortgage loans, as of the Purchase Date, each related
Mortgaged Property was free and clear of any material damage (other than (i) any
damage or deficiency that is estimated to cost less than $50,000 to repair,
(ii) any deferred maintenance for which escrows were established at origination
and (iii) any damage fully covered by insurance) that would affect materially
and adversely the use or value of such Mortgaged Property as security for the
Commercial Mortgage Loan.

 

(11)                          Taxes and Assessments.  All real estate taxes,
governmental assessments and other similar outstanding governmental charges
(including, without limitation, water and sewage charges), or installments
thereof, that could be a lien on the related Mortgaged Property that would be of
equal or superior priority to the lien of the Mortgage and that prior to the
Purchase Date have become delinquent in respect of each related Mortgaged
Property have been paid, or an escrow of funds has been established in an amount
sufficient to cover such

 

Sch. 1-4

--------------------------------------------------------------------------------


 

payments and reasonably estimated interest and penalties, if any, thereon.  For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

 

(12)                          Condemnation.  As of the date of origination and
to the Seller’s knowledge as of the Purchase Date, there is no proceeding
pending, and, to the Seller’s knowledge as of the date of origination and as of
the Purchase Date, there is no proceeding threatened, for the total or partial
condemnation of such Mortgaged Property that would have a material adverse
effect on the value, use or operation of the Mortgaged Property.

 

(13)                          Actions Concerning Commercial Mortgage Loan.  To
the Seller’s knowledge, based on evaluation of the Title Policy (as defined in
paragraph (6)), an engineering report or property condition assessment as
described in paragraph (10), applicable local law compliance materials as
described in paragraph (24), reasonable and customary bankruptcy, civil records,
UCC-1, and judgment searches of the Obligors and guarantors, and the ESA (as
defined in paragraph (40)), on and as of the date of origination and as of the
Purchase Date, there was no pending or filed action, suit or proceeding,
involving any Obligor, guarantor, or Obligor’s interest in the Mortgaged
Property, an adverse outcome of which would reasonably be expected to materially
and adversely affect (a) such Obligor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Obligor’s ability to
perform under the related Commercial Mortgage Loan, (d) such guarantor’s ability
to perform under the related guaranty, (e) the principal benefit of the security
intended to be provided by the Commercial Mortgage Loan Documents or (f) the
current principal use of the Mortgaged Property.

 

(14)                          Escrow Deposits.  All escrow deposits and payments
required to be escrowed with lender pursuant to each Commercial Mortgage Loan
are in the possession, or under the control, of the Seller or its servicer, and
to Seller’s knowledge there are no deficiencies (subject to any applicable grace
or cure periods) in connection therewith, and all such escrows and deposits (or
the right thereto) that are required to be escrowed with lender under the
related Commercial Mortgage Loan Documents are being conveyed by the Seller to
Buyer or its servicer.

 

(15)                          No Holdbacks.  The principal balance as of the
Purchase Date of the Commercial Mortgage Loan set forth on the mortgage loan
schedules has been fully disbursed, except for any future funding per the
Commercial Mortgage Loan Documents, as of the Purchase Date and there is no
requirement for future advances thereunder (except (x) with respect to a
Commercial Mortgage Loan with a Future Funding Obligation and (y) in those cases
where the full amount of the Commercial Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Obligor or other
considerations determined by Seller to merit such holdback).

 

Sch. 1-5

--------------------------------------------------------------------------------


 

(16)                          Insurance.  Each related Mortgaged Property is,
and is required pursuant to the related Mortgage or Commercial Mortgage Loan
Documents to be, insured by a property insurance policy providing coverage for
loss in accordance with coverage found under a “special cause of loss form” or
“all risk form” that includes replacement cost valuation issued by an insurer
meeting the requirements of the related Commercial Mortgage Loan Documents and
the Insurance Rating Requirements, in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Commercial Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Obligor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Commercial Mortgage Loan Documents, by business
interruption or rental loss insurance which (subject to a customary deductible)
covers a period of not less than twelve (12) months (or with respect to each
Commercial Mortgage Loan on a single asset with a principal balance of $50
million or more, eighteen (18) months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Obligor is required to maintain insurance in the maximum amount available under
the National Flood Insurance Program.

 

If the Mortgaged Property is located within twenty-five (25) miles of the coast
of the Gulf of Mexico or the Atlantic coast of Florida, Georgia, South Carolina
or North Carolina, the related Obligor is required to maintain coverage for
windstorm and/or windstorm related perils and/or “named storms” issued by an
insurer meeting the Insurance Rating Requirements or endorsement covering damage
from windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Commercial Mortgage Loan Documents, by a commercial general liability
insurance policy issued by an insurer meeting the Insurance Rating Requirements
including coverage for property damage, contractual damage and personal injury
(including bodily injury and death) in amounts as are generally required by the
Seller for loans originated for securitization, and in any event not less than
$1 million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable, was based on a 475-year return period,
an exposure period of fifty (50) years and a 10% probability of exceedance. If
the resulting report concluded that the SEL or PML, as

 

Sch. 1-6

--------------------------------------------------------------------------------


 

applicable, would exceed 20% of the amount of the replacement costs of the
improvements, earthquake insurance on such Mortgaged Property was issued by an
insurer meeting the Insurance Rating Requirements in an amount not less than
100% of the SEL or PML, as applicable.

 

The Commercial Mortgage Loan Documents require insurance proceeds in respect of
a property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Commercial
Mortgage Loan, the lender (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or
(b) to the reduction of the outstanding principal balance of such Commercial
Mortgage Loan together with any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Purchase Date have been paid, and such insurance policies name
the lender under the Commercial Mortgage Loan and its successors and assigns as
a loss payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Buyer.  Each related Commercial
Mortgage Loan obligates the related Obligor to maintain all such insurance and,
at such Obligor’s failure to do so, authorizes the lender to maintain such
insurance at the Obligor’s cost and expense and to charge such Obligor for
related premiums.  All such insurance policies (other than commercial liability
policies) require at least ten (10) days’ prior notice to the lender of
termination or cancellation arising because of nonpayment of a premium and at
least thirty (30) days prior notice to the lender of termination or cancellation
(or such lesser period, not less than ten (10) days, as may be required by
applicable law) arising for any reason other than non-payment of a premium and
no such notice has been received by Seller.

 

(17)                          Access; Utilities; Separate Tax Lots.  Each
Mortgaged Property (a) is located on or adjacent to a public road and has direct
legal access to such road, or has access via an irrevocable easement or
irrevocable right of way permitting ingress and egress to/from a public road,
(b) is served by or has uninhibited access rights to public or private water and
sewer (or well and septic) and all required utilities, all of which are
appropriate for the current use of the Mortgaged Property, and (c) constitutes
one or more separate tax parcels which do not include any property which is not
part of the Mortgaged Property or is subject to an endorsement under the related
Title Policy insuring the Mortgaged Property, or in certain cases, an
application has been, or will be, made to the applicable governing authority for
creation of separate tax lots, in which case the Commercial Mortgage Loan
requires the Obligor to escrow an amount sufficient to pay taxes for the
existing tax parcel of which the Mortgaged Property is a part until the separate
tax lots are created or the non-recourse carve out guarantor under the
Commercial Mortgage Loan has indemnified the mortgagee for any loss suffered in
connection therewith.

 

(18)                          No Encroachments.  To Seller’s knowledge based
solely on surveys obtained in connection with origination (which may have been a
previously existing “as built” survey) and the lender’s Title Policy (or, if
such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained

 

Sch. 1-7

--------------------------------------------------------------------------------


 

in connection with the origination of each Commercial Mortgage Loan, all
material improvements that were included for the purpose of determining the
Appraised Value of the related Mortgaged Property at the time of the origination
of such Commercial Mortgage Loan are within the boundaries of the related
Mortgaged Property, except encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.  No improvements
on adjoining parcels encroach onto the related Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy.  No material improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements have been obtained under the Title Policy.

 

(19)                          No Contingent Interest or Equity Participation. 
No Commercial Mortgage Loan has a shared appreciation feature, any other
contingent interest feature or a negative amortization feature or an equity
participation by Seller.

 

(20)                          Financing Statements.  Uniform Commercial Code
financing statements have been filed and/or recorded (or, if not filed and/or
recorded, have been submitted in proper form for filing and recording), in all
public places to the extent necessary, to such Seller’s knowledge, to perfect a
valid first priority security interest in all items of personal property located
on the Mortgaged Property that are owned by the Obligor and either (i) are
reasonably necessary to operate the Mortgaged Property or (ii) are (as indicated
in the appraisal obtained in connection with the origination of the related
Commercial Mortgage Loan) material to the value of the Mortgaged Property (other
than any personal property subject to a purchase money security interest or a
sale and leaseback financing arrangement permitted under the terms of such
Commercial Mortgage Loan or any other personal property leases applicable to
such personal property), to the extent perfection may be effected pursuant to
applicable law by recording or filing, and the Mortgages, security agreements,
chattel mortgages or equivalent documents related to and delivered in connection
with the related Commercial Mortgage Loan establish and create a valid and
enforceable lien and priority security interest on such items of personalty
except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditor’s rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).  Notwithstanding the foregoing,
no representation is made as to perfection of security interests in personal
property to the extent action, possession or control beyond the filing of the
Uniform Commercial Code financing statements is required in order to effect such
perfection.

 

(21)                          Compliance with Usury Laws.  The interest rate
(exclusive of any default interest, late charges, yield maintenance charges,
exit fees, or prepayment premiums) of such Commercial Mortgage Loan complied as
of the date of origination with, or was exempt from, applicable state or federal
laws, regulations and other requirements pertaining to usury.

 

Sch. 1-8

--------------------------------------------------------------------------------


 

(22)                          Authorized to do Business.  To the extent required
under applicable law, as of the Purchase Date and as of each date that the
Seller held the Mortgage Note, such Seller was authorized to transact and do
business in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Commercial Mortgage Loan by the Buyer.

 

(23)                          Trustee under Deed of Trust.  With respect to each
Mortgage which is a deed of trust, as of the date of origination and, to the
Seller’s knowledge, as of the Purchase Date, a trustee, duly qualified under
applicable law to serve as such, currently so serves and is named in the deed of
trust or has been substituted in accordance with the Mortgage and applicable law
or may be substituted in accordance with the Mortgage and applicable law by the
related mortgagee.

 

(24)                          Local Law Compliance.  To the Seller’s knowledge,
based upon any of a letter from any governmental authorities, a legal opinion,
an architect’s letter, a zoning consultant’s report, an endorsement to the
related Title Policy, or other affirmative investigation of local law compliance
consistent with the investigation conducted by Seller for similar commercial,
multifamily and manufactured housing community mortgage loans intended for
securitization, with respect to the improvements located on or forming part of
each Mortgaged Property securing a Commercial Mortgage Loan as of the date of
origination of such Commercial Mortgage Loan and as of the Purchase Date, there
are no material violations of applicable zoning ordinances, building codes and
land laws (collectively “Zoning Regulations”) other than those which
(i) constitute a legal non-conforming use or structure, as to which the
Mortgaged Property may be restored or repaired to the full extent necessary to
maintain the use of the structure immediately prior to a casualty or the
inability to restore or repair to the full extent necessary to maintain the use
or structure immediately prior to the casualty would not materially and
adversely affect the use or operation of the Mortgaged Property, (ii) are
insured by the Title Policy or other insurance policy, (iii) are insured by law
and ordinance insurance coverage in amounts customarily required by the Seller
for loans originated for securitization that provides coverage for additional
costs to rebuild and/or repair the property to current Zoning Regulations or
(iv) would not have a material adverse effect on the Commercial Mortgage Loan. 
The terms of the Commercial Mortgage Loan Documents require the Obligor to
comply in all material respects with all applicable governmental regulations,
zoning and building laws.

 

(25)                          Licenses and Permits.  Each Obligor covenants in
the Commercial Mortgage Loan Documents that it shall keep all material licenses,
permits and applicable governmental authorizations necessary for its operation
of the Mortgaged Property in full force and effect, and to the Seller’s
knowledge based upon a letter from any government authorities or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, all
such material licenses, permits and applicable governmental authorizations are
in effect.  The Commercial Mortgage Loan requires the related Obligor to be
qualified to do business in the jurisdiction in which the related Mortgaged
Property is located.

 

Sch. 1-9

--------------------------------------------------------------------------------


 

(26)                          Recourse Obligations.  The Commercial Mortgage
Loan Documents for each Commercial Mortgage Loan provide that such Commercial
Mortgage Loan is non-recourse to the related parties thereto except that (a) the
related Obligor and at least one individual or entity shall be fully liable for
actual losses, liabilities, costs and damages arising from certain acts of the
related Obligor and/or its principals specified in the related Commercial
Mortgage Loan Documents, which acts generally include the following: (i) acts of
fraud or intentional material misrepresentation, (ii) misappropriation of rents
(following an Event of Default), insurance proceeds or condemnation awards,
(iii)  intentional material physical waste of the Mortgaged Property, and
(iv) any breach of the environmental covenants contained in the related
Commercial Mortgage Loan Documents, and (b) the Commercial Mortgage Loan shall
become full recourse to the related Obligor and at least one individual or
entity, upon the occurrence of certain events or acts specified in the related
Commercial Mortgage Loan Documents, including the filing by the related Obligor
of a voluntary petition under federal or state bankruptcy or insolvency law.

 

(27)                          Mortgage Releases.  The terms of the related
Mortgage or related Commercial Mortgage Loan Documents do not provide for
release of any material portion of the Mortgaged Property from the lien of the
Mortgage except (a) a partial release, accompanied by principal repayment of not
less than a specified percentage at least equal to the lesser of (i) 110% of the
related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Commercial Mortgage Loan, (b) upon
payment in full of such Commercial Mortgage Loan, (c) releases of out-parcels
that are unimproved or other portions of the Mortgaged Property which will not
have a material adverse effect on the underwritten value of the Mortgaged
Property and which were not afforded any material value in the appraisal
obtained at the origination of the Commercial Mortgage Loan and are not
necessary for physical access to the Mortgaged Property or compliance with
zoning requirements, or (d) as required pursuant to an order of condemnation.

 

(28)                          Financial Reporting and Rent Rolls.  The
Commercial Mortgage Loan Documents for each Commercial Mortgage Loan require the
Obligor to provide the owner or holder of the Mortgage with quarterly (other
than for single-tenant properties) and annual operating statements, and
quarterly (other than for single-tenant properties) rent rolls for properties
that have leases contributing more than 5% of the in-place base rent and annual
financial statements, which annual financial statements with respect to each
Commercial Mortgage Loan with more than one Obligor are in the form of an annual
combined balance sheet of the Obligor entities (and no other entities), together
with the related combined statements of operations, members’ capital and cash
flows, including a combining balance sheet and statement of income for the
Mortgaged Properties on a combined basis.

 

(29)                          Acts of Terrorism Exclusion.  With respect to each
Commercial Mortgage Loan over $25 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007 (collectively
referred to as “TRIA”), from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy.  With respect to each other
Commercial

 

Sch. 1-10

--------------------------------------------------------------------------------


 

Mortgage Loan, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of the Commercial Mortgage
Loan, and, to Seller’s knowledge, do not, as of the Purchase Date, specifically
exclude Acts of Terrorism, as defined in TRIA, from coverage, or if such
coverage is excluded, it is covered by a separate terrorism insurance policy. 
With respect to each Commercial Mortgage Loan, the related Commercial Mortgage
Loan Documents do not expressly waive or prohibit the mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto
except to the extent that any right to require such coverage may be limited by
commercial availability on commercially reasonable terms; provided, however,
that if TRIA or a similar or subsequent statute is not in effect, then, provided
that terrorism insurance is commercially available, the Obligor under each
Commercial Mortgage Loan is requested to carry terrorism insurance, but in such
event the Obligor shall not be required to spend on terrorism insurance coverage
more than two times the amount of the insurance premium that is payable in
respect of the property and business interruption/rental loss insurance required
under the related Commercial Mortgage Loan Documents (without giving effect to
the cost of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance) at the time of the origination of the
Commercial Mortgage Loan, and if the cost of terrorism insurance exceeds such
amount, the Obligor is required to purchase the maximum amount of terrorism
insurance available with funds equal to such amount.

 

(30)                          Due on Sale or Encumbrance.  Subject to specific
exceptions set forth below, each Commercial Mortgage Loan contains a “due on
sale” or other such provision for the acceleration of the payment of the unpaid
principal balance of such Commercial Mortgage Loan if, without the consent of
the holder of the Mortgage (which consent, in some cases, may not be
unreasonably withheld) and/or complying with the requirements of the related
Commercial Mortgage Loan Documents (which provide for transfers without the
consent of the lender which are customarily acceptable to the Seller lending on
the security of property comparable to the related Mortgaged Property,
including, without limitation, transfers of worn-out or obsolete furnishings,
fixtures, or equipment promptly replaced with property of equivalent value and
functionality and transfers by leases entered into in accordance with the
Commercial Mortgage Loan Documents), (a) the related Mortgaged Property, or any
equity interest of greater than 50% in the related Obligor, is directly or
indirectly pledged, transferred or sold, other than as related to (i) family and
estate planning transfers or transfers upon death or legal incapacity,
(ii) transfers to certain affiliates as defined in the related Commercial
Mortgage Loan Documents, (iii) transfers that do not result in a change of
Control of the related Obligor or transfers of passive interests so long as the
guarantor retains Control, (iv) transfers to another holder of direct or
indirect equity in the Obligor, a specific Person designated in the related
Commercial Mortgage Loan Documents or a Person satisfying specific criteria
identified in the related Commercial Mortgage Loan Documents, such as a
qualified equity holder, (v) transfers of stock or similar equity units in
publicly traded companies or (vi) a substitution or release of collateral within
the parameters of paragraph (27) herein, or (vii) by reason of any mezzanine
debt that existed at the origination of the related Commercial Mortgage Loan, or
(b) the related Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Mortgaged Property, other than (i) any
subordinate debt that

 

Sch. 1-11

--------------------------------------------------------------------------------


 

existed at origination and is permitted under the related Commercial Mortgage
Loan Documents, (ii) purchase money security interests, (iii) any Crossed
Mortgage Loan or (iv) Permitted Encumbrances.  The Mortgage or other Commercial
Mortgage Loan Documents provide that to the extent any rating agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the Obligor is responsible for such payment along with all other
reasonable fees and expenses incurred by the mortgagee relative to such transfer
or encumbrance.  For purposes of the foregoing representation, “Control” means
the power to direct the management and policies of an entity, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract or otherwise.

 

(31)                          Single-Purpose Entity. Each Commercial Mortgage
Loan requires the Obligor to be a Single-Purpose Entity for at least as long as
the Commercial Mortgage Loan is outstanding.  Both the Commercial Mortgage Loan
Documents and the organizational documents of the Obligor with respect to each
Commercial Mortgage Loan with an outstanding principal balance in excess of $5
million provide that the Obligor is a Single-Purpose Entity, and each Commercial
Mortgage Loan with an outstanding principal balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Obligor.  For this purpose,
a “Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents (or if the Commercial Mortgage Loan has an outstanding
principal balance equal to $5 million or less, its organizational documents or
the related Commercial Mortgage Loan Documents) provide substantially to the
effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Commercial
Mortgage Loans and prohibit it from engaging in any business unrelated to such
Mortgaged Property or Properties, and whose organizational documents further
provide, or which entity represented in the related Commercial Mortgage Loan
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Commercial Mortgage Loan Documents, that it has
its own books and records and accounts separate and apart from those of any
other person (other than an Obligor for a Crossed Mortgage Loan), and that it
holds itself out as a legal entity, separate and apart from any other person or
entity.

 

(32)                          [Intentionally Omitted].

 

(33)                          Floating Interest Rates.  The interest rate of
each Commercial Mortgage Loan that bears interest at a floating rate of interest
is based on LIBOR plus a margin (which interest rate may be subject to a minimum
or “floor” rate).  For this purpose, “LIBOR” shall mean (a) the offered rate for
deposits in U.S. dollars for a period equal to thirty (30) days, which appears
on the display designated as “BBAM” on Bloomberg (or such other display as may
replace “BBAM” on Bloomberg), or any successor thereto, as the London Interbank
Offering Rate as of 8:00 a.m., New York City time, on the applicable
determination date or (b) if such rate does not appear on said “BBAM” display,
then the arithmetic mean (rounded as aforesaid) of certain offered quotations of
rates to prime banks in the London interbank market as of approximately 11:00
a.m., London time, in an amount that is representative for a single transaction
in the relevant market at the relevant time.

 

Sch. 1-12

--------------------------------------------------------------------------------


 

(34)                          Interest Rate Protection Agreements.  If the
related Commercial Mortgage Loan bears a floating rate, then Seller has obtained
an interest rate protection agreement in the form of a cap with respect to the
related Commercial Mortgage Loan, in form and substance acceptable to Seller.

 

(35)                          Ground Leases.   With respect to any Commercial
Mortgage Loan where the Commercial Mortgage Loan is secured by a leasehold
estate under a Ground Lease in whole or in part, and the related Mortgage does
not also encumber the related lessor’s fee interest in such Mortgaged Property,
based upon the terms of the Ground Lease and any estoppel or other agreement
received from the ground lessor in favor of Seller, its successors and assigns,
Seller represents and warrants that:

 

(a)                                 The Ground Lease or a memorandum regarding
such Ground Lease has been duly recorded or submitted for recordation in a form
that is acceptable, to Seller’s knowledge, for recording in the applicable
jurisdiction.  The Ground Lease or an estoppel or other agreement received from
the ground lessor permits the interest of the lessee to be encumbered by the
related Mortgage and does not restrict the use of the related Mortgaged Property
by such lessee, its successors or assigns in a manner that would materially
adversely affect the security provided by the related Mortgage;

 

(b)                                 The lessor under such Ground Lease has
agreed in a writing included in the related Asset File (or in such Ground Lease)
that the Ground Lease may not be amended or modified, or canceled or terminated
by agreement of lessor and lessee, without the prior written consent of the
lender (except termination or cancellation if (i) notice of a default under the
Ground Lease is provided to lender and (ii) such default is curable by lender as
provided in the Ground Lease but remains uncured beyond the applicable cure
period), and no such consent has been granted by the Seller since the
origination of the Commercial Mortgage Loan except as reflected in any written
instruments which are included in the related Asset File;

 

(c)                                  The Ground Lease has an original term (or
an original term plus one or more optional renewal terms, which, under all
circumstances, may be exercised, and will be enforceable, by either Obligor or
the mortgagee) that extends not less than twenty (20) years beyond the stated
maturity of the related Commercial Mortgage Loan, or ten (10) years past the
stated maturity if such Commercial Mortgage Loan fully amortizes by the stated
maturity (or with respect to a Commercial Mortgage Loan that accrues on an
actual 360 basis, substantially amortizes);

 

(d)                                 The Ground Lease either (i) is not subject
to any liens or encumbrances superior to, or of equal priority with, the
Mortgage, except for the related fee interest of the ground lessor and the
Permitted Encumbrances, or (ii)  is subject to a subordination, non-disturbance
and attornment agreement to which the mortgagee on the lessor’s fee interest in
the Mortgaged Property is subject;

 

(e)                                  The Ground Lease does not place
commercially unreasonable restrictions on the identity of the Mortgagee and the
Ground Lease is assignable to the holder of the

 

Sch. 1-13

--------------------------------------------------------------------------------


 

Commercial Mortgage Loan and its successors and assigns without the consent of
the lessor thereunder, and in the event it is so assigned, it is further
assignable by the holder of the Commercial Mortgage Loan and its successors and
assigns without the consent of the lessor;

 

(f)                                   The Seller has not received any written
notice of material default under or notice of termination of such Ground Lease. 
To the Seller’s knowledge, there is no material default under such Ground Lease
and no condition that, but for the passage of time or giving of notice, would
result in a material default under the terms of such Ground Lease and to the
Seller’s knowledge, such Ground Lease is in full force and effect as of the
Purchase Date;

 

(g)                                  The Ground Lease or ancillary agreement
between the lessor and the lessee requires the lessor to give to the lender
written notice of any default, and provides that no notice of default or
termination is effective against the lender unless such notice is given to the
lender;

 

(h)                                 A lender is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease through legal proceedings) to
cure any default under the Ground Lease which is curable after the lender’s
receipt of notice of any default before the lessor may terminate the Ground
Lease;

 

(i)                                     The Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
the Seller in connection with loans originated for securitization;

 

(j)                                    Under the terms of the Ground Lease, an
estoppel or other agreement received from the ground lessor and the related
Mortgage (taken together), any related insurance proceeds or the portion of the
condemnation award allocable to the ground lessee’s interest (other than (i) de
minimis amounts for minor casualties or (ii) in respect of a total or
substantially total loss or taking as addressed in clause (k) below) will be
applied either to the repair or to restoration of all or part of the related
Mortgaged Property with (so long as such proceeds are in excess of the threshold
amount specified in the related Commercial Mortgage Loan Documents) the lender
or a trustee appointed by it having the right to hold and disburse such proceeds
as repair or restoration progresses, or to the payment of the outstanding
principal balance of the Commercial Mortgage Loan, together with any accrued
interest;

 

(k)                                 In the case of a total or substantially
total taking or loss, under the terms of the Ground Lease, an estoppel or other
agreement and the related Mortgage (taken together), any related insurance
proceeds, or portion of the condemnation award allocable to ground lessee’s
interest in respect of a total or substantially total loss or taking of the
related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the
Commercial Mortgage Loan, together with any accrued interest; and

 

Sch. 1-14

--------------------------------------------------------------------------------


 

(l)                                     Provided that the lender cures any
defaults which are susceptible to being cured, the ground lessor has agreed to
enter into a new lease with lender upon termination of the Ground Lease for any
reason, including rejection of the Ground Lease in a bankruptcy proceeding.

 

(36)                          Servicing.  To Seller’s knowledge, the servicing
and collection practices used by the Seller with respect to the Commercial
Mortgage Loan have been, in all material respects, legal and have met customary
industry standards for servicing of similar commercial loans.

 

(37)                          Origination and Underwriting.  To Seller’s
knowledge, the origination practices of the Seller (or the related originator if
Seller was not the originator) with respect to each Commercial Mortgage Loan
have been, in all material respects, legal and as of the date of its
origination, such Commercial Mortgage Loan and the origination thereof complied
in all material respects with, or was exempt from, all requirements of federal,
state or local law relating to the origination of such Commercial Mortgage Loan.

 

(38)                          No Material Default; Payment Record.  No
Commercial Mortgage Loan has been more than thirty (30) days delinquent, without
giving effect to any grace or cure period, in making required payments since
origination, and no Commercial Mortgage Loan is more than thirty (30) days
delinquent (beyond any applicable grace or cure period) in making required
payments as of the Purchase Date.  To the Seller’s knowledge, there is (a) no
material default, breach, violation or event of acceleration existing under the
related Commercial Mortgage Loan, or (b) no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either clause (a) or clause (b),
materially and adversely affects the value of the Commercial Mortgage Loan or
the value, use or operation of the related Mortgaged Property.  No person other
than the holder of such Commercial Mortgage Loan may declare any event of
default under the Commercial Mortgage Loan or accelerate any indebtedness under
the Commercial Mortgage Loan Documents.

 

(39)                          Bankruptcy.  As of the date of origination of the
related Commercial Mortgage Loan and to the Seller’s knowledge as of the
Purchase Date, no Obligor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 

(40)                          Organization of Obligor.  With respect to each
Commercial Mortgage Loan, in reliance on certified copies of the organizational
documents of the Obligor delivered by the Obligor in connection with the
origination of such Commercial Mortgage Loan, the Obligor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico.  Except with respect to any Crossed
Mortgage Loan, no Commercial Mortgage Loan has an Obligor that is an Affiliate
of another Obligor and no Obligor is an Affiliate of Seller. (An “Affiliate” for
purposes of this paragraph (39) means an Obligor that is under direct or
indirect common ownership and control with another Obligor.)

 

Sch. 1-15

--------------------------------------------------------------------------------


 

(41)                          Environmental Conditions.  A Phase I environmental
site assessment (or update of a previous Phase I and or Phase II site
assessment) and, with respect to certain Commercial Mortgage Loans, a Phase II
environmental site assessment (collectively, an “ESA”) meeting ASTM requirements
was conducted by a reputable environmental consultant in connection with such
Commercial Mortgage Loan within 12 months prior to its origination date (or an
update of a previous ESA was prepared), and such ESA either (i) did not identify
the existence of Environmental Conditions at the related Mortgaged Property or
the need for further investigation with respect to any Environmental Condition
that was identified, or (ii) if the existence of an Environmental Condition or
need for further investigation was indicated in any such ESA, then at least one
of the following statements is true: (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Obligor and is held or
controlled by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Obligor that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the Environmental Condition affecting the related
Mortgaged Property was otherwise listed by such governmental authority as
“closed” or a reputable environmental consultant has concluded that no further
action is required); (D) a secured creditor environmental policy or a pollution
legal liability insurance policy that covers liability for the Environmental
Condition was obtained from an insurer meeting the Insurance Rating
Requirements; (E) a party not related to the Obligor was identified as the
responsible party for such Environmental Condition and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Obligor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action.  To Seller’s knowledge, except as set forth in the ESA, there is no
Environmental Condition at the related Mortgaged Property.  Neither Seller has
knowledge of any material violation of any applicable Environmental Law with
respect to the Mortgaged Property.  Neither Seller nor, to Seller’s knowledge,
the Obligor has taken any actions which would cause the Mortgaged Property not
to be in compliance with all applicable Environmental Laws.  The Commercial
Mortgage Loan Documents require the Obligor to comply with all Environmental
Laws.

 

(42)                          Appraisal.  The Credit File contains an appraisal
of the related Mortgaged Property with an appraisal date within six (6) months
of the Commercial Mortgage Loan origination date, and within one hundred twenty
(120) of the Purchase Date.  The appraisal is signed by an appraiser who is
either a Member of the Appraisal Institute (“MAI”) and/or has been licensed and
certified to prepare appraisals in the state where the Mortgaged Property is
located. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation and has certified that such appraiser had no
interest, direct or indirect, in the

 

Sch. 1-16

--------------------------------------------------------------------------------


 

Mortgaged Property or the Obligor or in any loan made on the security thereof,
and its compensation is not affected by the approval or disapproval of the
Commercial Mortgage Loan.

 

(43)                          Commercial Mortgage Loan Schedule.  The
information pertaining to each Commercial Mortgage Loan which is set forth in
the mortgage loan schedule is true and correct in all material respects as of
the Purchase Date and contains all information required by this Agreement to be
contained therein.

 

(44)                          Cross-Collateralization.  Each Commercial Mortgage
Loan that is cross-collateralized or cross-defaulted is cross-collateralized or
cross-defaulted only with other Commercial Mortgage Loans that are subject to
Transactions under this Agreement.

 

(45)                          Advance of Funds by the Seller.  After
origination, no advance of funds has been made by Seller to the related Obligor
other than in accordance with the Commercial Mortgage Loan Documents (including
any future funding that may be required per an accompanying mezzanine or other
subordinate loan made by the Seller), and, to Seller’s knowledge, no funds have
been received from any person other than the related Obligor or an affiliate
for, or on account of, payments due on the Commercial Mortgage Loan (other than
as contemplated by the Commercial Mortgage Loan Documents, such as, by way of
example and not in limitation of the foregoing, amounts paid by the
tenant(s) into a lender-controlled lockbox if required or contemplated under the
related lease or Commercial Mortgage Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Obligor under a Commercial Mortgage Loan, other than contributions made on or
prior to the date hereof.

 

(46)                          Compliance with Anti-Money Laundering Laws. 
Seller has complied in all material respects with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act of 2001 with respect to the origination of the Commercial Mortgage Loan, the
failure to comply with which would have a material adverse effect on the
Commercial Mortgage Loan.

 

Sch. 1-17

--------------------------------------------------------------------------------


 

SCHEDULE 1(b)

 

REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING OF PARTICIPATION INTERESTS

 

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Participation Interest, that as of the Purchase Date and at all times
while the Program Documents and the related Transaction hereunder is in full
force and effect.  With respect to those representations and warranties which
are made to the knowledge of Seller or to the best of Seller’s knowledge or if
there is any limitation as to the scope any representation by a knowledge
qualifier, if it is discovered by Seller or Buyer that the substance of such
representation and warranty is inaccurate, notwithstanding the lack of knowledge
with respect to the substance of such representation and warranty, such
inaccuracy shall be deemed a breach of the applicable representation and
warranty.

 

(1)                                 Commercial Mortgage Loans.  If the
Participation Interest represents a Participation Interest in a Commercial
Mortgage Loan, the representations and warranties with respect to the related
Commercial Mortgage Loan set forth on Schedule 1(a) are true and correct in all
material respects.

 

(2)                                 Performing Loans.  The Participation
Interest is a performing participation interest in a performing Commercial
Mortgage Loan evidenced by a Participation Certificate.  Each Participation
Interest is (a) a senior or pari passu senior interest in a whole mortgage loan
or (b) a junior or pari passu interest in a whole mortgage loan, with the
respective senior or pari passu interest in such whole mortgage loan also
subject to a Transaction under the Agreement.

 

(3)                                 Marketable Title.  Immediately prior to the
transfer and assignment to the Buyer thereof, Seller had good and marketable
title to, and was the sole owner and holder of, such Participation Interest,
Seller is transferring such Participation Interest free and clear of any and all
liens, pledges, encumbrances, charges, security interests or any other ownership
interests of any nature encumbering such Participation Interest, and no
Participation Interest document is subject to any assignment (other than
assignments to Seller), participation, or pledge.

 

(4)                                 No Liens.  No default or event of default
has occurred under any agreement pertaining to any lien or other interest that
ranks pari passu with or senior to the interests of the holder of such
Participation Interest in respect of the related Mortgage Loan (as applicable)
unless such interests are subject to a Transaction hereunder and there is no
provision in any such agreement which would provide for any increase in the
principal amount of any such lien or other interest.

 

(5)                                 No Breach.  No (i) monetary default, breach
or violation exists with respect to any agreement or other document governing or
pertaining to such Participation Interest, (ii) material non-monetary default,
breach or violation exists with respect to such Participation Interest, or
(iii) event which, with the passage of time or with notice and the expiration of

 

Sch. 1-1

--------------------------------------------------------------------------------


 

any grace or cure period, would constitute a default, breach, violation or event
of acceleration with respect to such Participation Interest.

 

(6)                                 Securities.  None of the Participation
Interests (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is Investment Property, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.  None of the
Mortgage Loan documents for the Participation Interest consists of Instruments. 
For purposes of this paragraph (6), capitalized terms undefined in this
Agreement have the meaning given to such term in the Uniform Commercial Code.

 

(7)                                 Bankruptcy.  No issuer of the Purchased
Asset, no co-participant and no Obligor related to any Mortgage Loan, is a
debtor in any state or federal bankruptcy or insolvency proceeding.

 

(8)                                 Affiliates.  The Obligor related to a
Mortgage Loan is not an Affiliate of Seller.

 

(9)                                 Intercompany Transfers.  Except as disclosed
in the summary information delivered to the Buyer and previous intercompany
transfers, no Participation Interest has been acquired by an Affiliate of Seller
other than a direct parent of Seller.

 

(10)                          No Default.  (i) There is no material default,
breach, or violation existing under the related Participation Interest
documents, and no event has occurred (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a material default, breach, or
violation, provided, however, that this representation and warranty does not
cover any default, breach, or violation that specifically pertains to or arises
out of an exception scheduled to any other representation and warranty made by
Seller in this Schedule 1(b), and (ii) Seller has not waived any material
default, breach, or violation under such Participation Interest documents, in
the case of either (i) or (ii), materially and adversely affects the value of
the Participation Interest, provided, however, that this representation and
warranty does not cover any default, breach, or violation that specifically
pertains to or arises out of an exception scheduled to any other representation
and warranty made by the Seller in this Schedule 1(b).  Pursuant to the terms of
the related Participation Interest documents no Person or party other than the
holder of such Participation Interest may declare any event of default under
such Participation Interest documents.

 

(11)                          Asset File.  The Asset File delivered by Seller
with respect to such Participation Interest (i) represents a true and correct
copy of the documents contained therein and each Asset Schedule, together with
all other information contained therein prepared by Seller or its respective
Affiliates and delivered by Seller to Buyer immediately prior to the Purchase
Date, (ii) is true and correct, (iii) conforms in all material respects to the
Summary Diligence Materials previously provided to Buyer and pursuant to which
Buyer has elected to enter into the Transaction, and (iv) constitutes all
material documents evidencing and/or securing such Participation Interest and
such documents have not been materially amended or modified except as set forth
in the documents contained in the Asset File delivered by Seller.

 

Sch. 1-2

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

RESPONSIBLE OFFICERS

 

SELLER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Name

 

Title

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Guarantor under this Agreement:

 

Name

 

Title

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch. 2-1

--------------------------------------------------------------------------------


 

BUYER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Buyer under this Agreement:

 

AUTHORIZED REPRESENTATIVES OF UBS AG

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch. 2-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE LETTER

 

TH COMMERCIAL UBS LLC
601 Carlson Parkway, Suite 1400

Minnetonka, Minnesota 55305
Attention:  General Counsel

 

[Date]

 

Re: Master Repurchase Agreement, dated as of November 4, 2016 (the “Repurchase
Agreement”), between TH Commercial UBS LLC (“Seller”) and UBS AG, by and through
its branch office at 1285 Avenue of the Americas, New York, New York (the
“Buyer”).

 

Ladies and Gentlemen:

 

We hereby release all right, interest or claim of any kind with respect to the
Purchased Asset(s) referenced below, such release to be effective automatically
without any further action by any party, provided Buyer has received from Seller
100% of the Repurchase Price upon repurchase of any Purchased Asset in
accordance with the wire instructions set forth on Schedule 1 hereto in
immediately available funds, of an aggregate amount equal to
$                  .  All capitalized terms used herein but not otherwise
defined shall have the meanings specified in the Repurchase Agreement.

 

Asset

 

Obligor

 

Asset Amount

 

Street Address
(if applicable)

 

City
(if applicable)

 

State
(if applicable)

 

Zip
(if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

UBS AG, BY AND THROUGH ITS BRANCH OFFICE AT 1285 AVENUE OF THE AMERICAS, NEW
YORK, NEW YORK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. A-1

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. A-2

--------------------------------------------------------------------------------


 

Wire Instructions:

 

Exh. A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF DISTRIBUTION WORKSHEET

 

See attached.

 

Exh. B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that TH Commercial UBS LLC (“Seller”) hereby
irrevocably constitute and appoint UBS AG, BY AND THROUGH ITS BRANCH OFFICE AT
1285 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK (“Buyer”) and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Seller and in the name of Seller or in its own name, from time to time
in Buyer’s discretion:

 

(a)                                 in the name of Seller or in its own name, or
otherwise, to take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due with
respect to any assets purchased by Buyer under the Master Repurchase Agreement
(as amended, restated or modified, the “Repurchase Agreement”) dated November 4,
2016 (the “Assets”) and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Buyer for the purpose of collecting any and all such moneys due with respect to
any such Assets whenever payable;

 

(b)                                 to pay or discharge taxes and liens levied
or placed on or threatened against the Assets;

 

(c)                                  (i) to direct any party liable for any
payment under any Assets to make payment of any and all moneys due or to become
due thereunder directly to Buyer or as Buyer shall direct; (ii) to ask or demand
for, collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Assets; (iii) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Assets; (iv) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Assets or any proceeds thereof and to
enforce any other right in respect of any Assets; (v) to defend any suit, action
or proceeding brought against Seller with respect to any Assets; (vi) to settle,
compromise or adjust any suit, action or proceeding described in clause
(v) above and, in connection therewith, to give such discharges or releases as
Buyer may deem appropriate; and (vii) generally, to sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any Assets as fully
and completely as though Buyer were the absolute owner thereof for all purposes,
and to do, at Buyer’s option and Seller’s expense, at any time, and from time to
time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Assets and Buyer’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as Seller might do;

 

(d)                                 for the purpose of carrying out the transfer
of servicing with respect to the Assets from the Collateral Administrator to a
successor servicer appointed by Buyer in its sole discretion and to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish such transfer of servicing;
and

 

(e)                                  for the purpose of delivering any notices
of sale to mortgagors or other third parties, including without limitation, with
respect to the Assets, those required by law.

 

Exh. C-1

--------------------------------------------------------------------------------


 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such
powers.  Buyer shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to Seller for any
act or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

Exh. C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has caused this power of attorney to be executed and
Seller’s seal to be affixed this    day of      , 20  .

 

 

TH COMMERCIAL UBS LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to the Power of Attorney

 

--------------------------------------------------------------------------------


 

Acknowledgment of Execution by Seller (Principal):

 

STATE OF

)

 

 

)           ss.:

 

COUNTY OF

)

 

 

On the     day of            , 201   before me, the undersigned, a Notary Public
in and for said State, personally appeared                                ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity
as                        for TH Commercial UBS LLC and that by his signature on
the instrument, the person upon behalf of which the individual acted, executed
the instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

 

Notary Public

 

 

 

 

 

My Commission expires

 

 

Signature Page to the Power of Attorney

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF TAX COMPLIANCE CERTIFICATE

 

Reference is hereby made to the Master Repurchase Agreement, dated as of
November 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), between TH Commercial UBS LLC (“Seller”) and UBS
AG, BY AND THROUGH ITS BRANCH OFFICE AT 1285 AVENUE OF THE AMERICAS, NEW YORK,
NEW YORK (the “Buyer”).  Pursuant to the provisions of Section 7 of the
Agreement, the undersigned hereby certifies that:

 

1.                                      It is a     natural individual person,
     treated as a corporation for U.S. federal income tax purposes,     
disregarded for U.S. federal income tax purposes (in which case a copy of this
Tax Compliance Certificate is attached in respect of its sole beneficial owner),
or      treated as a partnership for U.S. federal income tax purposes (one must
be checked).

 

2.                                      It is the beneficial owner of amounts
received pursuant to the Agreement.

 

3.                                      It is not a bank, as such term is used
in section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), or the Agreement is not, with respect to the undersigned, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of such section.

 

4.                                      It is not a 10-percent shareholder of
Seller within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code.

 

5.                                      It is not a controlled foreign
corporation that is related to Seller within the meaning of section
881(c)(3)(C) of the Code.

 

6.                                      Amounts paid to it under the Agreement
and the other Program Documents (as defined in the Agreement) are not
effectively connected with its conduct of a trade or business in the United
States.

 

Dated:

 

 

 

 

 

 

[NAME OF UNDERSIGNED]

 

 

 

By:

 

 

Name:

 

Title:

 

Exh. D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RESERVED

 

Exh. E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF TRANSACTION REQUEST AND CONFIRMATION

 

[DATE]

 

UBS AG
1285 Avenue of the Americas, 8th Floor
New York, New York 10019
Attention: David Schell

 

Re:                             Master Repurchase Agreement, dated as of
November 4, 2016 (the “Agreement”), between TH Commercial UBS LLC (“Seller”) and
UBS AG, by and through its branch office at 1285 Avenue of the Americas, New
York, New York (the “Buyer”).

 

Eligible Asset:

Original Principal Amount of Note:

Purchase Price:

 

Ladies and Gentlemen:

 

Pursuant to the Agreement, Seller hereby requests that Buyer enter into a
Transaction to purchase the Eligible Assets listed on the Asset Schedule
attached hereto as Annex 1 in accordance with the Agreement.

 

In connection with this Transaction Request and Confirmation, the undersigned
hereby certifies that: (i) each of the Transaction conditions precedent set
forth in Section 3 of the Agreement has been satisfied as of the date hereof, or
will be satisfied on the proposed Purchase Date (other than the conditions
precedent set forth in clauses (i), (viii), (xii) and (xiii) of Section 3(b) of
the Agreement); (ii) attached hereto as Annex 2 is the Purchase Closing
Statement for the Eligible Asset; and (iii) attached hereto is (x) the Summary
Diligence Materials relating to the Eligible Asset described on Annex 3 hereto,
and (y) with respect to the Eligible Asset, an Asset Schedule attached hereto as
Annex 1.

 

Seller hereby acknowledges that this Transaction Request and Confirmation shall
not be binding upon Buyer unless and until Buyer has countersigned this
Transaction Request and Confirmation and delivered it to Seller.

 

Buyer confirms its agreement to enter into a Transaction to purchase the
Eligible Assets which are Purchased Assets listed in Annex I hereto in
accordance with the terms listed in Annex I, pursuant to the Master Repurchase
Agreement among Buyer, Seller and Guarantor, dated as of November 4, 2016 (the
“Agreement”).

 

[TO BE USED IF PRODUCTS ADDED: From and after the date hereof, all references to
the representations and warranties set forth on Schedule 1 to the Agreement with
respect to [Product Name] (but only [Product Name] and no other Approved
Products shall be deemed modified as follows:

 

Exh. F-1

--------------------------------------------------------------------------------


 

[Insert any changes to the applicable Product]

 

From and after the date hereof, all references to the following definitions set
forth in the Agreement with respect to [Product Name] (but only as to [Product
Name] and no other Approved Products) shall be deemed modified as follows:

 

[Insert any changes for the applicable Product]]

 

Exh. F-2

--------------------------------------------------------------------------------


 

All capitalized terms used herein but not otherwise defined shall have the
meanings specified in the Agreement.  The Agreement is incorporated by reference
into this Transaction Request and Confirmation, and is made a part hereof as if
it were fully set forth herein and as evidenced hereby until all amounts due in
connection with this Transaction are paid in full.

 

 

 

 

TH COMMERCIAL UBS LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exh. F-3

--------------------------------------------------------------------------------


 

Buyer hereby agrees to purchase the Eligible Assets set forth in this
Transaction Request and Confirmation pursuant to the provisions of the Agreement
and the terms hereof.

 

With respect to the representations and warranties of Seller made pursuant to
Section 11 of the Agreement and Schedule 1 thereto, Buyer hereby acknowledges
and consents to the exceptions to such representations and warranties, if any.

 

Agreed and Accepted:

 

 

 

 

 

UBS AG, by and through its branch office

at 1285 Avenue of the Americas,

New York, New York

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exh. F-4

--------------------------------------------------------------------------------


 

Annex 1 to Exhibit F

 

ASSET SCHEDULE(2)

 

Property Summary

Loan
Name

 

City

 

State

 

# of Prop

 

Property
Type

 

Property
Size

 

Unit of
Measure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Amounts

 

NCF Dates

Loan
Name

 

Warehoused
Debt

 

TH
Commercial
UBS LLC
Loan
Amount

 

UBS
Allocated
Loan
Amt

 

Note Date

 

TH
Commercial
UBS LLC
Update

 

TH
Commercial
UBS LLC
NCF at
Origination

 

TH
Commercial
UBS LLC
NCF
Updated

 

UBS
NCF at
Repo Fin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  Any Asset Schedule attached electronically to any Transaction Request and
Confirmation shall be attached as a “pdf” file

 

--------------------------------------------------------------------------------


 

DSCR/DY Summary

Loan
Name

 

UBS
Update
DSC

 

TH
Commercial
UBS
LLC at
Close
DSCR

 

TH
Commercial
UBS LLC
Update
DSCR

 

UBS at
Repo Fin
DSCR

 

Facility
Minimum

 

Cushion

 

DY on
Senior
Debt

 

65%
Adv.
Rate DY

 

DY to
TH
Commercial
UBS
LLC
Last
Dollar

 

Facility
Minimum

 

Cushion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LTV/LTC Summary

Loan Name

 

UBS Updated LTV

 

TH
Commercial
UBS LLC
at Close
LTV

 

UBS at
Close LTV

 

Facility
Maximum

 

Cushion

 

UBS Last
$ Out LTV

 

LTC TH
Commercial
UBS LLC
Debt
Positon

 

Loan
Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. J-7

--------------------------------------------------------------------------------


 

Annex 2 to Exhibit F

 

PURCHASE CLOSING STATEMENT

 

UBS AG
TH Commercial UBS LLC Facility

Funding Memorandum

 

To:                                                                                              
U.S. Real Estate Finance Group

From:                                                                              
TH Commercial UBS LLC

Date:                                                                                    
[     ]

Subject:                                                                     
[ASSET NAME]

 

Please wire the following:

 

WIRE I:

 

Funding for:

 

Loan Amount

 

Advance Rate

 

Advance
Amount

 

[ASSET NAME]

 

$

[         ]

 

[   ]

%

$

[         ]

 

Total Advance Amount

 

$

[         ]

 

[   ]

%

$

[         ]

 

Expenses

 

 

 

 

 

$

[   ]

 

Total Amount of Wire

 

 

 

 

 

$

[           ]

 

 

Wire Instructions

 

Bank:

[            ]

ABA No.

[            ]

Account Name:

[            ]

Account No:

[            ]

Ref:

[            ]

Notify:

[            ]

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex 3 to Exhibit F

 

SUMMARY DUE DILIGENCE MATERIALS

 

For Commercial Mortgage Loans:

 

1. Underwriting

2. Appraisal

3. Engineering

4. Environmental

5. Current Financial Statements

6. Current Rent Roll

7. Closing Binder

 

For Participation Interests:

 

1. Underwriting

2. Appraisal

3. Engineering

4. Environmental

5. Current Financial Statements

6. Current Rent Roll

7. Closing Binder

8. Documents Evidencing Participation Agreement

9. Participation Certificate (if any)

 

Exh. G-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE TO OBLIGOR

 

NOTICE TO OBLIGOR

 

[                  ]

 

[Name of Borrower]
[Address]
[            ]
Fax:
Phone:

 

[Name of Borrower]
[Address]
[            ]
Fax:
Phone:

 

Re:                             Transfer of Loan

 

Ladies and Gentlemen:

 

We hereby notify you that your asset [Identify Asset] has been transferred to
UBS AG, by and through its branch office at 1285 Avenue of the Americas, New
York, New York and                         will be the servicer of your loan. 
As such all future payments shall be made to the following account:

 

Wire Instructions:

 

 

Account #:

 

 

Account Name:

 

 

Attention:

 

 

Reference:

 

 

 

Please send all questions and correspondence to the following address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. G-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TH COMMERCIAL UBS LLC, as Seller

 

 

 

 

 

By:

 

 

  Name:

 

  Title:

 

  Date:

 

Exh. G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 


REQUEST FOR REPURCHASE AND CONFIRMATION

 

[DATE]

 

To:                             UBS AG
1285 Avenue of the Americas, 8th Floor
New York, New York 10019
Attention: David Schell
Telephone No: 212-713-3375
E-mail: david.schell@ubs.com

 

Re:     Master Repurchase Agreement, dated as of November 4, 2016 (the
“Agreement”), between TH Commercial UBS LLC (“Seller”) and UBS AG, by and
through its branch office at 1285 Avenue of the Americas, New York, New York
(the “Buyer”).  Capitalized terms used herein but not defined shall have the
meanings assigned to them in the Agreement.

 

In connection with the Purchased Assets currently subject to a Transaction under
the Agreement, we request the repurchase of those certain Purchased
Asset(s) described on Schedule A attached hereto [and release of any and all
liens placed by Buyer thereon].

 

Exh. H-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TH COMMERCIAL UBS LLC, as Seller

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exh. H-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Seller requests to repurchase the following Purchased Asset(s):

 

1.                                      [           ]

 

Exh. H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF CUSTODIAL DELIVERY LETTER

 

On this     day of             , 201  , TH Commercial UBS LLC (“Seller”), as
Seller under that certain Master Repurchase Agreement, dated as of November 4,
2016 (as amended from time to time the “Repurchase Agreement”) between Seller
and UBS AG, by and through its branch office at 1285 Avenue of the Americas, New
York, New York (“Buyer”), does hereby deliver to Wells Fargo Bank, N.A.
(“Custodian”), as custodian under that certain Custodial Agreement, dated as of
November 4, 2016, as amended from time to time, among Buyer, Seller and
Custodian, the Asset Files with respect to the Purchased Assets to be
transferred to Buyer pursuant to the Repurchase Agreement, which Purchased
Assets are listed on the Asset Schedule attached hereto and which Purchased
Assets shall be subject to the terms of the Custodial Agreement on the date
hereof.

 

With respect to the Asset Files delivered hereby, for the purposes of issuing
the Trust Receipt, the Custodian shall review the Asset Files to ascertain
delivery of the documents pursuant to the Custodial Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

 

Exh. I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has caused their names to be signed hereto by their
officers thereunto duly authorized as of the day and year first above written.

 

 

 

 

TH COMMERCIAL UBS LLC, as Seller

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exh. I-2

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF COLLATERAL ADMINISTRATOR NOTICE AND PLEDGE

 

[Date]

 

[          ], as Collateral Administrator

[ADDRESS]
Attention:                         

 

Re:                             Master Repurchase Agreement, dated as of
November 4, 2016 (the “Repurchase Agreement”), by and between TH Commercial UBS
LLC (“Seller”) and UBS AG, by and through its branch office at 1285 Avenue of
the Americas, New York, New York (the “Buyer”).

 

Ladies and Gentlemen:

 

Pursuant to the Repurchase Agreement, Collateral Administrator is hereby
notified that Seller has conveyed and pledged to Buyer certain assets under the
Repurchase Agreement (the “Purchased Assets”), which are serviced by
[          ] (the “Collateral Administrator”) pursuant to  that certain
Servicing and Asset management Agreement dated as of  July 6, 2015, by and among
the Collateral Administrator, TH Commercial Holdings LLC and Seller (as amended,
modified or otherwise supplemented from time to time, the “Collateral
Administrator Agreement”).  Capitalized terms used herein but not herein defined
shall have the meanings ascribed thereto in the Repurchase Agreement.

 

Section 1.                                          Servicing Rights and Grant
of Security Interest.  (a) Collateral Administrator acknowledges that the
Purchased Assets are being serviced on a servicing released basis.  In the event
that Collateral Administrator is deemed to retain any rights to servicing, Buyer
and Collateral Administrator hereby agree that in order to further secure
Seller’s Obligations under the Repurchase Agreement, Collateral Administrator
hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in all its rights to service (if any) related to the Purchased
Assets and all proceeds related thereto and in all instances, whether now owned
or hereafter acquired, now existing or hereafter created.

 

(b)                                 The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Repurchase Agreement and Transactions thereunder as defined under
Section 741(7)(A)(xi) and 101(47)(A)(v) of the Bankruptcy Code.

 

(c)                                  Collateral Administrator agrees to execute,
deliver and/or file such documents and perform such acts as may be reasonably
necessary to fully perfect Buyer’s security interest created hereby. 
Furthermore, Collateral Administrator hereby authorizes Buyer to file

 

Exh. J-1-1

--------------------------------------------------------------------------------


 

financing statements relating to the security interest set forth herein, as
Buyer, at its option, may deem appropriate.

 

(d)                                 Collateral Administrator waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
under the Repurchase Agreement and notice or proof of reliance by Buyer upon
this letter (the “Collateral Administrator Notice and Pledge”).  Collateral
Administrator hereby waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Seller with respect the
Obligations.

 

(e)                                  Buyer shall have all rights and remedies
against Collateral Administrator as set forth herein, and with respect to the
Servicing Rights, those rights and remedies set forth in the Repurchase
Agreement as if they are Repurchase Assets, which are incorporated by reference
herein, and under the Uniform Commercial Code.

 

Section 2.                                          Collateral Administrator to
Segregate. The Collateral Administrator shall segregate all amounts collected on
account of such Purchased Assets, hold them in trust for the sole and exclusive
benefit of Buyer, and remit such collections in accordance with the instructions
below.  Collateral Administrator shall follow the instructions of Buyer with
respect to the Purchased Assets, and shall deliver to Buyer any information with
respect to the Purchased Assets reasonably requested by Buyer.  Seller hereby
notifies and instructs the Collateral Administrator and the Collateral
Administrator is hereby authorized and instructed to remit any and all amounts
which would be otherwise payable to Seller with respect to the Purchased Assets
to the following account which instructions are irrevocable without the prior
written consent of Buyer:

 

 

Bank Name:

[          ]

 

ABA Number:

[          ]

 

Account Number:

[          ]

 

Account Name:

[          ]

 

Reference:

UBS-[    ] Facility

 

Section 3.                                          Event of Default.

 

(a)                                 Upon written notice following the occurrence
and during the continuance of an Event of Default, Buyer shall have the right to
immediately terminate Collateral Administrator’s right to service the Purchased
Assets without payment of any penalty or termination fee under the Collateral
Administrator Agreement.  Upon receipt of such notice, Seller and the Collateral
Administrator shall cooperate in transferring the applicable servicing of the
Purchased Assets to a successor servicer appointed by Buyer in its sole
discretion.

 

(b)                                 Notwithstanding any contrary information
which may be delivered to the Collateral Administrator by Seller, the Collateral
Administrator may conclusively rely on any information or notice of Event of
Default delivered by Buyer, and Seller shall indemnify and hold the Collateral
Administrator harmless for any and all claims asserted against it for any
actions taken in good faith by the Collateral Administrator in connection with
the delivery of such information or notice of Event of Default.

 

Exh. J-1-2

--------------------------------------------------------------------------------


 

(c)                                  In the event of a default or failure by
Collateral Administrator to perform its obligations under the Collateral
Administrator Agreement, Seller and Collateral Administrator hereby agree that
Buyer shall have the right to exercise, on behalf of Seller, any rights or
remedies available to Seller under such Collateral Administrator Agreement.

 

Section 4.                                          No Modification of the
Servicing Agreement.  Without the prior written consent of Buyer exercised in
Buyer’s sole discretion, Collateral Administrator shall not agree to (a) any
material modification, amendment or waiver of the Collateral Administrator
Agreement, including, without limitation, any modification or amendment to the
definition of Accepted Servicing Practices; (b) any termination of the
Collateral Administrator Agreement or (c) the assignment, transfer, or material
delegation of any of its rights or obligations under the Collateral
Administrator Agreement.

 

Section 5.                                          Counterparts.  This
Collateral Administrator Notice and Pledge may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Collateral
Administrator Notice and Pledge by signing any such counterpart.

 

Section 6.                                          Entire Agreement.  This
Collateral Administrator Notice and Pledge and the other Program Documents
embody the entire agreement and understanding of the parties hereto and thereto
and supersede any and all prior agreements, arrangements and understandings
relating to the matters provided for herein and therein.  No alteration, waiver,
amendments, or change or supplement hereto shall be binding or effective unless
the same is set forth in writing by a duly authorized representative of each
party hereto.

 

Section 7.                                          Governing Law; Jurisdiction;
Waiver of Trial by Jury.  (a)  THIS COLLATERAL ADMINISTRATOR NOTICE AND PLEDGE
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY, THE EFFECTIVENESS, VALIDITY AND ENFORCEABILITY OF ELECTRONIC
CONTRACTS, OTHER RECORDS, ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES USED IN
CONNECTION WITH ANY ELECTRONIC TRANSACTION AMONG THE PARTIES SHALL BE GOVERNED
BY E-SIGN.

 

(b)                                 EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

 

(i)                    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS COLLATERAL ADMINISTRATOR NOTICE AND PLEDGE, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

Exh. J-1-3

--------------------------------------------------------------------------------


 

(ii)                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT
IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii)              AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS
ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH
THE OTHER PARTY SHALL HAVE BEEN NOTIFIED;

 

(iv)             AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

 

(v)                WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS COLLATERAL ADMINISTRATOR NOTICE AND PLEDGE OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[remainder of page intentionally left blank]

 

Exh. J-1-4

--------------------------------------------------------------------------------


 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following address: 
UBS AG, 1285 Avenue of the Americas, 8th Floor, New York, New York 10019,
Attention:  David Schell, Telephone: 212-713-3375.

 

 

 

 

Very truly yours,

 

 

 

UBS AG, by and through its branch office at 1285 Avenue of the Americas, New
York, New York

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TH Commercial UBS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Two Harbors Investment Corp.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. J-1-5

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED:

 

 

 

 

 

[                                ],

 

as Collateral Administrator

 

 

 

By:

 

 

Title:

 

Telephone:

 

Facsimile:

 

Exh. J-1-6

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF COLLATERAL ADMINISTRATOR NOTICE

 

[Date]

 

[          ], as Collateral Administrator

[ADDRESS]
Attention:                         

 

Re:                             Master Repurchase Agreement, dated as of
November 4, 2016 (the “Repurchase Agreement”), by and between TH Commercial UBS
LLC (“Seller”) and UBS AG, by and through its branch office at 1285 Avenue of
the Americas, New York, New York (the “Buyer”).

 

Ladies and Gentlemen:

 

[                  ] (the “Collateral Administrator”) is servicing certain
assets for Seller pursuant to that certain Collateral Administrator Agreement
between the Collateral Administrator and Seller.  Pursuant to the Repurchase
Agreement among Buyer, Seller and Guarantor, the Collateral Administrator is
hereby notified that Seller has pledged to Buyer certain assets, which are
serviced by Collateral Administrator which are subject to a security interest in
favor of Buyer.

 

Upon receipt of a notice of Event of Default from Buyer in which Buyer shall
identify the assets which are then pledged to Buyer under the Repurchase
Agreement (the “Purchased Assets”), the Collateral Administrator shall segregate
all amounts collected on account of such Purchased Assets, hold them in trust
for the sole and exclusive benefit of Buyer, and remit such collections in
accordance with Buyer’s written instructions.  Following such notice of Event of
Default, Collateral Administrator shall follow the instructions of Buyer with
respect to the Purchased Assets, and shall deliver to Buyer any information with
respect to the Purchased Assets reasonably requested by Buyer.

 

Upon written notice following the occurrence and during the continuance of an
Event of Default, Buyer shall have the right to immediately terminate Collateral
Administrator’s right to service the Purchased Assets without payment of any
penalty or termination fee under the Collateral Administrator Agreement.  Upon
receipt of such notice, Seller and the Collateral Administrator shall cooperate
in transferring the applicable servicing of the Purchased Assets to a successor
servicer appointed by Buyer in its sole discretion.

 

Notwithstanding any contrary information which may be delivered to the
Collateral Administrator by Seller, the Collateral Administrator may
conclusively rely on any information or notice of Event of Default delivered by
Buyer, and Seller shall indemnify and hold the Collateral Administrator harmless
for any and all claims asserted against it for any actions taken in good faith
by the Collateral Administrator in connection with the delivery of such
information or notice of Event of Default.

 

Exh. J-2-1

--------------------------------------------------------------------------------


 

Buyer shall be an intended third-party beneficiary of the Collateral
Administrator Agreement, and without the prior written consent of Buyer
exercised in Buyer’s sole discretion, Collateral Administrator shall not agree
to (a) any material modification, amendment or waiver of the Collateral
Administrator Agreement, including, without limitation, any modification or
amendment to the definition of Accepted Servicing Practices; (b) any termination
of the Collateral Administrator Agreement or (c) the assignment, transfer, or
material delegation of any of its rights or obligations under the Collateral
Administrator Agreement.

 

Exh. J-2-2

--------------------------------------------------------------------------------


 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following address: 
UBS AG, 1285 Avenue of the Americas, 8th Floor, New York, New York 10019,
Attention:  David Schell, Telephone: 212-713-3375.

 

 

Very truly yours,

 

 

 

 

 

TH Commercial UBS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. J-2-3

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED:

 

 

 

[                                    ],

 

as Collateral Administrator

 

 

 

By:

 

 

Title:

 

Telephone:

 

Facsimile:

 

Exh. J-2-4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF ESCROW INSTRUCTION LETTER

 

[DATE]

 

[NAME OF TITLE COMPANY] (“Title Company”)

[TITLE COMPANY ADDRESS]

 

Re:                             $[      ] Loan (the “Loan”) being made by
[         ] (“Lender”) to [      ], a [       ] (“Borrower”), secured by
property commonly known as [      ] (the “Property”)

 

Ladies and Gentlemen:

 

On or promptly after the date hereof, Title Company shall receive in one or more
wire transfers (a) $[           ] from Lender (the “Lender Proceeds”) and
(b) $          from UBS AG, by and through its branch office at 1285 Avenue of
the Americas, New York, New York (the “UBS Proceeds”; collectively with the
Lender Proceeds, the “Proceeds”).  The total amount of the Proceeds is equal to
$[           ].  The Lender Proceeds shall be wired to Title Company by Lender,
and the UBS Proceeds shall be wired to Title Company by UBS AG, by and through
its branch office at 1285 Avenue of the Americas, New York, New York (herein,
“Buyer”) pursuant to the wiring instructions of [         ] attached hereto as
Exhibit A.

 

On or before the date hereof, Title Company has received an executed counterpart
of each of the following instruments with respect to the Property (collectively,
the “TH Assignment Documents”):

 

(A)                               [Assignment of Mortgage] by Lender to
[        ] (“[        ]”);

 

(B)                               Assignment of Assignment of Leases and Rents
from Lender to [        ]; and

 

(C)                               A UCC-3 Financing Statement Amendment
assigning the interests of Lender to [         ] to be filed with the
            County Recorder’s Office.

 

By Title Company’s acceptance of this letter (this “Side Letter”), Title Company
hereby irrevocably agrees that:

 

(a)                                 Upon receipt of the Proceeds, Title Company
will advise Lender’s Counsel and Buyer’s Counsel (as defined below) in writing
(which may be by e-mail transmission) of such receipt; and

 

(b)                                 Upon written instruction (which may be by
e-mail transmission) from both (i) Jeffrey O’Neale (jeffrey.oneale@alston.com)
or another attorney at Alston & Bird LLP (herein, “Buyer’s Counsel”), on behalf
of Buyer, and (ii)                       or another attorney at
                      (herein, “Lender’s Counsel”), on behalf of Lender and
Lender U, Title

 

Exh. K-1

--------------------------------------------------------------------------------


 

Company will promptly disburse the Proceeds in accordance with the settlement
statement and disbursement instructions provided by Lender’s Counsel as signed
by Borrower, in accordance with that certain Escrow Letter dated as of the date
hereof by and among Title Company, Borrower and Lender’s Counsel (the “Escrow
Letter”); and

 

(c)                                  Promptly upon disbursement of the Proceeds
as aforesaid, Title Company will cause the ACRC Assignment Documents to be
recorded in the appropriate jurisdiction of the Property (or otherwise deliver
the ACRC Assignment Documents as directed by Buyer’s Counsel.

 

Notwithstanding anything to the contrary contained herein, Title Company hereby
agrees not to disburse any of the Proceeds until written authorization (which
may be by e-mail transmission) has been provided to Title Company by both
(i) Buyer’s Counsel and (ii) Lender’s Counsel.

 

In the event that Title Company has not received written authorization from both
(i) Buyer’s Counsel and (ii) Lender’s Counsel on or prior to 2:00 PM (EDT) on
[DATE], Title Company hereby agrees to contact both Lender’s Counsel and Buyer’s
Counsel for instructions as to the disposition of the Proceeds (and, in the
absence of joint instructions, to comply with the instructions of Lender’s
Counsel as to the Lender Proceeds and the TH Assignment Documents and to comply
with the instructions of Buyer’s Counsel as to the UBS Proceeds).

 

This Side Letter may be executed in counterparts, all of which when taken
together shall constitute one and the same instrument. A signed counterpart of
this Side Letter which is telecopied or electronically transmitted shall
constitute an original.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Exh. K-2

--------------------------------------------------------------------------------


 

Please acknowledge Title Company’s receipt of the TH Assignment Documents and
confirm Title Company’s agreement to comply with the foregoing instructions by
signing below and emailing a counter-signed copy of this Side Letter to the
attention of the undersigned at [          ].

 

 

Very truly yours,

 

 

 

[                                       ]

 

 

 

By:

 

 

 

[                                       ]

 

 

 

cc:                                [                             ]

 

Exh. K-3

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

[                               ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[                               ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exh. K-4

--------------------------------------------------------------------------------


 

Lender’s Counsel hereby signs to indicate its consent to the delivery of the TH
Assignment Documents and disbursement of the Proceeds in accordance with this
Side Letter.

 

 

[                                      ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exh. K-5

--------------------------------------------------------------------------------


 

Exhibit A

 

Title Company Wire Instructions

 

Exh. K-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 1 to Master Repurchase Agreement, dated as of June 28, 2017 (this
“Amendment”), among UBS AG, by and through its branch office at 1285 Avenue of
the Americas, New York, New York (the “Buyer”), TH Commercial UBS LLC (the
“Seller”) and Granite Mortgage Trust Inc. (“Guarantor”).

 

RECITALS

 

The Buyer, and Seller are parties to that certain Master Repurchase Agreement,
dated as of November 4, 2016 (as amended, the “Existing Repurchase Agreement”;
as further amended by this Amendment, the “Repurchase Agreement”). The Buyer,
Seller and Guarantor, are parties to that certain Amended and Restated Pricing
Letter, dated as of June 28, 2017, (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Letter”).  Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement and Pricing Letter, as applicable.

 

The Buyer and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and Seller hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Repurchase
Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Repurchase Agreement is hereby amended by deleting the definitions of
“Guarantor”, “Pricing Letter” and “Program Guaranty” in their entirety and
replacing them with the following:

 

“Guarantor” shall mean Granite Point Mortgage Trust Inc.

 

“Pricing Letter” shall mean that certain amended and restated letter agreement
among Buyer and each Seller Party, dated as of June 28, 2017, as the same may be
amended from time to time.

 

“Program Guaranty” shall mean that certain guaranty, dated as of June 28, 2017
made by Guarantor in favor of Buyer, as amended from time to time.

 

SECTION 2.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof, subject to the satisfaction of the
following conditions precedent:

 

2.1                               Delivered Documents.  The Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, Seller and Guarantor;

 

--------------------------------------------------------------------------------


 

(b)                                 Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Buyer, Seller and
Guarantor;

 

(c)                                  the Program Guaranty executed and delivered
by duly authorized officers of the Guarantor; and

 

(d)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 3.                            Ratification of Agreement.  As amended by
this Amendment, the Existing Repurchase Agreement is in all respects ratified
and confirmed and the Existing Repurchase Agreement as so modified by this
Amendment shall be read, taken, and construed as one and the same instrument.

 

SECTION 4.                            Representations and Warranties.   Seller
hereby represents and warrants to the Buyer that it is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 11 of the Repurchase Agreement.

 

SECTION 5.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 6.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 7.                            Counterparts.  This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Amendment by signing any such counterpart. The parties agree that
this Amendment, any documents to be delivered pursuant to this Amendment and any
notices hereunder may be transmitted between them by email and/or by facsimile. 
Delivery of an executed counterpart of a signature page of this Amendment in
Portable Document Format (PDF) or by facsimile shall be effective as delivery of
a manually executed original counterpart of this Amendment.  The original
documents shall be promptly delivered, if requested.

 

SECTION 8.                            Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 9.                            GOVERNING LAW.  THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES TO THIS AMENDMENT, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE
PARTIES HERETO INTEND THAT THE PROVISIONS OF

 

2

--------------------------------------------------------------------------------


 

SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS
AMENDMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE EFFECTIVENESS, VALIDITY
AND ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER RECORDS, ELECTRONIC RECORDS
AND ELECTRONIC SIGNATURES USED IN CONNECTION WITH ANY ELECTRONIC TRANSACTION
BETWEEN BUYER AND SELLER PARTY SHALL BE GOVERNED BY E-SIGN.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

UBS AG, BY AND THROUGH ITS BRANCH OFFICE AT 1285 AVENUE OF THE AMERICAS, NEW
YORK, NEW YORK, as Buyer

 

 

 

 

 

 

 

 

By:

/s/ David Schell

 

 

 

Name: David Schell

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

By:

/s/ Jared Randall

 

 

 

Name: Jared Randall

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

TH COMMERCIAL UBS LLC, as Seller

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Sandberg

 

 

 

Name: Rebecca Sandberg

 

 

 

Title: General Counsel and Secretary

 

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

GRANITE POINT MORTGAGE TRUST INC., as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Sandberg

 

 

Name: Rebecca Sandberg

 

 

Title: General Counsel and Secretary

 

 

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------